 



EXHIBIT 10.1
Execution Copy
 
Granite Construction Incorporated
$200,000,000 6.11% Series 2007-A Senior Notes due December 12, 2019
 
Note Purchase Agreement
 
Dated as of December 12, 2007
 
The information set forth on Schedules 5.15 and 5.16 to this Note Purchase
Agreement is “Confidential Information” subject to the requirements of Section
20 hereof.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                  Section       Heading   Page SECTION 1. Authorization of Notes
    1  
 
                SECTION 2. Sale and Purchase of Notes; Guaranty     1  
 
               
 
  Section 2.1   Series 2007-A Notes     1  
 
               
 
  Section 2.2   Additional Series of Notes     1  
 
               
 
  Section 2.3   Guaranty of Notes     3  
 
                SECTION 3. Closing     4  
 
                SECTION 4. Conditions to Closing     4  
 
               
 
  Section 4.1   Representations and Warranties     4  
 
               
 
  Section 4.2   Performance; No Default     4  
 
               
 
  Section 4.3   Compliance Certificates     4  
 
               
 
  Section 4.4   Guaranty Agreement     5  
 
               
 
  Section 4.5   Opinions of Counsel     5  
 
               
 
  Section 4.6   Purchase Permitted by Applicable Law, Etc     5  
 
               
 
  Section 4.7   Sale of Other Series 2007-A Notes     5  
 
               
 
  Section 4.8   Payment of Special Counsel Fees     6  
 
               
 
  Section 4.9   Private Placement Number     6  
 
               
 
  Section 4.10   Changes in Corporate Structure     6  
 
               
 
  Section 4.11   Funding Instructions     6  
 
               
 
  Section 4.12   Proceedings and Documents     6  
 
                SECTION 5. Representations and Warranties of the Company     6  
 
               
 
  Section 5.1   Organization; Power and Authority     6  
 
               
 
  Section 5.2   Authorization, Etc     7  
 
               
 
  Section 5.3   Disclosure     7  
 
               
 
  Section 5.4   Organization and Ownership of Shares of Subsidiaries; Affiliates
    7  
 
               
 
  Section 5.5   Financial Statements; Material Liabilities     8  
 
               
 
  Section 5.6   Compliance with Laws, Other Instruments, Etc     8  
 
               
 
  Section 5.7   Governmental Authorizations, Etc     9  
 
               
 
  Section 5.8   Litigation; Observance of Agreements, Statutes and Orders     9
 
 
               
 
  Section 5.9   Taxes     9  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                  Section       Heading Page
 
  Section 5.10   Title to Property; Leases     9  
 
               
 
  Section 5.11   Licenses, Permits, Etc     10  
 
               
 
  Section 5.12   Compliance with ERISA     10  
 
               
 
  Section 5.13   Private Offering by the Company     11  
 
               
 
  Section 5.14   Use of Proceeds; Margin Regulations     11  
 
               
 
  Section 5.15   Existing Debt     11  
 
               
 
  Section 5.16   Existing Investments     12  
 
               
 
  Section 5.17   Foreign Assets Control Regulations, Etc     12  
 
               
 
  Section 5.18   Status under Certain Statutes     12  
 
               
 
  Section 5.19   Environmental Matters     13  
 
               
 
  Section 5.20   Notes and Guaranty Agreement Rank Pari Passu     13  
 
                SECTION 6. Representations of the Purchasers     13  
 
               
 
  Section 6.1   Purchase for Investment     13  
 
               
 
  Section 6.2   Source of Funds     14  
 
                SECTION 7. Information as to Company     15  
 
               
 
  Section 7.1   Financial and Business Information     15  
 
               
 
  Section 7.2   Officer’s Certificate     18  
 
               
 
  Section 7.3   Visitation     19  
 
                SECTION 8. Prepayment of the Notes     19  
 
               
 
  Section 8.1   Required Prepayments     19  
 
               
 
  Section 8.2   Optional Prepayments with Make-Whole Amount     20  
 
               
 
  Section 8.3   Offer to Prepay Notes in the Event of a Change in Control     20
 
 
               
 
  Section 8.4   Allocation of Partial Prepayments     22  
 
               
 
  Section 8.5   Maturity; Surrender, Etc     22  
 
               
 
  Section 8.6   Purchase of Notes     22  
 
               
 
  Section 8.7   Make-Whole Amount     23  
 
                SECTION 9. Affirmative Covenants     24  
 
               
 
  Section 9.1   Compliance with Law     24  
 
               
 
  Section 9.2   Insurance     25  
 
               
 
  Section 9.3   Maintenance of Properties     25  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                  Section       Heading Page
 
  Section 9.4   Payment of Taxes and Claims     25  
 
               
 
  Section 9.5   Corporate Existence, Etc     25  
 
               
 
  Section 9.6   Books and Records     25  
 
               
 
  Section 9.7   Guaranty Agreement     26  
 
                SECTION 10. Negative Covenants     27  
 
               
 
  Section 10.1   Nature of Business     28  
 
               
 
  Section 10.2   Consolidated Net Worth     28  
 
               
 
  Section 10.3   Consolidated Total Debt to Consolidated Total Capitalization  
  28  
 
               
 
  Section 10.4   Priority Debt     28  
 
               
 
  Section 10.5   Liens     28  
 
               
 
  Section 10.6   Restrictions on Dividends of Subsidiaries, Etc     30  
 
               
 
  Section 10.7   Mergers, Consolidations, Etc     30  
 
               
 
  Section 10.8   Sale of Assets, Etc     31  
 
               
 
  Section 10.9   Disposal of Ownership of a Subsidiary     31  
 
               
 
  Section 10.10   Sale-and-Leasebacks     32  
 
               
 
  Section 10.11   Transactions with Affiliates     32  
 
               
 
  Section 10.12   Terrorism Sanctions Regulations     32  
 
                SECTION 11. Events of Default     32  
 
                SECTION 12. Remedies on Default, Etc     35  
 
               
 
  Section 12.1   Acceleration     35  
 
               
 
  Section 12.2   Other Remedies     35  
 
               
 
  Section 12.3   Rescission     35  
 
               
 
  Section 12.4   No Waivers or Election of Remedies, Expenses, Etc     36  
 
                SECTION 13. Registration; Exchange; Substitution of Notes     36
 
 
               
 
  Section 13.1   Registration of Notes     36  
 
               
 
  Section 13.2   Transfer and Exchange of Notes     36  
 
               
 
  Section 13.3   Replacement of Notes     37  
 
                SECTION 14. Payments on Notes     37  
 
               
 
  Section 14.1   Place of Payment     37  
 
               
 
  Section 14.2   Home Office Payment     37  

-iii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                  Section       Heading Page SECTION 15. Expenses, Etc     38  
 
               
 
  Section 15.1   Transaction Expenses     38  
 
               
 
  Section 15.2   Survival     38  
 
                SECTION 16. Survival of Representations and Warranties; Entire
Agreement     38  
 
                SECTION 17. Amendment and Waiver     39  
 
               
 
  Section 17.1   Requirements     39  
 
               
 
  Section 17.2   Solicitation of Holders of Notes     39  
 
               
 
  Section 17.3   Binding Effect, Etc     40  
 
               
 
  Section 17.4   Notes Held by Company, Etc     40  
 
                SECTION 18. Notices     40  
 
                SECTION 19. Reproduction of Documents     41  
 
                SECTION 20. Confidential Information     41  
 
                SECTION 21. Substitution of Purchaser or Additional Purchaser  
  42  
 
                SECTION 22. Miscellaneous     43  
 
               
 
  Section 22.1   Successors and Assigns     43  
 
               
 
  Section 22.2   Payments Due on Non-Business Days     43  
 
               
 
  Section 22.3   Accounting Terms     43  
 
               
 
  Section 22.4   Severability     43  
 
               
 
  Section 22.5   Construction     44  
 
               
 
  Section 22.6   Counterparts     44  
 
               
 
  Section 22.7   Governing Law     44  
 
               
 
  Section 22.8   Jurisdiction and Process; Waiver of Jury Trial     44  

-iv-



--------------------------------------------------------------------------------



 



Attachments to the Note Purchase Agreement:

         
Schedule A
  —   Information Relating to Purchasers
 
       
Schedule B
  —   Defined Terms
 
       
Schedule 5.3
  —   Disclosure Materials
 
       
Schedule 5.4
  —   Subsidiaries and Affiliates of the Company; Ownership of Subsidiary Stock;
Directors and Executive Officers
 
       
Schedule 5.5
  —   Financial Statements
 
       
Schedule 5.15
  —   Existing Debt
 
       
Schedule 5.16
  —   Existing Investments
 
       
Exhibit 1
  —   Form of 6.11% Series 2007-A Senior Note due December 12, 2019
 
       
Exhibit 2
  —   Form of Guaranty Agreement
 
       
Exhibit 3
  —   Investment Policy Guidelines
 
       
Exhibit 4.5(a)
  —   Form of Opinion of General Counsel for the Company and the Guarantors
 
       
Exhibit 4.5(b)
  —   Form of Opinion of Special Counsel for the Company and the Guarantors
 
       
Exhibit 4.5(c)
  —   Form of Opinion of Special Counsel for the Purchasers
 
       
Exhibit S
  —   Form of Supplement to Note Purchase Agreement

-i-



--------------------------------------------------------------------------------



 



Granite Construction Incorporated
585 West Beach Street
Watsonville,California 95076
6.11% Series 2007-A Senior Notes due December 12, 2019
Dated as of
December 12, 2007
To the Purchasers listed in
the attached Schedule A:
Ladies and Gentlemen:
     Granite Construction Incorporated, a Delaware corporation (the “Company”),
agrees with each of the institutional investors whose names appear at the end
hereof (each, a “Purchaser” and, collectively, the “Purchasers”) as follows:
SECTION 1. Authorization of Notes.
     The Company will authorize the issue and sale of $200,000,000 aggregate
principal amount of its 6.11% Series 2007-A Senior Notes due December 12, 2019
(the “Series 2007-A Notes”). The Series 2007-A Notes, together with each Series
of Additional Notes which may from time to time be issued pursuant to the
provisions of Section 2.2 are collectively referred to herein as the “Notes.” As
used herein, the term “Notes” shall mean all notes (irrespective of Series or
tranche unless otherwise specified) originally delivered pursuant to this
Agreement or any Supplement and any such notes issued in substitution therefor
pursuant to Section 13. The Series 2007-A Notes shall be substantially in the
form set out in Exhibit 1. Certain capitalized and other terms used in this
Agreement are defined in Schedule B; and references to a “Section,” a “Schedule”
or an “Exhibit” are, unless otherwise specified, to a Section of or a Schedule
or an Exhibit attached to this Agreement.
SECTION 2. Sale and Purchase of Notes; Guaranty.
     Section 2.1 Series 2007-A Notes. Subject to the terms and conditions of
this Agreement, the Company will issue and sell to each Purchaser and each
Purchaser will purchase from the Company, at the Closing provided for in
Section 3, Series 2007-A Notes in the principal amount specified opposite such
Purchaser’s name in Schedule A at the purchase price of 100% of the principal
amount thereof. Each Purchaser’s obligations hereunder are several and not joint
obligations and no Purchaser shall have any liability to any Person for the
performance or non-performance by any other Purchaser hereunder.
     Section 2.2 Additional Series of Notes.
     (a) The Company may, from time to time, in its sole discretion but subject
to the terms hereof, issue and sell one or more additional Series of its
unsecured promissory notes under the provisions of this Agreement pursuant to a
supplement (a

 



--------------------------------------------------------------------------------



 



“Supplement”) substantially in the form of Exhibit S, provided that the
aggregate principal amount of Notes of all Series issued pursuant to all
Supplements in accordance with the terms of this Section 2.2 shall not exceed
$100,000,000.
     (b) Each additional Series of Notes (the “Additional Notes”) issued
pursuant to a Supplement shall be subject to the following terms and conditions:
     (1) each Series of Additional Notes, when so issued, shall be
differentiated from all previous Series by sequential alphabetical designation
inscribed thereon;
     (2) Additional Notes of the same Series may consist of more than one
different and separate tranches and may differ with respect to outstanding
principal amounts, maturity dates, interest rates and premiums, if any, and
price and terms of redemption or payment prior to maturity, but all such
different and separate tranches of the same Series shall, if and to the extent
this Agreement requires or permits voting by Series, vote as a single class and
constitute one Series;
     (3) each Series of Additional Notes shall be dated the date of issue, bear
interest at such rate or rates, mature on such date or dates, be subject to such
put rights and mandatory and optional prepayment on the dates and at the
premiums, if any, have such additional or different conditions precedent to
closing, such representations and warranties and such additional covenants and
defaults as shall be specified in the Supplement under which such Additional
Notes are issued and upon execution of any such Supplement, this Agreement shall
be deemed amended (i) to reflect such additional put rights, covenants and
defaults without further action on the part of the holders of the Notes
outstanding under this Agreement or any other Supplement, provided, that any
such additional put rights, covenants and defaults shall inure to the benefit of
all holders of the Notes only for so long as any Additional Notes issued
pursuant to such Supplement remain outstanding and (ii) to reflect such
representations and warranties as are contained in such Supplement for the
benefit of the holders of such Additional Notes in accordance with the
provisions of Section 16;
     (4) each Series of Additional Notes issued under this Agreement shall be in
substantially the form of Exhibit 1 to Exhibit S with such variations, omissions
and insertions as are necessary or permitted hereunder;
     (5) the minimum principal amount of any Note issued under a Supplement
shall be $1,000,000, except as may be necessary to evidence the outstanding
amount of any Note originally issued in a denomination of $1,000,000 or more;
     (6) all Additional Notes shall constitute unsecured Senior Debt of the
Company and shall rank pari passu with all other outstanding Notes (other than
in

-2-



--------------------------------------------------------------------------------



 



connection with a non-ratable voluntary prepayment or purchase of a Series of
Notes pursuant to Section 8.2 or Section 8.6); and
     (7) no Additional Notes shall be issued hereunder if at the time of
issuance thereof and after giving effect to the application of the proceeds
thereof, (i) any Default or Event of Default shall exist or (ii) a waiver of
Default or Event of Default shall be in effect (unless such waiver expressly
permits the issuance of Additional Notes).
     (c) The right of the Company to issue, and the obligation of the Additional
Purchasers to purchase, any Additional Notes shall be subject to the following
conditions precedent, in addition to the conditions specified in the Supplement
pursuant to which such Additional Notes may be issued:
     (1) a duly authorized Senior Financial Officer shall execute and deliver to
each Additional Purchaser and each holder of Notes an Officer’s Certificate
dated the date of issue of such Series of Additional Notes stating that such
officer has reviewed the provisions of this Agreement (including all
Supplements) and setting forth the information and computations (in sufficient
detail) required to establish whether after giving effect to the issuance of the
Additional Notes and after giving effect to the application of the proceeds
thereof, the Company is in compliance with the requirements of Section 10.3;
     (2) the Company and each such Additional Purchaser shall execute and
deliver a Supplement substantially in the form of Exhibit S;
     (3) each Additional Purchaser shall have confirmed in the Supplement that
the representations set forth in Section 6 are true with respect to such
Additional Purchaser on and as of the date of issue of such Additional Notes;
and
     (4) each Guarantor shall execute and deliver a Guaranty Accession Agreement
in the form attached to the Guaranty Agreement.
     Section 2.3 Guaranty of Notes. The payment by the Company of all amounts
due with respect to the Notes and the performance by the Company of its
obligations under this Agreement (including all Supplements) are fully and
unconditionally guaranteed by Granite Construction Company, a California
corporation, Granite Land Company, a California corporation, Granite
Construction Northeast, Inc., a New York corporation, Granite Northwest, a
Washington corporation, Intermountain Slurry Seal, Inc., a Wyoming corporation,
Pozzolan Products Company, a Utah corporation and GILC Incorporated, a
California corporation, and each other from time to time Material Subsidiary
(collectively, the “Guarantors”) pursuant to that certain Subsidiary Guaranty
Agreement dated as of December 12, 2007 (as from time to time amended or
supplemented, the “Guaranty Agreement”) from the initial Guarantors to each
Purchaser and each other from time to time holder of Notes substantially in the
form attached hereto as Exhibit 2.

-3-



--------------------------------------------------------------------------------



 



SECTION 3. Closing.
     The sale and purchase of the Series 2007-A Notes to be purchased by each
Purchaser shall occur at the offices of Schiff Hardin LLP, 900 Third Avenue,
23rd Floor, New York, New York 10022, at 11:00 a.m. New York, New York time, at
a closing (the “Closing”) on December 12, 2007 or on such other Business Day
thereafter on or prior to December 31, 2007 as may be agreed upon by the Company
and the Purchasers. At the Closing, the Company will deliver to each Purchaser
the Series 2007-A Notes to be purchased by such Purchaser in the form of a
single 2007-A Note (or such greater number of Series 2007-A Notes in
denominations of at least $1,000,000 as such Purchaser may request) dated the
date of the Closing and registered in such Purchaser’s name (or in the name of
its nominee), against delivery by such Purchaser to the Company or its order of
immediately available funds in the amount of the purchase price therefor by wire
transfer of immediately available funds for the account of the Company in
accordance with the funding instructions described in Section 4.11. If at the
Closing the Company shall fail to tender such Series 2007-A Notes to any
Purchaser as provided above in this Section 3, or any of the conditions
specified in Section 4 shall not have been fulfilled to any Purchaser’s
satisfaction, such Purchaser shall, at its election, be relieved of all further
obligations under this Agreement, without thereby waiving any rights such
Purchaser may have by reason of such failure or such nonfulfillment.
SECTION 4. Conditions to Closing.
     Each Purchaser’s obligation to purchase and pay for the Series 2007-A Notes
to be sold to such Purchaser at the Closing is subject to the fulfillment to
such Purchaser’s satisfaction, prior to or at the Closing, of the following
conditions:
     Section 4.1 Representations and Warranties.
     (a) The representations and warranties of the Company in this Agreement
shall be correct when made and at the time of the Closing.
     (b) The representations and warranties of each Guarantor in the Guaranty
Agreement shall be correct when made and at the time of the Closing.
     Section 4.2 Performance; No Default. The Company shall have performed and
complied with all agreements and conditions contained in this Agreement required
to be performed or complied with by it prior to or at the Closing, and after
giving effect to the issue and sale of the Series 2007-A Notes (and the
application of the proceeds thereof as contemplated by Section 5.14), no Default
or Event of Default shall exist. Neither the Company nor any Subsidiary shall
have entered into any transaction since the date of the Memorandum that would
have been prohibited by Section 10 had such Section applied since such date.
     Section 4.3 Compliance Certificates.
     (a) Officer’s Certificate. (1) The Company shall have delivered to such
Purchaser an Officer’s Certificate, dated the date of the Closing, certifying
that the conditions specified in Sections 4.1, 4.2 and 4.10 have been fulfilled.

-4-



--------------------------------------------------------------------------------



 



     (2) Each Guarantor shall have delivered to such Purchaser a certificate of
an authorized officer, dated the date of the Closing, certifying that the
condition specified in Section 4.1(b) has been fulfilled.
     (b) Secretary’s Certificate. (1) The Company shall have delivered to such
Purchaser a certificate of its Secretary or Assistant Secretary, dated the date
of the Closing, certifying as to the resolutions attached thereto and other
corporate proceedings relating to the authorization, execution and delivery of
the Series 2007-A Notes and this Agreement.
     (2) Each Guarantor shall have delivered to such Purchaser a certificate of
its Secretary or Assistant Secretary, dated the date of the Closing, certifying
as to the resolutions attached thereto and the other corporate proceedings
relating to the authorization, execution and delivery of the Guaranty Agreement.
     Section 4.4 Guaranty Agreement. The Guaranty Agreement shall have been duly
authorized, executed and delivered by each Guarantor and shall be in full force
and effect.
     Section 4.5 Opinions of Counsel. Such Purchaser shall have received
opinions in form and substance satisfactory to such Purchaser, dated the date of
the Closing (a) from Michael Futch, Esq., General Counsel for the Company and
the Guarantors, covering the matters set forth in Exhibit 4.5(a) and covering
such other matters incident to the transactions contemplated hereby as such
Purchaser or special counsel to the Purchasers may reasonably request, (b) from
DLA Piper US LLP, special counsel for the Company and the Guarantors, covering
the matters set forth in Exhibit 4.5(b) and covering such other matters incident
to the transactions contemplated hereby as such Purchaser or special counsel to
the Purchasers may reasonably request (and the Company hereby instructs its
counsel to deliver such opinion to such Purchaser) and (c) from Schiff Hardin
LLP, special counsel to the Purchasers in connection with such transactions,
substantially in the form set forth in Exhibit 4.5(c) and covering such other
matters incident to such transactions as such Purchaser may reasonably request.
     Section 4.6 Purchase Permitted by Applicable Law, Etc. On the date of the
Closing, such Purchaser’s purchase of Notes shall (a) be permitted by the laws
and regulations of each jurisdiction to which such Purchaser is subject, without
recourse to provisions (such as Section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance companies without restriction
as to the character of the particular investment, (b) not violate any applicable
law or regulation (including, without limitation, Regulation T, U or X of the
Board of Governors of the Federal Reserve System) and (c) not subject such
Purchaser to any tax, penalty or liability under or pursuant to any applicable
law or regulation. If requested by any Purchaser, such Purchaser shall have
received an Officer’s Certificate certifying as to such matters of fact as such
Purchaser may reasonably specify to enable such Purchaser to determine whether
such purchase is so permitted.
     Section 4.7 Sale of Other Series 2007-A Notes. Contemporaneously with the
Closing, the Company shall sell to each other Purchaser and each other Purchaser
shall purchase the Series 2007-A Notes to be purchased by it at the Closing as
specified in Schedule A.

-5-



--------------------------------------------------------------------------------



 



     Section 4.8 Payment of Special Counsel Fees. Without limiting the
provisions of Section 15.1, the Company shall have paid on or before the Closing
the fees, charges and disbursements of Schiff Hardin LLP, special counsel to the
Purchasers referred to in Section 4.5(c) and the only counsel retained by the
Purchasers in connection with the preparation, negotiation, execution and
delivery of this Agreement, to the extent reflected in a statement of such
counsel rendered to the Company at least one Business Day prior to the Closing.
     Section 4.9 Private Placement Number. A Private Placement Number issued by
Standard & Poor’s CUSIP Service Bureau (in cooperation with the SVO) shall have
been obtained for the Series 2007-A Notes.
     Section 4.10 Changes in Corporate Structure. The Company shall not have
changed its jurisdiction of incorporation or been a party to any merger or
consolidation or succeeded to all or any substantial part of the liabilities of
any other entity, at any time following the date of the most recent financial
statements referred to in Schedule 5.5, except to the extent that any such
transaction would have been permitted by Section 10 had such section applied at
the date of such transaction.
     Section 4.11 Funding Instructions. At least three Business Days prior to
the date of the Closing, each Purchaser shall have received written instructions
signed by a Responsible Officer on letterhead of the Company directing the
manner of the payment of the purchase price for the Series 2007-A Notes and
setting forth (a) the name and address of the transferee bank, (b) such
transferee bank’s ABA number, (c) the account name and number into which such
funds are to be deposited and (d) the name and telephone number of the account
representative responsible for verifying receipt of such funds.
     Section 4.12 Proceedings and Documents. All corporate and other proceedings
in connection with the transactions contemplated by this Agreement and all
documents and instruments incident to such transactions shall be satisfactory to
such Purchaser and special counsel to the Purchasers, and such Purchaser and
special counsel to the Purchasers shall have received all such counterpart
originals or certified or other copies of such documents as such Purchaser or
special counsel to the Purchasers may reasonably request.
SECTION 5. Representations and Warranties of the Company.
     The Company represents and warrants to each Purchaser that:
     Section 5.1 Organization; Power and Authority. The Company is a corporation
duly organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation, and is duly qualified as a foreign corporation
and is in good standing in each jurisdiction in which such qualification is
required by law, other than those jurisdictions as to which the failure to be so
qualified or in good standing could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The Company has the
corporate power and authority to own or hold under lease the properties it
purports to own or hold under lease, to transact the business it transacts and
proposes to transact, to execute and

-6-



--------------------------------------------------------------------------------



 



deliver this Agreement and the Series 2007-A Notes and to perform the provisions
hereof and thereof.
     Section 5.2 Authorization, Etc.
     (a) This Agreement and the Series 2007-A Notes have been duly authorized by
all necessary corporate action on the part of the Company, and this Agreement
constitutes, and upon execution and delivery thereof each Series 2007-A Note
will constitute, a legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by (1) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (2) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
     (b) The Guaranty Agreement has been duly authorized by all necessary
corporate action on the part of each Guarantor and the Guaranty Agreement
constitutes a legal, valid and binding obligation of each Guarantor enforceable
against each Guarantor in accordance with its terms, except as such
enforceability may be limited by (1) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (2) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
     Section 5.3 Disclosure. The Company, through its agent, Banc of America
Securities LLC, has delivered to each Purchaser a copy of a Private Placement
Memorandum, dated November 2007 (the “Memorandum”), relating to the transactions
contemplated hereby. The Memorandum fairly describes, in all material respects,
the general nature of the business and principal properties of the Company and
its Subsidiaries. This Agreement, the Memorandum and the documents, certificates
or other writings delivered to the Purchasers by or on behalf of the Company in
connection with the transactions contemplated hereby and identified in
Schedule 5.3 and the financial statements listed in Schedule 5.5 (this
Agreement, the Memorandum and such documents, certificates or other writings and
such financial statements delivered to each Purchaser prior to November 13, 2007
being referred to, collectively, as the “Disclosure Documents”), taken as a
whole, do not contain any untrue statement of a material fact or omit to state
any material fact necessary to make the statements therein not misleading in
light of the circumstances under which they were made. Except as disclosed in
the Disclosure Documents, since December 31, 2006, there has been no adverse
Material change in the financial condition, operations, business, properties or
prospects of the Company and its Subsidiaries, taken as a whole.
     Section 5.4 Organization and Ownership of Shares of Subsidiaries;
Affiliates.
     (a) Schedule 5.4 contains (except as noted therein) complete and correct
lists (1) of the Company’s Subsidiaries, showing, as to each Subsidiary, the
correct name thereof, the jurisdiction of its organization, and the percentage
of shares of each class of its capital stock or similar equity interests
outstanding owned by the Company and each

-7-



--------------------------------------------------------------------------------



 



other Subsidiary, (2) of the Company’s Affiliates and (3) of the Company’s
directors and executive officers.
     (b) All of the outstanding shares of capital stock or similar equity
interests of each Subsidiary shown in Schedule 5.4 as being owned by the Company
and its Subsidiaries have been validly issued, are fully paid and nonassessable
and are owned by the Company or another Subsidiary free and clear of any Lien
(except as otherwise disclosed in Schedule 5.4).
     (c) Each Subsidiary identified in Schedule 5.4 is a corporation or other
legal entity duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization, and is duly qualified as a foreign
corporation or other legal entity and is in good standing in each jurisdiction
in which such qualification is required by law, other than those jurisdictions
as to which the failure to be so qualified or in good standing could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Each such Subsidiary has the corporate or other power and
authority to own or hold under lease the properties it purports to own or hold
under lease and to transact the business it transacts and proposes to transact
and, in the case of each Subsidiary that is a Guarantor, to execute and deliver
the Guaranty Agreement and to perform the provisions thereof.
     (d) No Subsidiary is a party to, or otherwise subject to, any legal,
regulatory, contractual or other restriction (other than this Agreement, the
agreements listed on Schedule 5.4 and customary limitations imposed by corporate
law or similar statutes) restricting the ability of such Subsidiary to pay
dividends out of profits or make any other similar distributions of profits to
the Company or any of its Subsidiaries that own outstanding shares of capital
stock or similar equity interests of such Subsidiary.
     Section 5.5 Financial Statements; Material Liabilities. The Company has
delivered to each Purchaser copies of the consolidated financial statements of
the Company listed on Schedule 5.5. All of said financial statements (including
in each case the related schedules and notes) fairly present in all material
respects the consolidated financial position of the Company and its Subsidiaries
as of the respective dates specified in such financial statements and the
consolidated results of their operations and cash flows for the respective
periods so specified and have been prepared in accordance with GAAP consistently
applied throughout the periods involved except as set forth in the notes thereto
(subject, in the case of any interim financial statements, to normal year-end
adjustments and the absence of certain footnotes). The Company and its
Subsidiaries do not have any Material liabilities that are not disclosed on such
financial statements or otherwise disclosed in the Disclosure Documents.
     Section 5.6 Compliance with Laws, Other Instruments, Etc. The execution,
delivery and performance by the Company of this Agreement and the Series 2007-A
Notes and the execution, delivery and performance by each Guarantor of the
Guaranty Agreement will not (a) contravene, result in any breach of, or
constitute a default under, or result in the creation of any Lien in respect of
any property of the Company or any Subsidiary under, any indenture, mortgage,
deed of trust, loan, purchase or credit agreement, lease, corporate charter or
by-laws, or any other agreement or instrument to which the Company or any
Subsidiary is bound or by

-8-



--------------------------------------------------------------------------------



 



which the Company or any Subsidiary or any of their respective properties may be
bound or affected, (b) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree or ruling of any court,
arbitrator or Governmental Authority applicable to the Company or any Subsidiary
or (c) violate any provision of any statute or other rule or regulation of any
Governmental Authority applicable to the Company or any Subsidiary.
     Section 5.7 Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
(a) by the Company of this Agreement or the Series 2007-A Notes or (b) by any
Guarantor of the Guaranty Agreement.
     Section 5.8 Litigation; Observance of Agreements, Statutes and Orders.
     (a) There are no actions, suits, investigations or proceedings pending or,
to the knowledge of the Company, threatened against or affecting the Company or
any Subsidiary or any property of the Company or any Subsidiary in any court or
before any arbitrator of any kind or before or by any Governmental Authority
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
     (b) Neither the Company nor any Subsidiary is in default under any term of
any agreement or instrument to which it is a party or by which it is bound, or
any order, judgment, decree or ruling of any court, arbitrator or Governmental
Authority or is in violation of any applicable law, ordinance, rule or
regulation (including, without limitation, Environmental Laws, ERISA or the USA
Patriot Act) of any Governmental Authority, which default or violation,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
     Section 5.9 Taxes. The Company and its Subsidiaries have filed all income
tax returns that are required to have been filed in any jurisdiction, and have
paid all taxes shown to be due and payable on such returns and all other taxes
and assessments payable by them, to the extent such taxes and assessments have
become due and payable and before they have become delinquent, except for any
taxes and assessments (a) the amount of which is not individually or in the
aggregate Material or (b) the amount, applicability or validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which the Company or a Subsidiary, as the case may be, has
established adequate reserves in accordance with GAAP. The Company knows of no
basis for any other tax or assessment that could reasonably be expected to have
a Material Adverse Effect. The charges, accruals and reserves on the books of
the Company and its Subsidiaries in respect of federal, state or other taxes for
all fiscal periods are adequate. The federal income tax liabilities of the
Company and its Subsidiaries have been finally determined (whether by reason of
completed audits or the statute of limitations having run) for all fiscal years
up to and including the fiscal year ended December 31, 2003.
     Section 5.10 Title to Property; Leases. The Company and its Subsidiaries
have good and sufficient title to their respective properties that individually
or in the aggregate are Material, including all such properties reflected in the
most recent audited balance sheet referred to in Section 5.5 or purported to
have been acquired by the Company or any Subsidiary after said date (except as
sold or otherwise disposed of in the ordinary course of business), in each case
free and

-9-



--------------------------------------------------------------------------------



 



clear of Liens prohibited by this Agreement. All leases that individually or in
the aggregate are Material are valid and subsisting and are in full force and
effect in all material respects.
     Section 5.11 Licenses, Permits, Etc.
     (a) The Company and its Subsidiaries own or possess all Material licenses,
permits, franchises, authorizations, patents, copyrights, proprietary software,
service marks, trademarks, trade names and domain names, or other rights with
respect thereto.
     (b) To the best knowledge of the Company, no product of the Company or any
of its Subsidiaries infringes in any material respect any license, permit,
franchise, authorization, patent, copyright, proprietary software, service mark,
trademark, trade name, domain name or other right with respect thereto owned by
any other Person.
     (c) To the best knowledge of the Company, there is no Material violation by
any Person of any right of the Company or any of its Subsidiaries with respect
to any patent, copyright, proprietary software, service mark, trademark, trade
name or other right with respect thereto owned or used by the Company or any of
its Subsidiaries.
     Section 5.12 Compliance with ERISA.
     (a) The Company and each ERISA Affiliate have operated and administered
each Plan in compliance with all applicable laws in all material respects.
Neither the Company nor any ERISA Affiliate has incurred any Material liability
pursuant to Title I or IV of ERISA or the penalty or excise tax provisions of
the Code relating to employee benefit plans (as defined in Section 3 of ERISA),
and no event, transaction or condition has occurred or exists that could
reasonably be expected to result in the incurrence of any such Material
liability by the Company or any ERISA Affiliate, or in the imposition of any
Material Lien on any of the rights, properties or assets of the Company or any
ERISA Affiliate, in either case pursuant to Title I or IV of ERISA or to such
penalty or excise tax provisions or to Section 401(a)(29) or 412 of the Code or
Section 4068 of ERISA.
     (b) The present value of the aggregate benefit liabilities under each of
the Plans (other than Multiemployer Plans), determined as of the end of such
Plan’s most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report, did not exceed the aggregate current value of the assets of such Plan
allocable to such benefit liabilities by more than $5,000,000 in the aggregate
for all Plans. The term “benefit liabilities” has the meaning specified in
Section 4001 of ERISA and the terms “current value” and “present value” have the
meanings specified in Section 3 of ERISA.
     (c) The Company and its ERISA Affiliates have not incurred Material
withdrawal liabilities (and are not subject to Material contingent withdrawal
liabilities) under Section 4201 or 4204 of ERISA in respect of Multiemployer
Plans.
     (d) The expected postretirement benefit obligation (determined as of the
last day of the Company’s most recently ended fiscal year in accordance with
Financial

-10-



--------------------------------------------------------------------------------



 



Accounting Standards Board Statement No. 106, without regard to liabilities
attributable to continuation coverage mandated by Section 4980B of the Code) of
the Company and its Subsidiaries is not Material.
     (e) The execution and delivery of this Agreement and the issuance and sale
of the Series 2007-A Notes hereunder will not involve any transaction that is
subject to the prohibitions of Section 406 of ERISA or in connection with which
a tax could be imposed pursuant to Section 4975(c)(1)(A)-(D) of the Code. The
representation by the Company to each Purchaser in the first sentence of this
Section 5.12(e) is made in reliance upon and subject to the accuracy of such
Purchaser’s representation in Section 6.2 as to the sources of the funds used to
pay the purchase price of the Series 2007-A Notes to be purchased by such
Purchaser.
     Section 5.13 Private Offering by the Company. Neither the Company nor
anyone acting on its behalf has offered the Series 2007-A Notes or the Guaranty
Agreement or any similar Securities for sale to, or solicited any offer to buy
any of the same from, or otherwise approached or negotiated in respect thereof
with, any Person other than the Purchasers and not more than 60 other
Institutional Investors of the type described in clause (c) of the definition
thereof, each of which has been offered the Series 2007-A Notes and the Guaranty
Agreement at a private sale for investment pursuant to an exemption from the
registration requirements under the Securities Act. Neither the Company nor
anyone acting on its behalf has taken, or will take, any action that would
subject the issuance or sale of the Series 2007-A Notes or the delivery of the
Guaranty Agreement to the registration requirements of Section 5 of the
Securities Act or to the registration requirements of any Securities or blue sky
laws of any applicable jurisdiction.
     Section 5.14 Use of Proceeds; Margin Regulations. The Company will apply
the proceeds of the sale of the Series 2007-A Notes to refinance existing Debt,
repurchase common stock of the Company pursuant to the Company’s publicly
announced share repurchase authorization and for other general corporate
purposes. No part of the proceeds from the sale of the Series 2007-A Notes
hereunder will be used, directly or indirectly, for the purpose of buying or
carrying or trading in any Securities under such circumstances as to involve any
Purchaser in a violation of Regulation U of the Board of Governors of the
Federal Reserve System (12 CFR 221) or the Company in a violation of
Regulation X of said Board (12 CFR 224) or to involve any broker or dealer in a
violation of Regulation T of said Board (12 CFR 220). Margin stock does not
constitute more than 25% of the value of Consolidated Total Assets and the
Company has no present intention that margin stock will constitute more than 25%
of the value of such assets. As used in this Section, the terms “margin stock”
and “purpose of buying or carrying” shall have the meanings assigned to them in
said Regulation U.
     Section 5.15 Existing Debt.
     (a) Except as described therein, Schedule 5.15 sets forth a complete and
correct list of all outstanding Debt of the Company and its Subsidiaries as of
October 31, 2007 (including a description of the obligors and obligees,
principal amount outstanding and collateral therefor, if any, and Guaranty
thereof, if any) since which date there has been no Material change in the
amounts, interest rates, sinking funds, installment payments or maturities of
the Debt of the Company or its Subsidiaries. Neither the

-11-



--------------------------------------------------------------------------------



 



Company nor any Subsidiary is in default and no waiver of default is currently
in effect, in the payment of any principal or interest on any Debt of the
Company or such Subsidiary and no event or condition exists with respect to any
Debt of the Company or any Subsidiary that would permit (or that with notice or
the lapse of time, or both, would permit) one or more Persons to cause such Debt
to become due and payable before its stated maturity or before its regularly
scheduled dates of payment.
     (b) Except as disclosed in Schedule 5.15, neither the Company nor any
Subsidiary has agreed or consented to cause or permit in the future (upon the
happening of a contingency or otherwise) any of its property, whether now owned
or hereafter acquired, to be subject to a Lien not permitted by Section 10.5.
     (c) Neither the Company nor any Subsidiary is a party to, or otherwise
subject to any provision contained in, any instrument evidencing Debt of the
Company or such Subsidiary, any agreement relating thereto or any other
agreement (including, but not limited to, its charter or other organizational
document) which limits the amount of, or otherwise imposes restrictions on the
incurring of, Debt of the Company or any Guarantor, except as specifically
indicated in Schedule 5.15.
     Section 5.16 Existing Investments. Schedule 5.16 sets forth a complete and
correct list of all outstanding Investments of the Company and its Subsidiaries
as of October 31, 2007, since which date there has been no Material change in
the amounts of such Investments.
     Section 5.17 Foreign Assets Control Regulations, Etc.
     (a) Neither the sale of the Series 2007-A Notes by the Company hereunder
nor its use of the proceeds thereof will violate the Trading with the Enemy Act,
as amended, or any of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or any
enabling legislation or executive order relating thereto.
     (b) Neither the Company nor any Subsidiary (1) is a Person described or
designated in the Specially Designated Nationals and Blocked Persons List of the
Office of Foreign Assets Control or in Section 1 of the Anti-Terrorism Order or
(2) knowingly engages in any dealings or transactions with any such Person. The
Company and its Subsidiaries are in compliance, in all material respects, with
the USA Patriot Act.
     (c) No part of the proceeds from the sale of the Series 2007-A Notes
hereunder will be used, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended, assuming in all cases that such Act applies to the Company.
     Section 5.18 Status under Certain Statutes. Neither the Company nor any
Subsidiary is an “investment company” registered or required to be registered
under the Investment Company Act of 1940, as amended, or is subject to
regulation under the Public Utility Holding Company

-12-



--------------------------------------------------------------------------------



 



Act of 2005, as amended, the ICC Termination Act of 1995, as amended, or the
Federal Power Act, as amended.
     Section 5.19 Environmental Matters.
     (a) Neither the Company nor any Subsidiary has knowledge of any Material
claim or has received any notice of any Material claim, and no proceeding has
been instituted raising any Material claim against the Company or any of its
Subsidiaries or any of their respective real properties now or formerly owned,
leased or operated by any of them or other assets, alleging any damage to the
environment or violation of any Environmental Laws.
     (b) Neither the Company nor any Subsidiary has knowledge of any facts which
would give rise to any Material claim, public or private, or Material violation
of Environmental Laws or damage to the environment emanating from, occurring on
or in any way related to real properties now or formerly owned, leased or
operated by any of them or to other assets or their use.
     (c) Neither the Company nor any Subsidiary (1) has stored any Hazardous
Materials on real properties now or formerly owned, leased or operated by any of
them in a manner contrary to any Environmental Laws, or (2) has disposed of any
Hazardous Materials in a manner contrary to any Environmental Laws; in each case
in any manner that could reasonably be expected to result in a Material Adverse
Effect.
     (d) All buildings on all real properties now owned, leased or operated by
the Company or any Subsidiary are in material compliance with applicable
Environmental Laws.
     Section 5.20 Notes and Guaranty Agreement Rank Pari Passu.
     (a) Other than in connection with a non-ratable prepayment or purchase of
Notes pursuant to Sections 8.2 or 8.6, the Series 2007-A Notes and all other
obligations of the Company under this Agreement shall at all times remain direct
and unsecured obligations of the Company ranking pari passu with all other Notes
from time to time issued and outstanding hereunder without any preference among
themselves and pari passu in right of payment with all other unsecured Senior
Debt (actual or contingent) of the Company, including, without limitation, all
unsecured Senior Debt (actual or contingent) of the Company described in
Schedule 5.15.
     (b) The obligations of each Guarantor under the Guaranty Agreement rank
pari passu in right of payment with all other unsecured Senior Debt (actual or
contingent) of such Subsidiary Guarantor, including, without limitation, all
unsecured Senior Debt of such Guarantor described in Schedule 5.15.
SECTION 6. Representations of the Purchasers.
     Section 6.1 Purchase for Investment. Each Purchaser severally represents
that it is purchasing the Series 2007-A Notes for its own account or for one or
more separate accounts

-13-



--------------------------------------------------------------------------------



 



maintained by such Purchaser or for the account of one or more pension or trust
funds and not with a view to the distribution thereof, provided that the
disposition of such Purchaser’s or such pension or trust funds’ property shall
at all times be within such Purchaser’s or such pension or trust funds’ control.
Each Purchaser understands that the Series 2007-A Notes have not been registered
under the Securities Act and may be resold only if registered pursuant to the
provisions of the Securities Act or if an exemption from registration is
available, except under circumstances where neither such registration nor such
an exemption is required by law, and that the Company is not required to
register the Series 2007-A Notes.
     Section 6.2 Source of Funds. Each Purchaser severally represents that at
least one of the following statements is an accurate representation as to each
source of funds (a “Source”) to be used by such Purchaser to pay the purchase
price of the Series 2007-A Notes to be purchased by such Purchaser hereunder:
     (a) the Source is an “insurance company general account” (as the term is
defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95-60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
NAIC (the “NAIC Annual Statement”)) for the general account contract(s) held by
or on behalf of any employee benefit plan together with the amount of the
reserves and liabilities for the general account contract(s) held by or on
behalf of any other employee benefit plans maintained by the same employer (or
affiliate thereof as defined in PTE 95-60) or by the same employee organization
in the general account do not exceed 10% of the total reserves and liabilities
of the general account (exclusive of separate account liabilities) plus surplus
as set forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or
     (b) the Source is a separate account that is maintained solely in
connection with such Purchaser’s fixed contractual obligations under which the
amounts payable, or credited, to any employee benefit plan (or its related
trust) that has any interest in such separate account (or to any participant or
beneficiary of such plan (including any annuitant)) are not affected in any
manner by the investment performance of the separate account; or
     (c) the Source is either (1) an insurance company pooled separate account,
within the meaning of PTE 90-1 or (2) a bank collective investment fund, within
the meaning of PTE 91-38 and, except as disclosed by such Purchaser to the
Company in writing pursuant to this clause (c), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or
     (d) the Source constitutes assets of an “investment fund” (within the
meaning of Part V of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part V of the QPAM
Exemption), no employee benefit plan’s assets that are included in such
investment fund, when combined with the assets of all other employee benefit
plans established or

-14-



--------------------------------------------------------------------------------



 



maintained by the same employer or by an affiliate (within the meaning of
Section V(c)(1) of the QPAM Exemption) of such employer or by the same employee
organization and managed by such QPAM, exceed 20% of the total client assets
managed by such QPAM, the conditions of Part I(c) and (g) of the QPAM Exemption
are satisfied, neither the QPAM nor a Person controlling or controlled by the
QPAM (applying the definition of “control” in Section V(e) of the QPAM
Exemption) owns a 5% or more interest in the Company and (1) the identity of
such QPAM and (2) the names of all employee benefit plans whose assets are
included in such investment fund have been disclosed to the Company in writing
pursuant to this clause (d); or
     (e) the Source constitutes assets of a “plan(s)” (within the meaning of
Section IV of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV of the INHAM Exemption), the
conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a Person controlling or controlled by the INHAM (applying
the definition of “control” in Section IV(d) of the INHAM Exemption) owns a 5%
or more interest in the Company and (1) the identity of such INHAM and (2) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or
     (f) the Source is a governmental plan; or
     (g) the Source is one or more employee benefit plans, or a separate account
or trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or
     (h) the Source does not include assets of any employee benefit plan, other
than a plan exempt from the coverage of ERISA.
     As used in this Section 6.2, the terms “employee benefit plan,”
“governmental plan,” and “separate account” shall have the respective meanings
assigned to such terms in Section 3 of ERISA.
SECTION 7. Information as to Company.
     Section 7.1 Financial and Business Information. The Company shall deliver
to each holder of Notes that is an Institutional Investor:
     (a) Quarterly Statements — within 60 days after the end of each quarterly
fiscal period in each fiscal year of the Company (other than the last quarterly
fiscal period of each such fiscal year), duplicate copies of,
     (1) a consolidated balance sheet of the Company and its Subsidiaries as at
the end of such quarter, and
     (2) consolidated statements of income, stockholders’ equity and cash flows
of the Company and its Subsidiaries, for such quarter and (in the case of the

-15-



--------------------------------------------------------------------------------



 



second and third quarters) for the portion of the fiscal year ending with such
quarter,
setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments, provided that delivery within the time period specified above of
copies of the Company’s Quarterly Report on Form 10-Q prepared in compliance
with the requirements therefor and filed with the SEC shall be deemed to satisfy
the requirements of this Section 7.1(a), provided, further, that the Company
shall be deemed to have made such delivery of such Quarterly Report on Form 10-Q
if it shall have timely made such Quarterly Report on Form 10-Q available on
“EDGAR” and on its home page on the worldwide web (at the date of this Agreement
located at: http//www.graniteconstruction.com) and shall have given each such
holder of Notes prior notice of such availability on EDGAR and on its home page
in connection with each delivery, such notice to be provided in the manner
specified in Section 18 or, if the holder shall have previously provided the
Company with an electronic mail address for such purpose, by electronic mail
(such availability and notice thereof being referred to as “Electronic
Delivery”);
     (b) Annual Statements — within 105 days after the end of each fiscal year
of the Company, duplicate copies of,
     (1) a consolidated balance sheet of the Company and its Subsidiaries, as at
the end of such year, and
     (2) consolidated statements of income, stockholders’ equity and cash flows
of the Company and its Subsidiaries, for such year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon of independent certified public accountants of
recognized national standing, which opinion shall state that such financial
statements present fairly, in all material respects, the financial position of
the companies being reported upon and their results of operations and cash flows
and have been prepared in conformity with GAAP, and that the examination of such
accountants in connection with such financial statements has been made in
accordance with generally accepted auditing standards, and that such audit
provides a reasonable basis for such opinion in the circumstances, provided that
the delivery within the time period specified above of the Company’s Annual
Report on Form 10-K for such fiscal year (together with the Company’s annual
report to shareholders, if any, prepared pursuant to Rule 14a-3 under the
Exchange Act) prepared in accordance with the requirements therefor and filed
with the SEC shall be deemed to satisfy the requirements of this Section 7.1(b),
provided, further, that the Company shall be deemed to have made such delivery
of such Annual Report on Form 10-K if it shall have timely made Electronic
Delivery thereof;

-16-



--------------------------------------------------------------------------------



 



     (c) SEC and Other Reports — promptly upon their becoming available, one
copy of (1) each financial statement, report, notice or proxy statement sent by
the Company or any Subsidiary to its principal lending banks as a whole
(excluding information sent to such banks in the ordinary course of
administration of a bank facility, such as information relating to pricing and
borrowing availability) or its public Securities holders generally, (2) each
regular or periodic report, each registration statement that shall have become
effective (without exhibits except as expressly requested by such holder), and
each final prospectus and all amendments thereto filed by the Company or any
Subsidiary with the SEC, provided that the Company shall be deemed to have made
such delivery of any such report, registration statement, prospectus or
amendment if it shall have timely made Electronic Delivery thereof, and (3) all
press releases and other statements made available generally by the Company or
any Subsidiary to the public concerning developments that are Material which
press releases and other statements may be made by Electronic Delivery;
     (d) Notice of Default or Event of Default — promptly, and in any event
within five Business Days after a Responsible Officer becoming aware of the
existence of any Default or Event of Default or that any Person has given any
notice or taken any action with respect to a claimed default hereunder or that
any Person has given any notice or taken any action with respect to a claimed
default of the type referred to in Section 11(f), a written notice specifying
the nature and period of existence thereof and what action the Company is taking
or proposes to take with respect thereto;
     (e) ERISA Matters — promptly, and in any event within five Business Days
after a Responsible Officer becoming aware of any of the following, a written
notice setting forth the nature thereof and the action, if any, that the Company
or an ERISA Affiliate proposes to take with respect thereto:
     (1) with respect to any Plan, any reportable event, as defined in Section
4043(c) of ERISA and the regulations thereunder, for which notice thereof has
not been waived pursuant to such regulations as in effect on the date thereof;
or
     (2) the taking by the PBGC of steps to institute, or the threatening by the
PBGC of the institution of, proceedings under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Company or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or
     (3) any event, transaction or condition that could result in the incurrence
of any liability by the Company or any ERISA Affiliate pursuant to Title I or IV
of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans, or in the imposition of any Lien on any of the rights,
properties or assets of the Company or any ERISA Affiliate pursuant to Title I
or IV of ERISA or such penalty or excise tax provisions, if such liability or
Lien,

-17-



--------------------------------------------------------------------------------



 



taken together with any other such liabilities or Liens then existing, would
exceed $10,000,000 in the aggregate;
     (f) Notices from Governmental Authority — promptly, and in any event within
30 days of receipt thereof, copies of any notice to the Company or any
Subsidiary from any federal or state Governmental Authority relating to any
order, ruling, statute or other law or regulation that could reasonably be
expected to have a Material Adverse Effect;
     (g) Rule 144A — except at such times as the Company is a reporting company
under Section 13 or 15(d) of the Exchange Act or has complied with the
requirements for the exemption from registration under the Exchange Act set
forth in Rule 12g3-2(b) under the Exchange Act, such financial or other
information as any holder of Notes or any Person designated by such holder may
reasonably determine is required to permit such holder to comply with the
requirements of Rule 144A promulgated under the Exchange Act in connection with
the resale by it of the Notes, in any such case promptly after the same is
requested;
     (h) Supplements — promptly and in any event within 10 Business Days after
the execution and delivery of any Supplement, a copy thereof; and
     (i) Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Company or any of its Subsidiaries (including, but
without limitation, actual copies of the Company’s Quarterly Report on Form 10-Q
and Annual Report on Form 10-K) or relating to the ability of the Company to
perform its obligations hereunder and under the Notes as from time to time may
be reasonably requested by any such holder of Notes.
     Section 7.2 Officer’s Certificate. Each set of financial statements
delivered to a holder of Notes pursuant to Section 7.1(a) or Section 7.1(b)
shall be accompanied by a certificate of a Senior Financial Officer, such
certificate to be provided in the manner specified in Section 18 or, if the
holder shall have previously provided the Company with an electronic mail
address for such purpose, by electronic mail (which, in the case of Electronic
Delivery of any such financial statements, shall be by separate delivery of such
certificate to each such holder of Notes no later than the earlier of the third
Business Day following such Electronic Delivery and the last day upon which the
Company is required to deliver the corresponding financial statements pursuant
to Section 7.1(a) or Section 7.1(b), as applicable) setting forth:
     (a) Covenant Compliance — the information (including detailed calculations)
required in order to establish whether the Company was in compliance with the
requirements of Section 10.2 through Section 10.5, inclusive, Section 10.8 and
Section 10.10 and any covenant in a Supplement which specifically provides that
it shall have the benefit of this clause (a) during the quarterly or annual
period covered by the statements then being furnished (including with respect to
each such Section and covenant, where applicable, the calculations of the
maximum or minimum amount, ratio

-18-



--------------------------------------------------------------------------------



 



or percentage, as the case may be, permissible under the terms of such Sections
and covenants, and the calculation of the amount, ratio or percentage then in
existence); and
     (b) Event of Default — a statement that such Senior Financial Officer has
reviewed the relevant terms hereof (including all Supplements) and has made, or
caused to be made, under his or her supervision, a review of the transactions
and conditions of the Company and its Subsidiaries from the beginning of the
quarterly or annual period covered by the statements then being furnished to the
date of the certificate and that such review shall not have disclosed the
existence during such period of any condition or event that constitutes a
Default or an Event of Default or, if any such condition or event existed or
exists (including, without limitation, any such event or condition resulting
from the failure of the Company or any Subsidiary to comply with any
Environmental Law), specifying the nature and period of existence thereof and
what action the Company shall have taken or proposes to take with respect
thereto.
     Section 7.3 Visitation. The Company shall permit the representatives of
each holder of Notes that is an Institutional Investor:
     (a) No Default — if no Default or Event of Default then exists, at the
expense of such holder and upon reasonable prior notice to the Company, to visit
the principal executive office of the Company, to discuss the affairs, finances
and accounts of the Company and its Subsidiaries with the Company’s officers,
and (with the consent of the Company, which consent will not be unreasonably
withheld) to visit the other offices and properties of the Company and each
Subsidiary, all at such reasonable times and as often as may be reasonably
requested in writing; and
     (b) Default — if a Default or Event of Default then exists, at the expense
of the Company, to visit and inspect any of the offices or properties of the
Company or any Subsidiary, to examine all their respective books of account,
records, reports and other papers, to make copies and extracts therefrom, and to
discuss their respective affairs, finances and accounts with their respective
officers and independent public accountants (and by this provision the Company
authorizes said accountants to discuss the affairs, finances and accounts of the
Company and its Subsidiaries), all at such times and as often as may be
requested.
SECTION 8. Prepayment of the Notes.
     Section 8.1 Required Prepayments.
     (a) Series 2007–A Notes. On December 12, 2015 and on each December 12
thereafter to and including December 12, 2018, the Company will prepay
$40,000,000 principal amount (or such lesser principal amount as shall then be
outstanding) of the Series 2007-A Notes at par and without payment of the
Make-Whole Amount or any premium, provided that upon any partial prepayment of
the Series 2007-A Notes pursuant to Section 8.2 or Section 8.3 or purchase of
any Series 2007-A Notes pursuant to Section 8.6, the principal amount of each
required prepayment of the Series 2007-A Notes becoming due under this
Section 8.1(a) on and after the date of such prepayment

-19-



--------------------------------------------------------------------------------



 



or purchase shall be reduced in the same proportion as the aggregate unpaid
principal amount of the Series 2007-A Notes is reduced as a result of such
prepayment.
     (b) Required Prepayment of Additional Notes. Each Series and tranche, if
applicable, of Additional Notes shall be subject to required prepayments as
specified in the Supplement pursuant to which such Series and tranche, if
applicable, of Additional Notes were issued.
     Section 8.2 Optional Prepayments with Make-Whole Amount. The Company may,
at its option, upon notice as provided below, prepay at any time all, or from
time to time any part of, any Series of Notes, in an amount not less than
$5,000,000 of the aggregate principal amount of such Series of Notes then
outstanding in the case of a partial prepayment (or in an amount equal to the
entire outstanding principal amount of such Series of Notes if at the time of
such prepayment the remaining aggregate outstanding balance is less than
$5,000,000), at 100% of the principal amount so prepaid, together with interest
accrued thereon to the date of such prepayment, plus the applicable Make-Whole
Amount determined for the prepayment date with respect to such principal amount.
Notwithstanding the foregoing, the Company may not prepay any Series of Notes
under this Section 8.2 if a Default or Event of Default shall exist or would
result from such optional prepayment unless all Notes at the time outstanding
are prepaid on a pro rata basis. The Company will give each holder of Notes of
the Series to be prepaid (with a copy to each other holder of Notes) written
notice of each optional prepayment under this Section 8.2 not less than 30 days
and not more than 60 days prior to the date fixed for such prepayment. Each such
notice shall specify such date (which shall be a Business Day), the aggregate
principal amount of the Notes of each Series to be prepaid on such date, the
principal amount of each Note held by such holder to be prepaid (determined in
accordance with Section 8.4), and the interest to be paid on the prepayment date
with respect to such principal amount being prepaid, and shall be accompanied by
a certificate of a Senior Financial Officer as to the estimated applicable
Make-Whole Amount due in connection with such prepayment (calculated as of the
date of such notice as if the date of such notice were the date of the
prepayment), setting forth the details of such computation. Two Business Days
prior to such prepayment, the Company shall deliver to each holder of Notes
being prepaid a certificate of a Senior Financial Officer specifying the
calculation of such Make-Whole Amount as of the specified prepayment date.
     Section 8.3 Offer to Prepay Notes in the Event of a Change in Control.
     (a) Notice of Change in Control or Control Event. The Company will, within
five Business Days after any Responsible Officer has knowledge of the occurrence
of any Change in Control or Control Event, give written notice of such Change in
Control or Control Event to each holder of Notes unless notice in respect of
such Change in Control (or the Change in Control contemplated by such Control
Event) shall have been given pursuant to Section 8.3(b). If a Change in Control
has occurred, such notice shall contain and constitute an offer to prepay Notes
as described in Section 8.3(c) and shall be accompanied by the certificate
described in Section 8.3(g).
     (b) Condition to Company Action. The Company will not take any action that
consummates or finalizes a Change in Control unless (1) at least 30 days prior
to

-20-



--------------------------------------------------------------------------------



 



such action it shall have given to each holder of Notes written notice
containing and constituting an offer to prepay Notes as described in
Section 8.3(c), accompanied by the certificate described in Section 8.3(g), and
(2) contemporaneously with such action, the Company prepays all Notes required
to be prepaid in accordance with this Section 8.3.
     (c) Offer to Prepay Notes. The offer to prepay Notes contemplated by
Sections 8.3(a) and (b) shall be an offer to prepay, in accordance with and
subject to this Section 8.3, all, but not less than all, Notes held by each
holder (in this case only, “holder” in respect of any Note registered in the
name of a nominee for a disclosed beneficial owner shall mean such beneficial
owner) on a date specified in such offer (the“Change in Control Proposed
Prepayment Date”). If such Change in Control Proposed Prepayment Date is in
connection with an offer contemplated by Section 8.3(a), such date shall be a
Business Day not less than 30 days and not more than 60 days after the date of
such offer (or if the Change in Control Proposed Prepayment Date shall not be
specified in such offer, the Change in Control Proposed Prepayment Date shall be
the Business Day nearest to the 30th day after the date of such offer).
     (d) Acceptance; Rejection. A holder of Notes may accept or reject the offer
to prepay made pursuant to this Section 8.3 by causing a notice of such
acceptance or rejection to be delivered to the Company at least five Business
Days prior to the Change in Control Proposed Prepayment Date. A failure by a
holder of Notes to so respond to an offer to prepay made pursuant to this
Section 8.3 shall be deemed to constitute a rejection of such offer by such
holder.
     (e) Prepayment. Prepayment of the Notes to be prepaid pursuant to this
Section 8.3 shall be at 100% of the principal amount of such Notes, together
with accrued and unpaid interest on such Notes accrued to the date of prepayment
but without any Make-Whole Amount or any other penalty or premium. The
prepayment shall be made on the Change in Control Proposed Prepayment Date,
except as provided by Section 8.3(f).
     (f) Deferral Pending Change in Control. The obligation of the Company to
prepay Notes pursuant to the offers required by Section 8.3(c) and accepted in
accordance with Section 8.3(d) is subject to the occurrence of the Change in
Control in respect of which such offers and acceptances shall have been made. In
the event that such Change in Control does not occur on the Change in Control
Proposed Prepayment Date in respect thereof, the prepayment shall be deferred
until, and shall be made on the date on which, such Change in Control occurs.
The Company shall keep each holder of Notes reasonably and timely informed of
(1) any such deferral of the date of prepayment, (2) the date on which such
Change in Control and the prepayment are expected to occur and (3) any
determination by the Company that efforts to effect such Change in Control have
ceased or been abandoned (in which case the offers and acceptances made pursuant
to this Section 8.3 in respect of such Change in Control automatically shall be
deemed rescinded without penalty or other liability).
     (g) Officer’s Certificate. Each offer to prepay the Notes pursuant to this
Section 8.3 shall be accompanied by a certificate, executed by a Senior
Financial Officer

-21-



--------------------------------------------------------------------------------



 



and dated the date of such offer, specifying (1) the Change in Control Proposed
Prepayment Date, (2) that such offer is made pursuant to this Section 8.3,
(3) the principal amount of each Note offered to be prepaid, (4) the interest
that would be due on each Note offered to be prepaid, accrued to the Change in
Control Proposed Prepayment Date, (5) that the conditions of this Section 8.3
have been fulfilled and (6) in reasonable detail, the nature and date of the
Change in Control.
(h) “Change in Control” shall mean, if any person (as such term is used in
Section 13(d) and Section 14(d)(2) of the Exchange Act as in effect on the date
of the Closing) or related persons or persons acting in concert constituting a
group (as such term is used in Rule 13d-5 under the Exchange Act as in effect on
the date of the Closing) become the “beneficial owners” (as such term is used in
Rule 13d-3 under the Exchange Act as in effect on the date of the Closing),
directly or indirectly, of more than 50% of the total voting power of all
classes then outstanding of the Company’s voting equity interests.
(i) “Control Event” shall mean (1) the execution of any binding written
agreement which, when fully performed by the parties thereto, would result in a
Change in Control or (2) the making of any written offer by any “person” or
“group” (as such terms are used in Section 13(d) and Section 14(d) of the
Exchange Act) to the holders of equity interests of the Company, which offer, if
accepted by the requisite number of holders, would result in a Change in
Control.
          Section 8.4 Allocation of Partial Prepayments. In the case of each
partial prepayment of the Notes of a Series pursuant to Section 8.2, the
principal amount of the Notes of such Series to be prepaid shall be allocated
among all of the Notes of such Series at the time outstanding in proportion, as
nearly as practicable, to the respective unpaid principal amounts thereof not
theretofore called for prepayment. All partial prepayments of the Notes pursuant
to Section 8.3 shall be applied only to the Notes of the holders who have
elected to participate in such prepayment.
          Section 8.5 Maturity; Surrender, Etc. In the case of each prepayment
of Notes pursuant to this Section 8, the principal amount of each Note to be
prepaid shall mature and become due and payable on the date fixed for such
prepayment (which shall be a Business Day), together with interest on such
principal amount accrued to such date and the applicable Make-Whole Amount, if
any. From and after such date, unless the Company shall fail to pay such
principal amount when so due and payable, together with the interest and
Make-Whole Amount, if any, as aforesaid, interest on such principal amount shall
cease to accrue. Any Note paid or prepaid in full shall be surrendered to the
Company and cancelled and shall not be reissued, and no Note shall be issued in
lieu of any prepaid principal amount of any Note.
          Section 8.6 Purchase of Notes. The Company will not, and will not
permit any Subsidiary or Affiliate to, purchase, redeem, prepay or otherwise
acquire, directly or indirectly, any of the outstanding Notes of any Series
except (a) upon the payment or prepayment of the Notes of such Series in
accordance with the terms of this Agreement (including any Supplement) and the
Notes of such Series or (b) pursuant to an offer to purchase made by the Company
or an Affiliate pro rata to the holders of all Notes of any Series at the time
outstanding upon the same

-22-



--------------------------------------------------------------------------------



 



terms and conditions. Any such offer shall provide each holder of Notes of the
Series being offered for purchase with sufficient information to enable it to
make an informed decision with respect to such offer, and shall remain open for
at least 30 Business Days. If the holders of more than 10% of the principal
amount of the Notes of the Series being offered for purchase then outstanding
accept such offer, the Company shall promptly notify the remaining holders of
such Series of such fact and the expiration date for the acceptance by such
holders of such offer shall be extended by the number of days necessary to give
each such remaining holder at least 30 Business Days from its receipt of such
notice to accept such offer. The Company will promptly cancel all Notes acquired
by it or any Subsidiary or Affiliate pursuant to any payment, prepayment or
purchase of Notes pursuant to any provision of this Agreement (including any
Supplement) and no Notes may be issued in substitution or exchange for any such
Notes. Notwithstanding the foregoing, neither Company nor any Subsidiary or
Affiliate may offer to purchase any Series of Notes if a Default or Event of
Default shall exist or would result therefrom unless such Person shall offer to
purchase all outstanding Notes on a pro rata basis upon the same terms and
conditions.
          Section 8.7 Make-Whole Amount. The term “Make-Whole Amount” shall mean
with respect to any Series 2007-A Note, an amount equal to the excess, if any,
of the Discounted Value of the Remaining Scheduled Payments with respect to the
Called Principal of such Series 2007-A Note over the amount of such Called
Principal, provided that the Make-Whole Amount may in no event be less than
zero. For the purposes of determining the Make-Whole Amount, the following terms
have the following meanings:
          “Called Principal” shall mean, with respect to any Series 2007-A Note,
the principal of such Note that is to be prepaid pursuant to Section 8.2 or has
become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.
          “Discounted Value” shall mean, with respect to the Called Principal of
any Series 2007-A Note, the amount obtained by discounting all Remaining
Scheduled Payments with respect to such Called Principal from their respective
scheduled due dates to the Settlement Date with respect to such Called
Principal, in accordance with accepted financial practice and at a discount
factor (applied on the same periodic basis as that on which interest on the
Series 2007-A Notes is payable) equal to the Reinvestment Yield with respect to
such Called Principal.
          “Reinvestment Yield” shall mean, with respect to the Called Principal
of any Series 2007-A Note, .50% over the yield to maturity implied by (a) the
yields reported, as of 10:00 a.m. (New York City time) on the second Business
Day preceding the Settlement Date with respect to such Called Principal, on the
display designated as “Page PX1” (or such other display as may replace Page PX1)
on Bloomberg Financial Markets for the most recently issued actively traded on
the run U.S. Treasury Securities having a maturity equal to the Remaining
Average Life of such Called Principal as of such Settlement Date, or (b) if such
yields are not reported as of such time or the yields reported as of such time
are not ascertainable (including by way of interpolation), the Treasury Constant
Maturity Series Yields reported, for the latest day for which such yields have
been so reported as of the second Business Day preceding the Settlement Date
with respect to such Called

-23-



--------------------------------------------------------------------------------



 



Principal, in Federal Reserve Statistical Release H.15 (or any comparable
successor publication) for U.S. Treasury Securities having a constant maturity
equal to the Remaining Average Life of such Called Principal as of such
Settlement Date.
          In the case of each determination under clause (a) or (b), as the case
may be, of the preceding paragraph, such implied yield will be determined, if
necessary, by (1) converting U.S. Treasury bill quotations to bond-equivalent
yields in accordance with accepted financial practice and (2) interpolating
linearly between (i) the applicable U.S. Treasury Security with the maturity
closest to and greater than such Remaining Average Life and (ii) the applicable
U.S. Treasury Security with the maturity closest to and less than such Remaining
Average Life. The Reinvestment Yield shall be rounded to the number of decimal
places as appears in the interest rate of such Series 2007-A Note.
          “Remaining Average Life” shall mean, with respect to any Called
Principal of any Series 2007-A Note, the number of years (calculated to the
nearest one-twelfth year) obtained by dividing (a) such Called Principal into
(b) the sum of the products obtained by multiplying (1) the principal component
of each Remaining Scheduled Payment with respect to such Called Principal by
(2) the number of years (calculated to the nearest one-twelfth year) that will
elapse between the Settlement Date with respect to such Called Principal and the
scheduled due date of such Remaining Scheduled Payment.
          “Remaining Scheduled Payments” shall mean, with respect to the Called
Principal of any Series 2007-A Note, all payments of such Called Principal and
interest thereon that would be due after the Settlement Date with respect to
such Called Principal if no payment of such Called Principal were made prior to
its scheduled due date, provided that if such Settlement Date is not a date on
which interest payments are due to be made under the terms of the Series 2007-A
Notes, then the amount of the next succeeding scheduled interest payment will be
reduced by the amount of interest accrued to such Settlement Date and required
to be paid on such Settlement Date pursuant to Section 8.2 or 12.1.
          “Settlement Date” shall mean, with respect to the Called Principal of
any Series 2007-A Note, the date on which such Called Principal is to be prepaid
pursuant to Section 8.2 or has become or is declared to be immediately due and
payable pursuant to Section 12.1, as the context requires.
SECTION 9. Affirmative Covenants.
          The Company covenants that so long as any of the Notes are
outstanding:
          Section 9.1 Compliance with Law. Without limiting Section 10.12, the
Company will, and will cause each of its Subsidiaries to, comply with all laws,
ordinances or governmental rules or regulations to which each of them is
subject, including, without limitation, Environmental Laws, ERISA and the USA
Patriot Act and will obtain and maintain in effect all licenses, certificates,
permits, franchises and other governmental authorizations necessary to the
ownership of their respective properties or to the conduct of their respective
businesses, in each case to the extent necessary to ensure that non-compliance
with such laws, ordinances or

-24-



--------------------------------------------------------------------------------



 



governmental rules or regulations or failures to obtain or maintain in effect
such licenses, certificates, permits, franchises and other governmental
authorizations could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.
          Section 9.2 Insurance. The Company will, and will cause each of its
Subsidiaries to, maintain, with financially sound and reputable insurers,
insurance with respect to their respective properties and businesses against
such casualties and contingencies, of such types, on such terms and in such
amounts (including deductibles, co-insurance and self-insurance, if adequate
reserves are maintained with respect thereto) as is customary in the case of
entities of established reputations engaged in the same or a similar business
and similarly situated.
          Section 9.3 Maintenance of Properties. The Company will, and will
cause each of its Subsidiaries to, maintain and keep, or cause to be maintained
and kept, their respective properties in good repair, working order and
condition (other than ordinary wear and tear), so that the business carried on
in connection therewith may be properly conducted at all times, provided that
this Section shall not prevent the Company or any Subsidiary from discontinuing
the operation and the maintenance of any of its properties if such
discontinuance is desirable in the conduct of its business and the Company has
concluded that such discontinuance could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.
          Section 9.4 Payment of Taxes and Claims. The Company will, and will
cause each of its Subsidiaries to, file all tax returns required to be filed in
any jurisdiction and to pay and discharge all taxes shown to be due and payable
on such returns and all other taxes, assessments, governmental charges or levies
imposed on them or any of their properties, assets, income or franchises, to the
extent the same have become due and payable and before they have become
delinquent and all claims for which sums have become due and payable that have
or might become a Lien on properties or assets of the Company or any Subsidiary,
provided that neither the Company nor any Subsidiary need pay any such tax,
assessment, charge, levy or claim if (a) the amount, applicability or validity
thereof is contested by the Company or such Subsidiary on a timely basis in good
faith and in appropriate proceedings, and the Company or a Subsidiary has
established adequate reserves therefor in accordance with GAAP on the books of
the Company or such Subsidiary or (b) the nonpayment of all such taxes,
assessments, charges, levies and claims in the aggregate could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.
          Section 9.5 Corporate Existence, Etc. Subject to Section 10.7, the
Company will at all times preserve and keep in full force and effect its
corporate existence. Subject to Sections 10.7, 10.8 and 10.9, the Company will
at all times preserve and keep in full force and effect the corporate existence
of each of its Subsidiaries (unless merged into the Company or a Wholly-Owned
Subsidiary) and all rights and franchises of the Company and its Subsidiaries
unless, in the good faith judgment of the Company, the termination of or failure
to preserve and keep in full force and effect such corporate existence, right or
franchise would not, individually or in the aggregate, have a Material Adverse
Effect.
          Section 9.6 Books and Records. The Company will, and will cause each
of its Subsidiaries to, maintain proper books of record and account in
conformity with GAAP and all

-25-



--------------------------------------------------------------------------------



 



applicable requirements of any Governmental Authority having legal or regulatory
jurisdiction over the Company or such Subsidiary, as the case may be.
          Section 9.7 Guaranty Agreement.
          (a)(1) The Company shall promptly, and in any event within 10 Business
Days after (i) a Subsidiary becomes a Material Subsidiary, (ii) the formation or
acquisition of a new Subsidiary that is a Material Subsidiary or (iii) the
occurrence of any other event creating a new Subsidiary that is a Material
Subsidiary, cause such Material Subsidiary to execute and deliver a supplement
to the Guaranty Agreement in the form of Exhibit A to the Guaranty Agreement.
Notwithstanding the foregoing, (x) any Subsidiary formed under the laws of a
jurisdiction other than the United States, any State thereof or the District of
Columbia shall not be required to execute a supplement to the Guaranty Agreement
or otherwise Guaranty the Notes if doing so would result in adverse tax
consequences to the Company, unless such Subsidiary is or shall become an
obligor or guarantor of any Debt existing under the Bank Credit Agreement and
(y) Wilder shall not be required to execute a supplement to the Guaranty
Agreement or otherwise Guaranty the Notes until the earliest to occur of: (A)
Wilder becoming an obligor or guarantor of any Debt existing under the Bank
Credit Agreement, (B)(I) the total net revenues of Wilder and its Subsidiaries
for the period of the immediately preceding four fiscal quarters is equal to or
greater than 15% of the consolidated total net revenues of the Company and its
Subsidiaries for such period determined in accordance with GAAP, in each case as
reflected in the most recent annual or quarterly financial statements of the
Company and its Subsidiaries; or (II) the total assets of Wilder and its
Subsidiaries, as of the last day of the immediately preceding fiscal quarter, is
equal to or greater than 15% of Consolidated Total Assets as of such date, in
each case as reflected in the most recent annual or quarterly financial
statements of the Company and its Subsidiaries and (C) Wilder becoming a
Wholly-Owned Subsidiary of the Company.
          (b) Within 10 Business Days of any Material Subsidiary being required
to execute and deliver a supplement to the Guaranty Agreement pursuant to
Section 9.7(a)(1), the Company shall cause such Material Subsidiary to deliver
to each holder of Notes (i) such documents and evidence with respect to such
Material Subsidiary as any holder may reasonably request in order to establish
the existence and good standing of such Material Subsidiary and evidence that
the Board of Directors of such Material Subsidiary has adopted resolutions
authorizing the execution and delivery of a supplement to the Guaranty
Agreement, (ii) evidence of compliance with such Material Subsidiary’s
outstanding debt instruments in the form of (A) a compliance certificate from
such Material Subsidiary to the effect that such Material Subsidiary has
complied with all terms and conditions of its outstanding debt instruments,
(B) consents or approvals of the holder or holders of any evidence of Debt or
Security, and/or (C) amendments of agreements pursuant to which any evidence of
Debt or Security may have been issued, all as may be reasonably deemed necessary
by the holders of Notes to permit the execution and delivery of a supplement to
the Guaranty Agreement by such Material Subsidiary, (iii) an opinion of counsel
to the effect that (A) such Material Subsidiary is a corporation or other
business entity, duly organized, validly existing and in good standing, if
applicable, under the laws of its jurisdiction of organization, has the

-26-



--------------------------------------------------------------------------------



 



power and the authority to execute and deliver a supplement to the Guaranty
Agreement and to perform the Guaranty Agreement, (B) the execution and delivery
of a supplement to the Guaranty Agreement and performance of the Guaranty
Agreement has been duly authorized by all necessary action on the part of such
Material Subsidiary, a supplement to the Guaranty Agreement has been duly
executed and delivered by such Material Subsidiary and the Guaranty Agreement
constitutes the legal, valid and binding contract of such Material Subsidiary
enforceable against such Material Subsidiary in accordance with its terms,
subject to bankruptcy, insolvency, fraudulent conveyance or similar laws
affecting creditors’ rights generally, and general principles of equity
(regardless of whether the application of such principles is considered in a
proceeding in equity or at law), (C) the execution and delivery of a supplement
to the Guaranty Agreement and the performance by such Material Subsidiary of the
Guaranty Agreement do not conflict with or result in any breach of any law, rule
or regulation or any of the provisions of or constitute a default under or
result in the creation of a Lien upon any of the property of such Material
Subsidiary pursuant to the provisions of its charter documents or any agreement
or other instrument known to such counsel to which such Material Subsidiary is a
party to or by which such Material Subsidiary may be bound and (D) no approval,
consent or withholding of objection on the part of, or filing, registration or
qualification with, any governmental body, federal or state, is necessary in
connection with the lawful execution and delivery of a supplement to the
Guaranty Agreement by such Material Subsidiary or the performance of the
Guaranty Agreement by such Material Subsidiary, which opinion may contain such
assumptions and qualifications as are reasonably acceptable to the Required
Holders, and (iv) all other documents and showings reasonably requested by the
holders of Notes in connection with the execution and delivery of a supplement
to the Guaranty Agreement, which documents shall be satisfactory in form and
substance to such holders and their special counsel, and each holder of Notes
shall have received a copy (executed or certified as may be appropriate) of all
of the foregoing legal documents.
          (c) If at any time, pursuant to the terms and conditions of the Bank
Credit Agreement, any Guarantor is released from its liability under the Bank
Guaranty and (1) such Guarantor is not a co-obligor in respect of any Debt
existing under the Bank Credit Agreement or a guarantor or co-obligor in respect
of any Debt existing under the Existing Note Agreements, (2) such Guarantor does
not qualify as a Material Subsidiary under clause (a) or (b) of the definition
thereof and (3) the Company shall have delivered to each holder of Notes an
Officer’s Certificate certifying that (i) the conditions specified in clauses
(1) and (2) above have been satisfied and (ii) immediately preceding the release
of such Guarantor from the Guaranty Agreement and after giving effect thereto,
no Default or Event of Default shall have existed or would exist, then, upon
receipt by the holders of Notes of such Officer’s Certificate, such Guarantor
shall be discharged from its obligations under the Guaranty Agreement.
SECTION 10. Negative Covenants.
          The Company covenants that so long as any of the Notes are
outstanding:

-27-



--------------------------------------------------------------------------------



 



          Section 10.1 Nature of Business. The Company will not, and will not
permit any Subsidiary to, engage in any business if, as a result thereof, the
general nature of the business, taken on a consolidated basis, which would then
be engaged in by the Company and its Subsidiaries would be substantially changed
from the general nature of the business engaged in by the Company and its
Subsidiaries on the date of the Closing.
          Section 10.2 Consolidated Net Worth. The Company will not, at any
time, permit Consolidated Net Worth to be less than the sum of (a) $550,000,000,
plus (b) an aggregate amount equal to 50% of its Consolidated Net Income (but,
in each case, only if a positive number) for each completed fiscal quarter
beginning with the fiscal quarter ended March 31, 2008.
          Section 10.3 Consolidated Total Debt to Consolidated Total
Capitalization. The Company will not, at any time, permit the ratio of
(a) Consolidated Total Debt to (b) Consolidated Total Capitalization to exceed
0.55 to 1.00.
          Section 10.4 Priority Debt. The Company will not, at any time, permit
the aggregate amount of all Priority Debt to exceed an amount equal to 20% of
Consolidated Net Worth determined as of the end of the then most recently ended
fiscal quarter of the Company.
          Section 10.5 Liens. The Company will not, and will not permit any
Subsidiary to, directly or indirectly create, incur, assume or permit to exist
(upon the happening of a contingency or otherwise) any Lien on or with respect
to any property or asset (including, without limitation, any document or
instrument in respect of goods or accounts receivable) of the Company or such
Subsidiary, whether now owned or held or hereafter acquired, or any income or
profits therefrom, or assign or otherwise convey any right to receive income or
profits, except:
          (a) Liens for taxes, assessments or other governmental charges which
are not yet due and payable or the payment of which is not at the time required
by Section 9.4;
          (b) statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and other similar Liens, in each case, incurred in the
ordinary course of business for sums not yet due and payable;
          (c) Liens (other than any Lien imposed by ERISA) incurred or deposits
made in the ordinary course of business (1) in connection with workers’
compensation, unemployment insurance and other types of social security or
retirement benefits, or (2) to secure (or to obtain letters of credit that
secure) the performance of tenders, statutory obligations, surety bonds, appeal
bonds, bids, leases (other than Capital Leases), performance bonds, purchase,
construction or sales contracts and other similar obligations, in each case not
incurred or made in connection with the borrowing of money, the obtaining of
advances or credit or the payment of the deferred purchase price of property;
          (d) any attachment or judgment Lien, unless the judgment it secures
shall not, within 60 days after the entry thereof, have been discharged or
execution thereof stayed pending appeal, or shall not have been discharged
within 60 days after the expiration of any such stay;

-28-



--------------------------------------------------------------------------------



 



          (e) leases or subleases granted to others, easements, rights-of-way,
restrictions and other similar charges or encumbrances, in each case incidental
to, and not interfering with, the ordinary conduct of the business of the
Company or any of its Subsidiaries, provided that such Liens do not, in the
aggregate, materially detract from the value of such property;
          (f) Liens on property or assets of the Company or any of its
Subsidiaries securing Debt owing to the Company or to a Wholly-Owned Subsidiary;
          (g) Liens existing on the date of the Closing and securing the Debt of
the Company and its Subsidiaries referred to on Schedule 5.15;
          (h) any Lien created to secure all or any part of the purchase price,
or to secure Debt incurred or assumed to pay all or any part of the purchase
price or cost of construction, of property acquired or constructed by the
Company or a Subsidiary after the date of the Closing, provided that
          (1) any such Lien shall extend solely to the item or items of such
property so acquired or constructed,
          (2) the principal amount of the Debt secured by any such Lien shall at
no time exceed an amount equal to the lesser of (i) the cost to the Company or
such Subsidiary of the property so acquired or constructed and (ii) the Fair
Market Value (as determined in good faith by the Board of Directors of the
Company) of such property at the time of such acquisition or construction,
          (3) any such Lien shall be created contemporaneously with, or within
180 days after, the acquisition or construction of such property, and
          (4) immediately after giving effect the creation of such Lien and
giving effect thereto, no Default or Event of Default would exist;
          (i) any Lien existing on property of a Person immediately prior to its
being consolidated with or merged into the Company or a Subsidiary, or any Lien
existing on any property acquired by the Company or any Subsidiary at the time
such property is so acquired (whether or not the Debt secured thereby shall have
been assumed), provided that (1) no such Lien shall have been created or assumed
in contemplation of such consolidation or merger or such acquisition of
property, (2) each such Lien shall extend solely to the item or items of
property so acquired and (3) immediately after giving effect to the acquisition
of the property subject to such Lien and giving effect thereto, no Default or
Event of Default would exist;
          (j) any Lien renewing, extending or refunding any Lien permitted by
paragraphs (g), (h) or (i) of this Section 10.5, provided that (1) the principal
amount of Debt secured by such Lien immediately prior to such extension, renewal
or refunding is not increased or the maturity thereof reduced, (2) such Lien is
not extended to any other property and (3) immediately after such extension,
renewal or refunding no Default or Event of Default would exist; and

-29-



--------------------------------------------------------------------------------



 



          (k) other Liens not otherwise permitted by paragraphs (a) through
(j) of this Section 10.5, provided that the aggregate principal amount of all
Debt secured by such Liens shall be permitted by the limitation set forth in
Section 10.4.
          Section 10.6 Restrictions on Dividends of Subsidiaries, Etc. The
Company will not, and will not permit any Subsidiary to, enter into any
agreement which would restrict any Subsidiary’s ability or right to pay
dividends to, or make advances to or Investments in, the Company or, if such
Subsidiary is not directly owned by the Company, the “parent” Subsidiary of such
Subsidiary.
          Section 10.7 Mergers, Consolidations, Etc. The Company will not, and
will not permit any Subsidiary to, consolidate with or merge with any other
Person or convey, transfer or lease all or substantially all of its assets in a
single transaction or series of transactions to any Person; provided that the
foregoing restriction does not apply to:
          (a) the consolidation or merger of a Subsidiary with, or the
conveyance, transfer or lease of all or substantially all of the assets of a
Subsidiary to, the Company or a Wholly-Owned Subsidiary; or
          (b) the consolidation or merger of a Subsidiary with any Person other
than the Company or a Wholly-Owned Subsidiary; provided that such Subsidiary
shall be the surviving Person and immediately after giving effect to such
transaction (1) no Default or Event of the Default would exist and (2) the
Company shall own the same percentage of the equity or voting interests in such
Subsidiary as the Company owned in such Subsidiary immediately preceding such
transaction; or
          (c) the conveyance, transfer or lease of all of the assets of a
Subsidiary to a Person other than the Company or a Wholly-Owned Subsidiary in
compliance with the provisions of Section 10.8 and Section 10.9; or
          (d) the consolidation or merger of the Company with, or the
conveyance, transfer or lease of all or substantially all of the assets of the
Company in a single transaction or series of transactions to, any Person so long
as:
          (1) the successor formed by such consolidation or the survivor of such
merger or the Person that acquires by conveyance, transfer or lease all or
substantially all of the assets of the Company as an entirety, as the case may
be (the “Successor Corporation”), shall be a solvent corporation organized and
existing under the laws of the United States of America, any State thereof or
the District of Columbia;
          (2) if the Company is not the Successor Corporation, (i) such
corporation shall have executed and delivered to each holder of the Notes its
assumption of the due and punctual performance and observance of each covenant
and condition of this Agreement (including all Supplements) and the Notes
(pursuant to such agreements and instruments as shall be reasonably satisfactory
to the Required Holders), (ii) the Company shall have caused to be delivered to
each holder of the Notes an opinion of nationally recognized independent
counsel,

-30-



--------------------------------------------------------------------------------



 



or other independent counsel reasonably satisfactory to the Required Holders, to
the effect that all agreements or instruments effecting such assumption are
enforceable in accordance with their terms and comply with the terms hereof and
(iii) each Guarantor shall have delivered to each holder of the Notes a
certificate whereby such Guarantor shall have reaffirmed its obligations under
the Guaranty Agreement; and
          (3) immediately after giving effect to such transaction, no Default or
Event of Default would exist.
          No such conveyance, transfer or lease of all or substantially all of
the assets of the Company shall have the effect of releasing the Company or any
Successor Corporation from its liability under this Agreement or the Notes.
          Section 10.8 Sale of Assets, Etc. Except as permitted under
Section 10.7, Section 10.9 and Section 10.10, the Company will not, and will not
permit any Subsidiary to, make any Asset Disposition unless:
          (a) in the good faith opinion of the Company, the Asset Disposition is
in exchange for consideration having a Fair Market Value at least equal to that
of the property exchanged and is in the best interest of the Company or such
Subsidiary;
          (b) immediately after giving effect to the Asset Disposition, no
Default or Event of Default would exist; and
          (c) immediately after giving effect to the Asset Disposition, the
Disposition Value of all property that was the subject of any Asset Disposition
occurring during the immediately preceding 12 consecutive calendar month period
would not exceed 15% of Consolidated Total Assets determined as of the end of
the then most recently ended fiscal year of the Company.
          If the Net Proceeds Amount for any Transfer is applied to a Debt
Prepayment Application or a Property Reinvestment Application within 180 days
after such Transfer, then such Transfer, only for the purpose of determining
compliance with subsection (c) of this Section 10.8 as of any date on or after
the Net Proceeds Amount is so applied, shall be deemed not to be an Asset
Disposition.
          Section 10.9 Disposal of Ownership of a Subsidiary. The Company will
not, and will not permit any Subsidiary to, sell or otherwise dispose of any
shares of Subsidiary Stock, nor will the Company permit any such Subsidiary to
issue, sell or otherwise dispose of any shares of its own Subsidiary Stock,
provided that the foregoing restrictions do not apply to:
          (a) the issue of directors’ qualifying shares by any such Subsidiary;
          (b) any such Transfer of Subsidiary Stock constituting a Transfer
described in clause (a) of the definition of “Asset Disposition”; and

-31-



--------------------------------------------------------------------------------



 



          (c) the Transfer of all of the Subsidiary Stock of a Subsidiary owned
by the Company and its other Subsidiaries if:
          (1) such Transfer satisfies the requirements of Section 10.8 hereof,
          (2) in connection with such Transfer the entire Investment (whether
represented by stock, Debt, claims or otherwise) of the Company and its other
Subsidiaries in such Subsidiary is sold, transferred or otherwise disposed of to
a Person other than (i) the Company, (ii) another Subsidiary not being
simultaneously disposed of or (iii) an Affiliate, and
          (3) the Subsidiary being disposed of has no continuing Investment in
any other Subsidiary of the Company not being simultaneously disposed of or in
the Company.
          Section 10.10 Sale-and-Leasebacks. The Company will not, and will not
permit any Subsidiary to, enter into any Sale-and-Leaseback Transaction unless,
(a) the lease which is the subject of such Sale-and-Leaseback Transaction is not
a Long-Term Lease or (b) immediately after giving effect to such
Sale-and-Leaseback Transaction, the aggregate amount of Debt attributable to
such Sale-and-Leaseback Transaction shall be permitted by the limitation set
forth in Section 10.4.
          Section 10.11 Transactions with Affiliates. The Company will not, and
will not permit any Subsidiary to, enter into directly or indirectly any
Material transaction or Material group of related transactions (including,
without limitation, the purchase, lease, sale or exchange of properties of any
kind or the rendering of any service) with any Affiliate (other than the Company
or another Subsidiary), except upon fair and reasonable terms no less favorable
to the Company or such Subsidiary than would be obtainable in a comparable
arm’s-length transaction with a Person not an Affiliate.
          Section 10.12 Terrorism Sanctions Regulations. The Company will not,
and will not permit any Subsidiary to, (a) become a Person described or
designated in the Specially Designated Nationals and Blocked Persons List of the
Office of Foreign Assets Control or in Section 1 of the Anti-Terrorism Order or
(b) knowingly engage in any dealings or transactions with any such Person.
SECTION 11. Events of Default.
          An “Event of Default” shall exist if any of the following conditions
or events shall occur and be continuing:
          (a) the Company defaults in the payment of any principal or Make-Whole
Amount, if any, on any Note when the same becomes due and payable, whether at
maturity or at a date fixed for prepayment or by declaration or otherwise; or
          (b) the Company defaults in the payment of any interest on any Note
for more than five Business Days after the same becomes due and payable; or

-32-



--------------------------------------------------------------------------------



 



          (c) the Company defaults in the performance of or compliance with any
term contained in Sections 10.2 through 10.4, inclusive, or Sections 10.6
through 10.10, inclusive, or Section 10.12 or any covenant in a Supplement which
specifically provides that it shall have the benefit of this paragraph (c); or
          (d) the Company defaults in the performance of or compliance with any
term contained herein or in any Supplement (other than those referred to in
paragraphs (a), (b) and (c) of this Section 11) and such default is not remedied
within 30 days after the earlier of (1) a Responsible Officer obtaining actual
knowledge of such default and (2) the Company receiving written notice of such
default from any holder of a Note (any such written notice to be identified as a
“notice of default” and to refer specifically to this paragraph (d) of
Section 11); or
          (e) any representation or warranty made in writing by or on behalf of
the Company or any Guarantor or by any officer of the Company or any Guarantor
in this Agreement or any Supplement under which Additional Notes are then
outstanding or in the Guaranty Agreement, respectively, or in any writing
furnished in connection with the transactions contemplated hereby or thereby
proves to have been false or incorrect in any material respect on the date as of
which made; or
          (f) (1) the Company or any Subsidiary is in default (as principal or
as guarantor or other surety) in the payment of any principal of or premium or
make-whole amount or interest on any Debt that is outstanding in an aggregate
principal amount of at least $10,000,000 beyond any period of grace provided
with respect thereto, or (2) the Company or any Subsidiary is in default in the
performance of or compliance with any term of any evidence of any Debt in an
aggregate outstanding principal amount of at least $10,000,000 or of any
mortgage, indenture or other agreement relating thereto or any other condition
exists, and as a consequence of such default or condition such Debt has become,
or has been declared due and payable before its stated maturity or before its
regularly scheduled dates of payment or (3) as a consequence of the occurrence
or continuation of any event or condition (other than the passage of time or the
right of the holder of Debt to convert such Debt into equity interests), the
Company or any Subsidiary has become obligated to purchase or repay Debt before
its regular maturity or before its regularly scheduled dates of payment in an
aggregate outstanding principal amount of at least $10,000,000; or
          (g) the Company or any Subsidiary (1) is generally not paying, or
admits in writing its inability to pay, its debts as they become due, (2) files,
or consents by answer or otherwise to the filing against it of, a petition for
relief or reorganization or arrangement or any other petition in bankruptcy, for
liquidation or to take advantage of any bankruptcy, insolvency, reorganization,
moratorium or other similar law of any jurisdiction, (3) makes an assignment for
the benefit of its creditors, (4) consents to the appointment of a custodian,
receiver, trustee or other officer with similar powers with respect to it or
with respect to any substantial part of its property, (5) is adjudicated as
insolvent or to be liquidated or (6) takes corporate action for the purpose of
any of the foregoing; or

-33-



--------------------------------------------------------------------------------



 



          (h) a court or Governmental Authority of competent jurisdiction enters
an order appointing, without consent by the Company or any of its Subsidiaries,
a custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, or constituting
an order for relief or approving a petition for relief or reorganization or any
other petition in bankruptcy or for liquidation or to take advantage of any
bankruptcy or insolvency law of any jurisdiction, or ordering the dissolution,
winding-up or liquidation of the Company or any of its Subsidiaries, or any such
petition shall be filed against the Company or any of its Subsidiaries and such
petition shall not be dismissed within 60 days; or
          (i) a final judgment or judgments for the payment of money aggregating
in excess of $10,000,000 are rendered against one or more of the Company and its
Subsidiaries and which judgments are not fully covered by insurance or, within
60 days after entry thereof, bonded, discharged or stayed pending appeal, or are
not discharged within 60 days after the expiration of such stay; or
          (j) If (1) any Plan shall fail to satisfy the minimum funding
standards of ERISA or the Code for any plan year or part thereof or a waiver of
such standards or extension of any amortization period is sought or granted
under Section 412 of the Code, (2) a notice of intent to terminate any Plan
shall have been or is reasonably expected to be filed with the PBGC or the PBGC
shall have instituted proceedings under ERISA Section 4042 to terminate or
appoint a trustee to administer any Plan or the PBGC shall have notified the
Company or any ERISA Affiliate that a Plan may become a subject of any such
proceedings, (3) the aggregate “amount of unfunded benefit liabilities” (within
the meaning of Section 4001(a)(18) of ERISA) under all Plans, determined in
accordance with Title IV of ERISA, shall exceed $10,000,000, (4) the Company or
any ERISA Affiliate shall have incurred or is reasonably expected to incur any
liability pursuant to Title I or IV of ERISA or the penalty or excise tax
provisions of the Code relating to employee benefit plans, (5) the Company or
any ERISA Affiliate withdraws from any Multiemployer Plan or (6) the Company or
any ERISA Affiliate establishes or amends any employee welfare benefit plan that
provides post-employment welfare benefits in a manner that would increase the
liability of the Company or any ERISA Affiliate thereunder; and any such event
or events described in clauses (1) through (6) above, either individually or
together with any other such event or events, would reasonably be expected to
have a Material Adverse Effect; or
          (k) (1) default shall occur under the Guaranty Agreement and such
default shall continue beyond the period of grace, if any, allowed with respect
thereto or (2) the Guaranty Agreement shall cease to be in full force and effect
with respect to any Guarantor for any reason whatsoever, including, without
limitation, a determination by any Governmental Authority or court that such
agreement is invalid, void or unenforceable or any Guarantor shall contest or
deny in writing the validity or enforceability of any of its obligations under
the Guaranty Agreement.
As used in Section 11(j), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in Section 3 of ERISA.

-34-



--------------------------------------------------------------------------------



 



SECTION 12. Remedies on Default, Etc.
          Section 12.1 Acceleration.
          (a) If an Event of Default with respect to the Company described in
paragraph (g) or (h) of Section 11 (other than an Event of Default described in
clause (1) of paragraph (g) or described in clause (6) of paragraph (g) by
virtue of the fact that such clause encompasses clause (1) of paragraph (g))
exists, all the Notes then outstanding shall automatically become immediately
due and payable.
          (b) If any other Event of Default exists, the Required Holders may at
any time at its or their option, by notice or notices to the Company, declare
all the Notes then outstanding to be immediately due and payable.
          (c) If any Event of Default described in paragraph (a) or (b) of
Section 11 exists, any holder or holders of Notes at the time outstanding
affected by such Event of Default may at any time, at its or their option, by
notice or notices to the Company, declare all the Notes held by it or them to be
immediately due and payable.
          Upon any Note becoming due and payable under this Section 12.1,
whether automatically or by declaration, such Note will forthwith mature and the
entire unpaid principal amount of such Note, plus (1) all accrued and unpaid
interest thereon (including, but not limited to, interest accrued thereon at the
Default Rate) and (2) the applicable Make-Whole Amount, if any, determined in
respect of such principal amount (to the full extent permitted by applicable
law), shall all be immediately due and payable, in each and every case without
presentment, demand, protest or further notice, all of which are hereby waived.
The Company acknowledges, and the parties hereto agree, that each holder of a
Note has the right to maintain its investment in the Notes free from repayment
by the Company (except as herein specifically provided for) and that the
provision for payment of a Make-Whole Amount by the Company in the event that
the Notes are prepaid or are accelerated as a result of an Event of Default, is
intended to provide compensation for the deprivation of such right under such
circumstances.
          Section 12.2 Other Remedies. If any Event of Default exists, and
irrespective of whether any Notes have become or have been declared immediately
due and payable under Section 12.1, the holder of any Note at the time
outstanding may proceed to protect and enforce the rights of such holder by an
action at law, suit in equity or other appropriate proceeding, whether for the
specific performance of any agreement contained herein or in any Note, or for an
injunction against a violation of any of the terms hereof or thereof, or in aid
of the exercise of any power granted hereby or thereby or by law or otherwise.
          Section 12.3 Rescission. At any time after any Notes have been
declared due and payable pursuant to clause (b) or (c) of Section 12.1, the
Required Holders, by written notice to the Company, may rescind and annul any
such declaration and its consequences if (a) the Company has paid all overdue
interest on the Notes, all principal of and applicable Make-Whole Amount, if
any, on any Notes that are due and payable and are unpaid other than by reason
of such declaration, and all interest on such overdue principal and applicable
Make-Whole Amount, if any, and (to the extent permitted by applicable law) any
overdue interest in respect of the

-35-



--------------------------------------------------------------------------------



 



Notes, at the Default Rate, (b) neither the Company nor any other Person shall
have paid any amounts which have become due solely by reason of such
declaration, (c) all Events of Default and Defaults, other than non-payment of
amounts that have become due solely by reason of such declaration, have been
cured or have been waived pursuant to Section 17 and (d) no judgment or decree
has been entered for the payment of any monies due pursuant hereto or to the
Notes. No rescission and annulment under this Section 12.3 will extend to or
affect any subsequent Event of Default or Default or impair any right consequent
thereon.
          Section 12.4 No Waivers or Election of Remedies, Expenses, Etc. No
course of dealing and no delay on the part of any holder of any Note in
exercising any right, power or remedy shall operate as a waiver thereof or
otherwise prejudice such holder’s rights, powers or remedies. No right, power or
remedy conferred by this Agreement (including any Supplement) or by any Note
upon any holder thereof shall be exclusive of any other right, power or remedy
referred to herein or therein or now or hereafter available at law, in equity,
by statute or otherwise. Without limiting the obligations of the Company under
Section 15, the Company will pay to the holder of each Note on demand such
further amount as shall be sufficient to cover all costs and expenses of such
holder incurred in any enforcement or collection under this Section 12,
including, without limitation, reasonable attorneys’ fees, expenses and
disbursements.
SECTION 13. Registration; Exchange; Substitution of Notes.
          Section 13.1 Registration of Notes. The Company shall keep at its
principal executive office a register for the registration and registration of
transfers of Notes (the “Note Register”). The name and address of each holder of
one or more Notes, each transfer thereof and the name and address of each
transferee of one or more Notes shall be registered in such Note Register. Prior
to due presentment for registration of transfer, the Person in whose name any
Note shall be registered shall be deemed and treated as the owner and holder
thereof for all purposes hereof, and the Company shall not be affected by any
notice or knowledge to the contrary. The Company shall give to any holder of a
Note that is an Institutional Investor promptly upon request therefor, a
complete and correct copy of the names and addresses of all registered holders
of Notes.
          Section 13.2 Transfer and Exchange of Notes. Upon surrender of any
Note at the address and to the attention of the designated officer (all as
specified in Section 18(4)) for registration of transfer or exchange (and in the
case of a surrender for registration of transfer accompanied by a written
instrument of transfer duly executed by the registered holder of such Note or
such holder’s attorney duly authorized in writing and accompanied by the
relevant name, address and other information for notices of each transferee of
such Note or part thereof), within 10 Business Days thereof, the Company shall
execute and deliver, at the Company’s expense (except as provided below), one or
more new Notes (as requested by the holder thereof) of the same Series (and of
the same tranche if such Series has separate tranches) in exchange therefor, in
an aggregate principal amount equal to the unpaid principal amount of the
surrendered Note. Each such new Note shall be payable to such Person as such
holder may request and shall be substantially in the form of the Note of such
Series and tranche, if applicable, originally issued hereunder or pursuant to
the applicable Supplement. Each such new Note shall be dated and bear interest
from the date to which interest shall have been paid on the surrendered Note or
dated the date of the surrendered Note if no interest shall have been paid
thereon. The Company

-36-



--------------------------------------------------------------------------------



 



may require payment of a sum sufficient to cover any stamp tax or governmental
charge imposed in respect of any such transfer of Notes. Notes shall not be
transferred in denominations of less than $1,000,000, provided that if necessary
to enable the registration of transfer by a holder of its entire holding of
Notes of a Series or, tranche, if applicable, one Note of such Series or
tranche, if applicable, may be in a denomination of less than $1,000,000. Any
transferee, by its acceptance of a Note registered in its name (or the name of
its nominee), shall be deemed to have made the representation set forth in
Section 6.2.
          Section 13.3 Replacement of Notes. Upon receipt by the Company at the
address and to the attention of the designated officer (all as specified in
Section 18(4)) of evidence reasonably satisfactory to it of the ownership of and
the loss, theft, destruction or mutilation of any Note (which evidence shall be,
in the case of an Institutional Investor, notice from such Institutional
Investor of such ownership and such loss, theft, destruction or mutilation), and
          (a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or an Additional Purchaser or another holder of a
Note with a minimum net worth of at least $50,000,000 or a Qualified
Institutional Buyer, such Person’s own unsecured agreement of indemnity shall be
deemed to be satisfactory) or
          (b) in the case of mutilation, upon surrender and cancellation
thereof,
within 10 Business Days thereafter, the Company at its own expense shall execute
and deliver, in lieu thereof, a new Note of the same Series (and of the same
tranche if such Series has separate tranches), dated and bearing interest from
the date to which interest shall have been paid on such lost, stolen, destroyed
or mutilated Note or dated the date of such lost, stolen, destroyed or mutilated
Note if no interest shall have been paid thereon.
SECTION 14. Payments on Notes.
          Section 14.1 Place of Payment. Subject to Section 14.2, payments of
principal, Make-Whole Amount, if any, and interest becoming due and payable on
the Notes shall be made in New York, New York at the principal office of Bank of
America, N.A. in such jurisdiction. The Company may at any time, by notice to
each holder of a Note, change the place of payment of the Notes so long as such
place of payment shall be either the principal office of the Company in such
jurisdiction or the principal office of a bank or trust company in such
jurisdiction.
          Section 14.2 Home Office Payment. So long as any Purchaser or
Additional Purchaser or such Person’s nominee shall be the holder of any Note,
and notwithstanding anything contained in Section 14.1 or in such Note to the
contrary, the Company will pay all sums becoming due on such Note for principal,
Make-Whole Amount, if any, and interest by the method and at the address
specified for such purpose below such Purchaser’s name in Schedule A or below
such Additional Purchaser’s name in Schedule A to the applicable Supplement, or
by such other method or at such other address as such Purchaser or Additional
Purchaser shall have from time to time specified to the Company in writing for
such purpose, without the presentation or surrender of such Note or the making
of any notation thereon, except that upon written request of the Company made
concurrently with or reasonably promptly after

-37-



--------------------------------------------------------------------------------



 



payment or prepayment in full of any Note, such Purchaser or Additional
Purchaser shall surrender such Note for cancellation, reasonably promptly after
any such request, to the Company at its principal executive office or at the
place of payment most recently designated by the Company pursuant to
Section 14.1. Prior to any sale or other disposition of any Note held by a
Purchaser, an Additional Purchaser or such Person’s nominee, such Person will,
at its election, either endorse thereon the amount of principal paid thereon and
the last date to which interest has been paid thereon or surrender such Note to
the Company in exchange for a new Note or Notes pursuant to Section 13.2. The
Company will afford the benefits of this Section 14.2 to any Institutional
Investor that is the direct or indirect transferee of any Note purchased by a
Purchaser or an Additional Purchaser under this Agreement or any Supplement and
that has made the same agreement relating to such Note as the Purchasers and the
Additional Purchasers have made in this Section 14.2.
SECTION 15. Expenses, Etc.
          Section 15.1 Transaction Expenses. Whether or not the transactions
contemplated hereby are consummated, the Company will pay all reasonable costs
and expenses (including reasonable attorneys’ fees of a special counsel for the
Purchasers and any Additional Purchasers and, if reasonably required by the
Required Holders, local or other counsel) incurred by the Purchasers, any
Additional Purchasers and each other holder of a Note in connection with such
transactions and in connection with any amendments, waivers or consents under or
in respect of this Agreement (including any Supplement), the Guaranty Agreement
or the Notes (whether or not such amendment, waiver or consent becomes
effective), including, without limitation: (a) the costs and expenses incurred
in enforcing or defending (or determining whether or how to enforce or defend)
any rights under this Agreement (including any Supplement), the Guaranty
Agreement or the Notes or in responding to any subpoena or other legal process
or informal investigative demand issued in connection with this Agreement
(including any Supplement), the Guaranty Agreement or the Notes, or by reason of
being a holder of any Note or a beneficiary of the Guaranty Agreement, and
(b) the costs and expenses, including financial advisors’ fees, incurred in
connection with the insolvency or bankruptcy of the Company or any Subsidiary or
in connection with any work-out or restructuring of the transactions
contemplated hereby (including all Supplements), by the Guaranty Agreement and
by the Notes. The Company will pay, and will save each Purchaser, each
Additional Purchaser and each other holder of a Note harmless from, all claims
in respect of any fees, costs or expenses, if any, of brokers and finders (other
than those, if any, retained by a Purchaser, an Additional Purchaser or other
holder in connection with its purchase of its Notes).
          Section 15.2 Survival. The obligations of the Company under this
Section 15 will survive the payment or transfer of any Note, the enforcement,
amendment or waiver of any provision of this Agreement (including any
Supplement) or the Notes, and the termination of this Agreement (including any
Supplement).
SECTION 16. Survival of Representations and Warranties; Entire Agreement.
          All representations and warranties contained herein or in any
Supplement shall survive the execution and delivery of this Agreement, such
Supplement and the Notes, the purchase or transfer by any Purchaser or any
Additional Purchaser of any Note or portion thereof or interest

-38-



--------------------------------------------------------------------------------



 



therein and the payment of any Note, and may be relied upon by any subsequent
holder of a Note, regardless of any investigation made at any time by or on
behalf of such Purchaser, such Additional Purchaser or any other holder of a
Note. All statements contained in any certificate or other instrument delivered
by or on behalf of the Company pursuant to this Agreement or any Supplement
shall be deemed representations and warranties of the Company under this
Agreement; provided, that the representations and warranties contained in any
Supplement shall be made for the benefit of all holders of Notes so long as any
Additional Notes issued pursuant to such Supplement remain outstanding. Subject
to the preceding sentence, this Agreement (including all Supplements) and the
Notes embody the entire agreement and understanding between the Purchasers, the
Additional Purchasers and the Company and supersede all prior agreements and
understandings relating to the subject matter hereof.
     SECTION 17. Amendment and Waiver.
          Section 17.1 Requirements.
          (a) This Agreement (including any Supplement) and the Notes may be
amended, and the observance of any term hereof (including any Supplement) or of
the Notes may be waived (either retroactively or prospectively), with (and only
with) the written consent of the Company and the Required Holders, except that
(a) no amendment or waiver of any of the provisions of Section 1, 2, 3, 4, 5, 6
or 21 hereof (or a corresponding provision of any Supplement), or any defined
term (as it is used in any such Section or corresponding provision of any
Supplement), will be effective as to any holder of a Note unless consented to by
such holder in writing, and (b) no such amendment or waiver may, without the
written consent of the holder of each Note at the time outstanding affected
thereby, (1) subject to the provisions of Section 12 relating to acceleration or
rescission, change the amount or time of any prepayment or payment of principal
of, or reduce the rate or change the time of payment or method of computation of
interest or of the applicable Make-Whole Amount on, the Notes, (2) change the
percentage of the principal amount of the Notes the holders of which are
required to consent to any such amendment or waiver or (3) amend any of
Sections 8, 11(a), 11(b), 12, 17 or 20 (or a corresponding provision of any
Supplement).
          (b) Supplements. Notwithstanding anything to the contrary contained
herein, the Company may enter into any Supplement providing for the issuance of
one or more Series of Additional Notes consistent with Section 2.2 hereof
without obtaining the consent of any holder of any other Series of Notes.
          Section 17.2 Solicitation of Holders of Notes.
          (a) Solicitation. The Company will provide each holder of the Notes
(irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof (including any Supplement) or of the Notes. The Company will deliver
executed or true and correct copies of each amendment, waiver or consent
effected pursuant to the provisions of this Section 17 to

-39-



--------------------------------------------------------------------------------



 



each holder of outstanding Notes promptly following the date on which it is
executed and delivered by, or receives the consent or approval of, the requisite
holders of Notes.
          (b) Payment. The Company will not directly or indirectly pay or cause
to be paid any remuneration, whether by way of supplemental or additional
interest, fee or otherwise, or grant any security or provide other credit
support, to any holder of Notes as consideration for or as an inducement to the
entering into by any holder of Notes of any waiver or amendment of any of the
terms and provisions hereof unless such remuneration is concurrently paid, or
security is concurrently granted or other credit support concurrently provided,
on the same terms, ratably to each holder of Notes then outstanding even if such
holder did not consent to such waiver or amendment.
          (c) Consent in Contemplation of Transfer. Any consent made pursuant to
this Section 17 by a holder of Notes that has transferred or has agreed to
transfer its Notes to the Company, any Subsidiary or any Affiliate of the
Company and has provided or has agreed to provide such written consent as a
condition to such transfer shall be void and of no forced or effect except
solely as to such holder, and any amendments effected or waivers granted or to
be effected or granted that would not have been or would not be so effected or
granted but for such consent (and the consents of all other holders of Notes
that were acquired under the same or similar conditions) shall be void and of no
force or effect except solely as to such holder.
          Section 17.3 Binding Effect, Etc. Any amendment or waiver consented to
as provided in this Section 17 applies equally to all holders of Notes and is
binding upon them and upon each future holder of any Note and upon the Company
without regard to whether such Note has been marked to indicate such amendment
or waiver. No such amendment or waiver will extend to or affect any obligation,
covenant, agreement, Default or Event of Default not expressly amended or waived
or impair any right consequent thereon. No course of dealing between the Company
and the holder of any Note nor any delay in exercising any rights hereunder
(including any Supplement) or under any Note shall operate as a waiver of any
rights of any holder of such Note. As used herein, the term “this Agreement” and
references thereto shall mean this Agreement as it may from time to time be
amended or supplemented.
          Section 17.4 Notes Held by Company, Etc. Solely for the purpose of
determining whether the holders of the requisite percentage of the aggregate
principal amount of Notes then outstanding approved or consented to any
amendment, waiver or consent to be given under this Agreement (including any
Supplement) or the Notes, or have directed the taking of any action provided
herein (including all Supplements) or in the Notes to be taken upon the
direction of the holders of a specified percentage of the aggregate principal
amount of Notes then outstanding, Notes directly or indirectly owned by the
Company or any of its Subsidiaries or Affiliates shall be deemed not to be
outstanding.
SECTION 18. Notices.
          All notices and communications provided for hereunder or under any
Supplement shall be in writing and sent (a) by telecopy if the sender on the
same day sends a confirming copy of such notice by a recognized overnight
delivery service (charges prepaid) (b) by registered or

-40-



--------------------------------------------------------------------------------



 



certified mail with return receipt requested (postage prepaid) or (c) by a
recognized overnight delivery service (charges prepaid) or (d) to the extent
specifically permitted hereunder, by Electronic Delivery or electronic mail. Any
such notice or communication (other than a notice or communication delivered by
Electronic Delivery or electronic mail) must be sent:
          (1) if to any Purchaser or its nominee, to such Purchaser or nominee
at the address specified for such communications in Schedule A, or at such other
address as such Purchaser or nominee shall have specified to the Company in
writing;
          (2) if to any Additional Purchaser or its nominee, to such Additional
Purchaser or nominee at the address specified for such communications in
Schedule A to the applicable Supplement, or at such other address as such
Additional Purchaser or nominee shall have specified to the Company in writing;
          (3) if to any other holder of any Note, to such holder at such address
as such other holder shall have specified to the Company in writing; or
          (4) if to the Company, to the Company at its address set forth at the
beginning hereof to the attention of Chief Financial Officer, or at such other
address as the Company shall have specified to the holder of each Note in
writing.
Notices under this Section 18 will be deemed given only when actually received.
SECTION 19. Reproduction of Documents.
          This Agreement and all documents relating hereto, including, without
limitation, (a) all Supplements, (b) consents, waivers and modifications that
may hereafter be executed, (c) documents received by any Purchaser at the
Closing or by any Additional Purchaser on the date of purchase of its Additional
Notes (except the Notes themselves) and (d) financial statements, certificates
and other information previously or hereafter furnished to any holder of Notes,
may be reproduced by such holder by any photographic, photostatic, electronic,
digital or other similar process and such holder may destroy any original
document so reproduced. The Company agrees and stipulates that, to the extent
permitted by applicable law, any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made by such holder of Notes in the regular course of business)
and any enlargement, facsimile or further reproduction of such reproduction
shall likewise be admissible in evidence. This Section 19 shall not prohibit the
Company or any other holder of Notes from contesting any such reproduction to
the same extent that it could contest the original, or from introducing evidence
to demonstrate the inaccuracy of any such reproduction.
SECTION 20. Confidential Information.
          For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser or Additional Purchaser by or on behalf
of the Company or any Subsidiary in connection with the transactions
contemplated by or otherwise pursuant to this Agreement (including any
Supplement) that is proprietary in nature and that was clearly marked

-41-



--------------------------------------------------------------------------------



 



or labeled or otherwise adequately identified when received by such Purchaser or
Additional Purchaser as being confidential information of the Company or such
Subsidiary, provided that such term does not include information that (a) was
publicly known or otherwise known to such Purchaser or Additional Purchaser
prior to the time of such disclosure, (b) subsequently becomes publicly known
through no act or omission by such Purchaser or Additional Purchaser or any
Person acting on such Purchaser’s or Additional Purchaser’s behalf,
(c) otherwise becomes known to such Purchaser or Additional Purchaser other than
through disclosure by the Company or any Subsidiary or (d) constitutes financial
statements delivered to such Purchaser or Additional Purchaser under Section 7.1
that are otherwise publicly available. Each Purchaser and Additional Purchaser
will maintain the confidentiality of such Confidential Information in accordance
with procedures adopted by such Purchaser or Additional Purchaser in good faith
to protect confidential information of third parties delivered to such Purchaser
or Additional Purchaser, provided that such Purchaser or Additional Purchaser
may deliver or disclose Confidential Information to (1) its directors, officers,
employees, agents, attorneys, trustees and affiliates (to the extent such
disclosure reasonably relates to the administration of the investment
represented by such Purchaser’s or Additional Purchaser’s Notes), (2) such
Purchaser’s or Additional Purchaser’s financial advisors and other professional
advisors who agree to hold confidential the Confidential Information
substantially in accordance with the terms of this Section 20, (3) any other
holder of any Note, (4) any Institutional Investor to which it sells or offers
to sell such Note or any part thereof or any participation therein (if such
Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by the provisions of this Section 20), (5) any Person
from which it offers to purchase any Security of the Company (if such Person has
agreed in writing prior to its receipt of such Confidential Information to be
bound by the provisions of this Section 20), (6) any federal or state regulatory
authority having jurisdiction over such Purchaser or Additional Purchaser,
(7) the NAIC or the SVO or, in each case, any similar organization, or any
nationally recognized rating agency that requires access to information about
such Purchaser’s or Additional Purchaser’s investment portfolio or (8) any other
Person to which such delivery or disclosure may be necessary or appropriate
(i) to effect compliance with any law, rule, regulation or order applicable to
such Purchaser or Additional Purchaser, (ii) in response to any subpoena or
other legal process, (iii) in connection with any litigation to which such
Purchaser or Additional Purchaser is a party or (iv) if an Event of Default
exists, to the extent such Purchaser or Additional Purchaser may reasonably
determine such delivery and disclosure to be necessary or appropriate in the
enforcement or for the protection of the rights and remedies under such
Purchaser’s or Additional Purchaser’s Notes and this Agreement (including any
Supplement). Each holder of a Note, by its acceptance of a Note, will be deemed
to have agreed to be bound by and to be entitled to the benefits of this
Section 20 as though it were a party to this Agreement. On reasonable request by
the Company in connection with the delivery to any holder of a Note of
information required to be delivered to such holder under this Agreement
(including any Supplement) or requested by such holder (other than a holder that
is a party to this Agreement or any Supplement or its nominee), such holder will
enter into an agreement with the Company embodying the provisions of this
Section 20.
SECTION 21. Substitution of Purchaser or Additional Purchaser.
          Each Purchaser and Additional Purchaser shall have the right to
substitute any one of such Purchaser’s or Additional Purchaser’s Affiliates as
the purchaser of the Notes that such Purchaser or Additional Purchaser has
agreed to purchase hereunder or under a Supplement, by

-42-



--------------------------------------------------------------------------------



 



written notice to the Company, which notice shall be signed by both such
Purchaser or Additional Purchaser and such Purchaser’s or Additional Purchaser’s
Affiliate, shall contain such Affiliate’s agreement to be bound by this
Agreement or such Supplement, as the case may be, and shall contain a
confirmation by such Affiliate of the accuracy with respect to it of the
representations set forth in Section 6. Upon receipt of such notice, any
reference to such Purchaser or Additional Purchaser in this Agreement or such
Supplement (other than in this Section 21), shall be deemed to refer to such
Affiliate in lieu of such original Purchaser or Additional Purchaser. In the
event that such Affiliate is so substituted as a purchaser hereunder or under
such Supplement and such Affiliate thereafter transfers to such original
Purchaser or Additional Purchaser all of the Notes then held by such Affiliate,
upon receipt by the Company of notice of such transfer, any reference to such
Affiliate in this Agreement or such Supplement (other than in this Section 21),
shall no longer be deemed to refer to such Affiliate, but shall refer to such
original Purchaser or Additional Purchaser, and such Purchaser or Additional
Purchaser shall again have all the rights of an original holder under this
Agreement or such Supplement.
SECTION 22. Miscellaneous.
          Section 22.1 Successors and Assigns. All covenants and other
agreements contained in this Agreement (including all covenants and other
agreements contained in any Supplement) by or on behalf of any of the parties
hereto bind and inure to the benefit of their respective successors and assigns
(including, without limitation, any subsequent holder of a Note) whether so
expressed or not.
          Section 22.2 Payments Due on Non-Business Days. Anything in this
Agreement or any Supplement or the Notes to the contrary notwithstanding (but
without limiting the requirement in Section 8.4 that the notice of any optional
prepayment specify a Business Day as the date fixed for such prepayment), any
payment of principal of or applicable Make-Whole Amount or interest on any Note
that is due on a date other than a Business Day shall be made on the next
succeeding Business Day without including the additional days elapsed in the
computation of the interest payable on such next succeeding Business Day;
provided that if the maturity date of any Note is a date other than a Business
Day, the payment otherwise due on such maturity date shall be made on the next
succeeding Business Day and shall include the additional days elapsed in the
computation of interest payable on such next succeeding Business Day.
          Section 22.3 Accounting Terms. All accounting terms used herein or in
any Supplement which are not expressly defined in this Agreement or in such
Supplement have the meanings respectively given to them in accordance with GAAP.
Except as otherwise specifically provided herein or in any Supplement, (a) all
computations made pursuant to this Agreement or in such Supplement shall be made
in accordance with GAAP and (b) all financial statements shall be prepared in
accordance with GAAP.
          Section 22.4 Severability. Any provision of this Agreement (including
any Supplement) that is prohibited or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall (to the full
extent permitted by law) not invalidate or render unenforceable such provision
in any other jurisdiction.

-43-



--------------------------------------------------------------------------------



 



          Section 22.5 Construction. Each covenant contained herein (including
any Supplement) shall be construed (absent express provision to the contrary) as
being independent of each other covenant contained herein (including any
Supplement), so that compliance with any one covenant shall not (absent such an
express contrary provision) be deemed to excuse compliance with any other
covenant. Where any provision herein refers to action to be taken by any Person,
or which such Person is prohibited from taking, such provision shall be
applicable whether such action is taken directly or indirectly by such Person.
          For the avoidance of doubt, all Schedules and Exhibits attached to
this Agreement or any Supplement shall be deemed to be a part hereof or of such
Supplement.
          Section 22.6 Counterparts. This Agreement may be executed in any
number of counterparts, each of which shall be an original but all of which
together shall constitute one instrument. Each counterpart may consist of a
number of copies hereof, each signed by less than all, but together signed by
all, of the parties hereto.
          Section 22.7 Governing Law. This Agreement shall be construed and
enforced in accordance with, and the rights of the parties shall be governed by,
the law of the State of New York excluding choice-of-law principles of the law
of such State that would require the application of the laws of a jurisdiction
other than such State.
          Section 22.8 Jurisdiction and Process; Waiver of Jury Trial.
          (a) The Company irrevocably submits to the non-exclusive jurisdiction
of any New York State or federal court sitting in the Borough of Manhattan, The
City of New York, over any suit, action or proceeding arising out of or relating
to this Agreement, any Supplement or the Notes. To the fullest extent permitted
by applicable law, the Company irrevocably waives and agrees not to assert, by
way of motion, as a defense or otherwise, any claim that it is not subject to
the jurisdiction of any such court, any objection that it may now or hereafter
have to the laying of the venue of any such suit, action or proceeding brought
in any such court and any claim that any such suit, action or proceeding brought
in any such court has been brought in an inconvenient forum.
          (b) The Company consents to process being served by or on behalf of
any holder of Notes in any suit, action or proceeding of the nature referred to
in Section 22.8(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 18(4) or at such other
address of which such holder shall then have been notified pursuant to said
Section. The Company agrees that such service upon receipt (1) shall be deemed
in every respect effective service of process upon it in any such suit, action
or proceeding and (2) shall, to the fullest extent permitted by applicable law,
be taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.

-44-



--------------------------------------------------------------------------------



 



          (c) Nothing in this Section 22.8 shall affect the right of any holder
of a Note to serve process in any manner permitted by law, or limit any right
that the holders of any of the Notes may have to bring proceedings against the
Company in the courts of any appropriate jurisdiction or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction.
          (d) The parties hereto hereby waive trial by jury in any action
brought on or with respect to this Agreement, any Supplement, the Notes or any
other document executed in connection herewith or therewith.
*     *     *     *     *

-45-



--------------------------------------------------------------------------------



 



          The execution hereof by the Purchasers shall constitute a contract
among the Company and the Purchasers for the uses and purposes hereinabove set
forth.

            Very truly yours,

Granite Construction Incorporated
      By   /s/ William G. Dorey         William G. Dorey        President       
      By   /s/ William E. Barton         William E. Barton        Sr. Vice
President     

-46-



--------------------------------------------------------------------------------



 



The foregoing is hereby accepted and agreed to as of the date thereof.

            The Prudential Life Insurance Company of
  America
      By:         /s/ [ILLEGIBLE]              Vice President             
Prudential Retirement Insurance and Annuity
Company
      By:        Prudential Investment Management, Inc.,              as
investment manager           

     By:        /s/ [ILLEGIBLE]                       Vice President           
 
Universal Prudential Arizona Reinsurance
Company
      By:        Prudential Investment Management, Inc.,              as
investment manager                 By:         /s/ [ILLEGIBLE]        
              Vice President              Zurich American Insurance Company
      By:        Prudential Private Placement Investors, L.P.              (as
Investment Advisor)              By:        Prudential Private Placement
Investors, Inc.              (as its General Partner)                
By:         /s/ [ILLEGIBLE]                       Vice President           





--------------------------------------------------------------------------------



 



The foregoing is hereby accepted and agreed to as of the date thereof.

            American International Group, Inc.
      By:        AIG-Global Investment Corp.,              Investment Advisor   
          By:        /s/ Lorri J. White       Nane:       Lorri J. White     
Title:      Vice President     





--------------------------------------------------------------------------------



 



The foregoing is hereby accepted and agreed to as of the date thereof.

            ING Life Insurance and Annuity Company
ING USA Annuity and Life Insurance Company Reliastar Life Insurance Company
Reliastar Life Insurance Company of New York
Security Life of Denver Insurance Company
      By:   ING Investment Management LLC,         as Agent              By:  
/s/ Christopher P. Lyons         Christopher P. Lyons        Senior Vice
President     





--------------------------------------------------------------------------------



 



The foregoing is hereby accepted and agreed to as of the date thereof.

           
The Guardian Life Insurance Company of
America
      By:        /s/ Thomas M. Donohue       Name:      Thomas M. Donohue      
Title:      Managing Director     

\



--------------------------------------------------------------------------------



 



The foregoing is hereby accepted and agreed to as of the date thereof.

            Principal Life Insurance Company
      By:        Principal Global Investors, LLC,              a Delaware
limited liability company,              its authorized signatory   

               By:  /s/ Joellen J. Watts         Its:  Joellen J. Watts,
Counsel                 By:  /s/ Alan P. Kress         Its:  Alan P. Kress,
Counsel             





--------------------------------------------------------------------------------



 



The foregoing is hereby accepted and agreed to as of the date thereof.

                  United of Omaha Life Insurance Company    
 
           
 
  By:   /s/ Curtis R. Caldwell    
 
           
 
  Name:   Curtis R. Caldwell    
 
  Title:   Vice President    

 



--------------------------------------------------------------------------------



 



The foregoing is hereby accepted and agreed to as of the date thereof.

                  Allianz Life Insurance Company of North America    
 
           
 
  By:   Allianz of America, Inc., as the authorized signatory and investment
manager    
 
           
 
  By:   /s/ Gary Brown    
 
           
 
  Name:   Gary Brown    
 
  Title:   Assistant Treasurer    

 



--------------------------------------------------------------------------------



 



The foregoing is hereby accepted and agreed to as of the date thereof.

                      THE STATE LIFE INSURANCE COMPANY    
 
               
 
  By:   American United Life Insurance Company,
its agent             /s/ Kent R. Adams                  
 
      By:   Kent R. Adams    
 
      Its:   V.P. Fixed Income Securities    

 



--------------------------------------------------------------------------------



 



The foregoing is hereby accepted and agreed to as of the date thereof.

                      FARM BUREAU LIFE INSURANCE COMPANY OF MICHIGAN  
 
               
 
  By:   American United Life Insurance Company,
its agent             /s/ Kent R. Adams                  
 
      By:   Kent R. Adams    
 
      Its:   V.P. Fixed Income Securities    

 



--------------------------------------------------------------------------------



 



The foregoing is hereby accepted and agreed to as of the date thereof.

                      LAFAYETTE LIFE INSURANCE COMPANY    
 
               
 
  By:   American United Life Insurance Company,
its agent             /s/ Kent R. Adams                  
 
      By:   Kent R. Adams    
 
      Its:   V.P. Fixed Income Securities    

 



--------------------------------------------------------------------------------



 



The foregoing is hereby accepted and agreed to as of the date thereof.

                  AMERICAN UNITED LIFE INSURANCE COMPANY  
 
                /s/ Kent R. Adams              
 
  By:   Kent R. Adams    
 
  Its:   V.P. Fixed Income Securities    

 



--------------------------------------------------------------------------------



 



The foregoing is hereby accepted and agreed to as of the date thereof.

                  American Family Life Insurance Company  
 
           
 
  By:   /s/ Phillip Hannifan    
 
           
 
      Phillip Hannifan    
 
      Investment Director    

 



--------------------------------------------------------------------------------



 



The foregoing is hereby accepted and agreed to as of the date thereof.

                  Assurity Life Insurance Company  
 
           
 
  By:   /s/ Victor Weber    
 
           
 
  Name:   Victor Weber    
 
  Title:   Senior Director    

 



--------------------------------------------------------------------------------



 



Information Relating to Purchasers

         
Name and Address of Purchaser
      Principal Amount of
 
  Series   Notes to be Purchased
 
       
The Prudential Insurance Company of America
  2007-A    $19,965,000

c/o Prudential Capital Group
4 Embarcadero Center, Suite 2700
San Francisco, CA 94111
Attention: Managing Director
Payments
All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as
“Granite Construction Incorporated, 6.11% Series 2007-A Senior Notes due
December 12, 2019, PPN 387328 A#4, principal, premium or interest”) to:
JPMorgan Chase Bank
New York, New York
ABA No.: 021-000-021
Account Name: Prudential Managed Portfolio
Account No.: P86188 (please do not included spaces)
Notices
All notices with respect to payments to be addressed to:
The Prudential Insurance Company of America
c/o Investment Operations Group
Gateway Center Two, 10th Floor
100 Mulberry Street
Newark, New Jersey 07102-4077
Attention: Manager, Billings and Collections
All telephonic notices with respect to prepayments to be addressed to:
Manager, Trade Management Group
Telephone: (973) 367-3141
Facsimile: (888) 889-3832
All other notices and communications to be addressed as first provided above.
Schedule A
(to Note Purchase Agreement)

 



--------------------------------------------------------------------------------



 



Name of Nominee in which Note is to be issued: None
Tax Identification No.: 22-1211670

A-2



--------------------------------------------------------------------------------



 



         
Name and Address of Purchaser
      Principal Amount of
 
  Series   Notes to be Purchased
 
       
The Prudential Insurance Company of America
  2007-A    $15,770,000

c/o Prudential Capital Group
4 Embarcadero Center, Suite 2700
San Francisco, CA 94111
Attention: Managing Director
Payments
All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as
“Granite Construction Incorporated, 6.11% Series 2007-A Senior Notes due
December 12, 2019, PPN 387328 A#4, principal, premium or interest”) to:
JPMorgan Chase Bank
New York, New York
ABA No.: 021-000-021
Account Name: The Prudential — Privest Portfolio
Account No.: P86189 (please do not included spaces)
Notices
All notices with respect to payments to be addressed to:
The Prudential Insurance Company of America
c/o Investment Operations Group
Gateway Center Two, 10th Floor
100 Mulberry Street
Newark, New Jersey 07102-4077
Attention: Manager, Billings and Collections
All telephonic notices with respect to prepayments to be addressed to:
Manager, Trade Management Group
Telephone: (973) 367-3141
Facsimile: (888) 889-3832
All other notices and communications to be addressed as first provided above.

A-3



--------------------------------------------------------------------------------



 



Name of Nominee in which Note is to be issued: None
Tax Identification No.: 22-1211670

A-4



--------------------------------------------------------------------------------



 



         
Name and Address of Purchaser
      Principal Amount of
 
  Series   Notes to be Purchased
 
       
Prudential Retirement Insurance and Annuity Company
  2007-A    $13,000,000

c/o Prudential Capital Group
4 Embarcadero Center, Suite 2700
San Francisco, CA 94111
Attention: Managing Director
Payments
All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as
“Granite Construction Incorporated, 6.11% Series 2007-A Senior Notes due
December 12, 2019, PPN 387328 A#4, principal, premium or interest”) to:
JPMorgan Chase Bank
New York, New York
ABA No.: 021-000-021
Account Name: PRIAC
Account No.: P86329 (please do not included spaces)
Notices
All notices with respect to payments to be addressed to:
Prudential Retirement Insurance and Annuity Company
c/o Prudential Investment Management, Inc.
Private Placement Trade Management
PRIAC Administration
Gateway Center Four, 7th Floor
100 Mulberry Street
Newark, New Jersey 07102-4077
Telephone: (973) 802-8107
Facsimile: (888) 889-3832
All other notices and communications to be addressed as first provided above.
Name of Nominee in which Note is to be issued: None
Tax Identification No.: 06-1050034

A-5



--------------------------------------------------------------------------------



 



         
Name and Address of Purchaser
      Principal Amount of
 
  Series   Notes to be Purchased
 
       
Universal Prudential Arizona Reinsurance Company
  2007-A   $5,065,000

c/o Prudential Capital Group
4 Embarcadero Center, Suite 2700
San Francisco, CA 94111
Attention: Managing Director
Payments
All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as
“Granite Construction Incorporated, 6.11% Series 2007-A Senior Notes due
December 12, 2019, PPN 387328 A#4, principal, premium or interest”) to:
JPMorgan Chase Bank
New York, New York
ABA No.: 021-000-021
Account Name: UPRAC PLAZ Trust 2 — Privates
Account No.: P86393 (please do not included spaces)
Notices
All notices with respect to payments to be addressed to:
Universal Prudential Arizona Reinsurance Company
c/o The Prudential Insurance Company of America
c/o Investment Operations Group
Gateway Center Two, 10th Floor
100 Mulberry Street
Newark, New Jersey 07102-4077
Attention: Manager, Billings and Collections
All other notices and communications to be addressed as first provided above.
Name of Nominee in which Note is to be issued: None
Tax Identification No.: 41-2214052

A-6



--------------------------------------------------------------------------------



 



         
Name and Address of Purchaser
      Principal Amount of     Series   Notes to be Purchased
 
       
Zurich American Insurance Company
  2007-A    $6,200,000

c/o Prudential Capital Group
4 Embarcadero Center, Suite 2700
San Francisco, CA 94111
Attention: Managing Director
Payments
All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as
“Granite Construction Incorporated, 6.11% Series 2007-A Senior Notes due
December 12, 2019, PPN 387328 A#4, principal, premium or interest”) to:
Hare & Co.
c/o The Bank of New York
New York, New York
ABA No.: 021-000-018
BNF: IOC566
Attention: William Cashman
Reference: ZAIC Private Placements #399141
Notices
All notices with respect to payments and written confirmations of such wire
transfers to be addressed to:
Zurich North America
Attention: Treasury T1-19
1400 American Lane
Schaumberg, Illinois 60196-1056
Contact: Mary Fran Callahan, Vice President-Treasurer
Telephone: (847) 605-6447
Facsimile: (847) 605-7895
E-mail: mary.callahan@zurichna.com
All other notices and communications to be addressed as first provided above.
Name of Nominee in which Note is to be issued: Hare & Co.
Tax Identification No.: 13-6062916

A-7



--------------------------------------------------------------------------------



 



         
Name and Address of Purchaser
      Principal Amount of
 
  Series   Notes to be Purchased
 
       
American International Group, Inc.
  2007-A   $40,000,000
c/o AIG Investments
       
2929 Allen Parkway, A36-04
       
Houston, Texas 77019-2155
       
Attention: Private Placements — Portfolio
       
Operations
       
Facsimile: (713) 831-1072
       

Payments
All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as
“Granite Construction Incorporated, 6.11% Series 2007-A Senior Notes due
December 12, 2019, PPN 387328 A#4, principal, premium or interest”) to:
The Bank of New York
ABA # 021-000-018
Account #: GL111566
For Further Credit to: AIG, INC. — MATCHED INVESTMENT PROGRAM;
                                   Account No. 260765
Ref: PPN # and Prin: $                    ; Int: $                    
Notices
All notices regarding payment of the Notes, audit confirmations and related
correspondence to be addressed to:
AIG, Inc. — Matched Investment Program (260765)
c/o AIG Investments
2929 Allen Parkway, A36-04
Houston, Texas 77019-2155
Attention: Private Placements — Portfolio Operations
Facsimile: (713) 831-1072 OR
Email:AIGGIGPVTPLACEMENTOPERATIONS@aig.com
With a duplicate copy of all notices regarding payment information to be
addressed to:
AIG, Inc. — Matched Investment Program (260765)
c/o The Bank of New York
Attention: P & I Department
Facsimile: (718) 315-3076

A-8



--------------------------------------------------------------------------------



 



All notices regarding compliance information to:
AIG Global Investment Corporation
2929 Allen Parkway, A36-04
Houston, Texas 77019-2155
Attention: Private Placements — Compliance
Email: Compliance-AIGGIG@aig.com
Note: Only two (2) complete sets of compliance information are required for all
companies
for which AIG Global Investment Corp. serves an investment adviser.
All other notices and communications to be addressed as first provided above.

Name of Nominee in which Notes are to be issued: None
Taxpayer I.D. Number: 13-2592361

A-9



--------------------------------------------------------------------------------



 



         
Name and Address of Purchaser
      Principal Amount of
 
  Series   Notes to be Purchased
 
       
ING USA Annuity and Life Insurance Company
  2007-A   $12,000,000
c/o ING Investment Management LLC
       
5780 Powers Ferry Road NW, Suite 300
       
Atlanta, Georgia 30327-4347
       
Attention: Private Placements
       
Facsimile: (770) 690-5057
       

Payments
All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds for credit to:
The Bank of New York Mellon
ABA # 021-000-018

         
 
  Account:   IOC 566/INST’L CUSTODY (for scheduled principal and interest
payments)
 
       
 
  or    
 
       
 
      IOC 565/INST’L CUSTODY (for all payments other than scheduled principal
and interest)

For further credit to: ING USA/Acct. 136373
Reference: PPN 387328 A#4
Each such wire transfer should set forth the name of the issuer, the full title
(including the coupon rate, issuance date, and final maturity date) of the Notes
on account of which such payment is made, and the due date and application (as
among principal, premium and interest) of the payment being made.
Notices
All notices regarding payment of the Notes to be addressed to:
ING Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, Georgia 30327-4347
Attention: Operations/Settlements
Facsimile: (770) 690-4886

A-10



--------------------------------------------------------------------------------



 



All other notices and communications to be addressed as first provided above.
With a duplicate copy to be addressed to:
ING Investment Management LLC
100 Washington Avenue South, Suite 1635
Minneapolis, Minnesota 55401-2121
Attention: Robert Boucher
Facsimile: (612) 372-5368
Name of Nominee in which Notes are to be issued: None
Taxpayer I.D. Number: 41-0991508

A-11



--------------------------------------------------------------------------------



 



         
Name and Address of Purchaser
      Principal Amount of
 
  Series   Notes to be Purchased
 
       
ING USA Annuity and Life Insurance Company
  2007-A   $6,000,000
c/o ING Investment Management LLC
       
5780 Powers Ferry Road NW, Suite 300
       
Atlanta, Georgia 30327-4347
       
Attention: Private Placements
       
Facsimile: (770) 690-5057
       

Payments
All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds for credit to:
The Bank of New York Mellon
ABA # 021-000-018

         
 
  Account:   IOC 566/INST’L CUSTODY (for scheduled principal and interest
payments)
 
       
 
  or    
 
       
 
      IOC 565/INST’L CUSTODY (for all payments other than scheduled principal
and interest)

For further credit to: ING USA/Acct. 136374
Reference: PPN 387328 A#4
Each such wire transfer should set forth the name of the issuer, the full title
(including the coupon rate, issuance date, and final maturity date) of the Notes
on account of which such payment is made, and the due date and application (as
among principal, premium and interest) of the payment being made.
Notices
All notices regarding payment of the Notes to be addressed to:
ING Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, Georgia 30327-4347
Attention: Operations/Settlements
Facsimile: (770) 690-4886

A-12



--------------------------------------------------------------------------------



 



All other notices and communications to be addressed as first provided above.
With a duplicate copy to be addressed to:
ING Investment Management LLC
100 Washington Avenue South, Suite 1635
Minneapolis, Minnesota 55401-2121
Attention: Robert Boucher
Facsimile: (612) 372-5368
Name of Nominee in which Notes are to be issued: None
Taxpayer I.D. Number: 41-0991508

A-13



--------------------------------------------------------------------------------



 



         
Name and Address of Purchaser
      Principal Amount of
 
  Series   Notes to be Purchased
 
       
Reliastar Life Insurance Company
  2007-A   $1,200,000
c/o ING Investment Management LLC
       
5780 Powers Ferry Road NW, Suite 300
       
Atlanta, Georgia 30327-4347
       
Attention: Private Placements
       
Facsimile: (770) 690-5057
       

Payments
All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds for credit to:
The Bank of New York Mellon
ABA # 021-000-018

         
 
  Account:   IOC 566/INST’L CUSTODY (for scheduled principal and interest
payments)
 
       
 
  or    
 
       
 
      IOC 565/INST’L CUSTODY (for all payments other than scheduled principal
and interest)

For further credit to: RLIC/Acct. 187035
Reference: PPN 387328 A#4
Each such wire transfer should set forth the name of the issuer, the full title
(including the coupon rate, issuance date, and final maturity date) of the Notes
on account of which such payment is made, and the due date and application (as
among principal, premium and interest) of the payment being made.
Notices
All notices regarding payment of the Notes to be addressed to:
ING Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, Georgia 30327-4347
Attention: Operations/Settlements
Facsimile: (770) 690-4886

A-14



--------------------------------------------------------------------------------



 



All other notices and communications to be addressed as first provided above.
With a duplicate copy to be addressed to:
ING Investment Management LLC
100 Washington Avenue South, Suite 1635
Minneapolis, Minnesota 55401-2121
Attention: Robert Boucher
Facsimile: (612) 372-5368
Name of Nominee in which Notes are to be issued: None
Taxpayer I.D. Number: 41-0451140

A-15



--------------------------------------------------------------------------------



 



         
Name and Address of Purchaser
      Principal Amount of
 
  Series   Notes to be Purchased
 
       
Reliastar Life Insurance Company
  2007-A   $1,000,000
c/o ING Investment Management LLC
       
5780 Powers Ferry Road NW, Suite 300
       
Atlanta, Georgia 30327-4347
       
Attention: Private Placements
       
Facsimile: (770) 690-5057
       

Payments
All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds for credit to:
The Bank of New York Mellon
ABA # 021-000-018

         
 
  Account:   IOC 566/INST’L CUSTODY (for scheduled principal and interest
payments)
 
       
 
  or    
 
       
 
      IOC 565/INST’L CUSTODY (for all payments other than scheduled principal
and interest)

For further credit to: RLIC REIN/Acct. 301612
Reference: PPN 387328 A#4
Each such wire transfer should set forth the name of the issuer, the full title
(including the coupon rate, issuance date, and final maturity date) of the Notes
on account of which such payment is made, and the due date and application (as
among principal, premium and interest) of the payment being made.
Notices
All notices regarding payment of the Notes to be addressed to:
ING Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, Georgia 30327-4347
Attention: Operations/Settlements
Facsimile: (770) 690-4886

A-16



--------------------------------------------------------------------------------



 



All other notices and communications to be addressed as first provided above.
With a duplicate copy to be addressed to:
ING Investment Management LLC
100 Washington Avenue South, Suite 1635
Minneapolis, Minnesota 55401-2121
Attention: Robert Boucher
Facsimile: (612) 372-5368
Name of Nominee in which Notes are to be issued: None
Taxpayer I.D. Number: 41-0451140

A-17



--------------------------------------------------------------------------------



 



         
Name and Address of Purchaser
      Principal Amount of
 
  Series   Notes to be Purchased
 
       
Security Life of Denver Insurance Company
  2007-A   $2,700,000
c/o ING Investment Management LLC
       
5780 Powers Ferry Road NW, Suite 300
       
Atlanta, Georgia 30327-4347
       
Attention: Private Placements
       
Facsimile: (770) 690-5057
       

Payments
All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds for credit to:
The Bank of New York Mellon
ABA # 021-000-018

         
 
  Account:   IOC 566/INST’L CUSTODY (for scheduled principal and interest
payments)
 
       
 
  or    
 
       
 
      IOC 565/INST’L CUSTODY (for all payments other than scheduled principal
and interest)  
 
  For further credit to: SLD/Acct. 178157
Reference: PPN 387328 A#4

Each such wire transfer should set forth the name of the issuer, the full title
(including the coupon rate, issuance date, and final maturity date) of the Notes
on account of which such payment is made, and the due date and application (as
among principal, premium and interest) of the payment being made.
Notices
All notices regarding payment of the Notes to be addressed to:
ING Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, Georgia 30327-4347
Attention: Operations/Settlements
Facsimile: (770) 690-4886

A-18



--------------------------------------------------------------------------------



 



All other notices and communications to be addressed as first provided above.
With a duplicate copy to be addressed to:
ING Investment Management LLC
100 Washington Avenue South, Suite 1635
Minneapolis, Minnesota 55401-2121
Attention: Robert Boucher
Facsimile: (612) 372-5368
Name of Nominee in which Notes are to be issued: None
Taxpayer I.D. Number: 84-0499703

A-19



--------------------------------------------------------------------------------



 



         
Name and Address of Purchaser
      Principal Amount of
 
  Series   Notes to be Purchased
 
       
ING Life Insurance and Annuity Company
  2007-A   $3,000,000
c/o ING Investment Management LLC
       
5780 Powers Ferry Road NW, Suite 300
       
Atlanta, Georgia 30327-4347
       
Attention: Private Placements
       
Facsimile: (770) 690-5057
       

Payments
All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds for credit to:
The Bank of New York Mellon
ABA # 021-000-018

         
 
  Account:   IOC 566/INST’L CUSTODY (for scheduled principal and interest
payments)
 
       
 
  or    
 
       
 
      IOC 565/INST’L CUSTODY (for all payments other than scheduled principal
and interest)

For further credit to: ILIAC/Acct. 216101
Reference: PPN 387328 A#4
Each such wire transfer should set forth the name of the issuer, the full title
(including the coupon rate, issuance date, and final maturity date) of the Notes
on account of which such payment is made, and the due date and application (as
among principal, premium and interest) of the payment being made.
Notices
All notices regarding payment of the Notes to be addressed to:
ING Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, Georgia 30327-4347
Attention: Operations/Settlements
Facsimile: (770) 690-4886

A-20



--------------------------------------------------------------------------------



 



All other notices and communications to be addressed as first provided above.
With a duplicate copy to be addressed to:
ING Investment Management LLC
100 Washington Avenue South, Suite 1635
Minneapolis, Minnesota 55401-2121
Attention: Robert Boucher
Facsimile: (612) 372-5368
Name of Nominee in which Notes are to be issued: None
Taxpayer I.D. Number: 71-0294708

A-21



--------------------------------------------------------------------------------



 



         
Name and Address of Purchaser
      Principal Amount of
 
  Series   Notes to be Purchased
 
       
Reliastar Life Insurance Company of New York
  2007-A   $1,100,000
c/o ING Investment Management LLC
       
5780 Powers Ferry Road NW, Suite 300
       
Atlanta, Georgia 30327-4347
       
Attention: Private Placements
       
Facsimile: (770) 690-5057
       

Payments
All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds for credit to:
The Bank of New York Mellon
ABA # 021-000-018

         
 
  Account:   IOC 566/INST’L CUSTODY (for scheduled principal and interest
payments)
 
       
 
  or    
 
       
 
      IOC 565/INST’L CUSTODY (for all payments other than scheduled principal
and interest)

For further credit to: RLNY/Acct. 187038
Reference: PPN 387328 A#4
Each such wire transfer should set forth the name of the issuer, the full title
(including the coupon rate, issuance date, and final maturity date) of the Notes
on account of which such payment is made, and the due date and application (as
among principal, premium and interest) of the payment being made.
Notices
All notices regarding payment of the Notes to be addressed to:
ING Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, Georgia 30327-4347
Attention: Operations/Settlements
Facsimile: (770) 690-4886

A-22



--------------------------------------------------------------------------------



 



All other notices and communications to be addressed as first provided above.
With a duplicate copy to be addressed to:
ING Investment Management LLC
100 Washington Avenue South, Suite 1635
Minneapolis, Minnesota 55401-2121
Attention: Robert Boucher
Facsimile: (612) 372-5368
Name of Nominee in which Notes are to be issued: None
Taxpayer I.D. Number: 53-0242530

A-23



--------------------------------------------------------------------------------



 



               
Name and Address of Purchaser
        Principal Amount of

 
  Series Notes to be Purchased

 
             
The Guardian Life Insurance Company of America
    2007-A   $20,000,000  
7 Hanover Square
             
New York, New York 10004-2616
             
Attention: Thomas Donohue
             
Investment Department 20-D
             
Facsimile: (212) 919-2658/2656
             

Payments
All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as
“Granite Construction Incorporated, 6.11% Series 2007-A Senior Notes due
December 12, 2019, PPN 387328 A#4, principal, premium or interest”) to:
JP Morgan Chase
FED ABA #021000021
Chase/NYC/CTR/BNF
A/C 900-9-000200
Reference A/C #G05978, Guardian Life, PPN # 387328 A#4, Granite Construction
Notices
All notices and communications to be addressed as first provided above.
Name of Nominee in which Notes are to be issued: None.
Tax Identification No.: 13-5123390

A-24



--------------------------------------------------------------------------------



 



                 
Name and Address of Purchaser
          Principal Amount of

 
  Series   Notes to be Purchased

 
               
Principal Life Insurance Company
    2007-A     $ 17,000,000  
c/o Principal Global Investors, LLC
            Denominations

Attention: Fixed Income Private Placements
          $ 9,350,000  
711 High Street, G-26
          $ 2,925,000  
Des Moines, Iowa 50392-0800
          $ 1,100,000  
 
          $ 850,000  
 
          $ 200,000  
 
          $ 525,000  
 
          $ 400,000  
 
          $ 250,000  
 
          $ 165,000  
 
          $ 560,000  
 
          $ 575,000  
 
          $ 100,000  

Payments
All payments on or in respect of the Notes to be made by 12:00 noon (New York
City time) by wire transfer of immediately available funds to:
ABA No.: 121000248
Wells Fargo Bank, N.A.
San Francisco, CA
For credit to Principal Life Insurance Company
Account No.: 0000014752
OBI PFGSE (S) B0070036( )
Attention: (PPN number 387328 A#4 — Granite Construction Company)
With sufficient information (including PPN number, interest rate, maturity date,
interest amount, principal amount and premium amount, if applicable) to identify
the source and application of such funds.
Notices
All notices with respect to scheduled payments, prepayments and rate reset
notices, to be addressed to:

A-25



--------------------------------------------------------------------------------



 



Principal Global Investors, LLC
Attention: Fixed Income Private Placements
711 High Street, G-26
Des Moines, Iowa 50392-0960
With a copy to be addressed as first provided above, with a duplicate electronic
copy to Privateplacements2@exchange.principal.com.
All other notices and communications to be addressed as first provided above,
with a duplicate electronic copy to Privateplacements2@exchange.principal.com.
Name of Nominee in which Notes are to be issued: None
Taxpayer I.D. Number: 42-0127290

A-26



--------------------------------------------------------------------------------



 



                 
Name and Address of Purchaser
          Principal Amount of

 
  Series   Notes to be Purchased

 
               
United of Omaha Life Insurance Company
    2007-A     $ 10,000,000  
4 - Investment Accounting
               
Mutual of Omaha Plaza
               
Omaha, Nebraska 68175-1011
               

Payments
All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as
“Granite Construction Incorporated, 6.11% Series 2007-A Senior Notes due
December 12, 2019, PPN 387328 A#4, principal, premium or interest”) to:
JP Morgan Chase
FED ABA #021000021
Private Income Processing
For credit to:
United of Omaha Life Insurance Company
Account # 900-9000200
a/c: G07097
PPN: 387328 A#4
Interest Amount:
Principal Amount:
Notices
All notices with respect to payment of principal and interest, corporate actions
and reorganization notifications to be addressed to:
JPMorgan Chase Bank
14201 Dallas Parkway – 13th Floor
Dallas, Texas 75254-2917
Attention: Income Processing – G. Ruiz
a/c: G07097
All other notices and communications to be addressed as first provided above.
Name of Nominee in which Notes are to be issued: None.
Tax Identification No.: 47-0322111

A-27



--------------------------------------------------------------------------------



 



                 
Name and Address of Purchaser
          Principal Amount of

 
  Series   Notes to be Purchased

 
               
Allianz Life Insurance Company of North America
    2007-A     $10,000,000
c/o Allianz of America, Inc.
               
Attention: Private Placements
               
55 Greens Farms Road
               
P.O. Box 5160
               
Westport, Connecticut 06881-5160
               
Telephone: (203) 221-8580
               
Facsimile: (203) 221-8539
               
E-mail: blandry@azoa.com
               

Payments
All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as
“Granite Construction Incorporated, 6.11% Series 2007-A Senior Notes due
December 12, 2019, PPN 387328 A#4, principal, premium or interest”) to:
MAC & CO.
Mellon Bank, N.A.
ABA # 011001234
Mellon Bank Account No. AZAF6700012
DDA 125261
Cost Center 1253
Re: “Accompanying Information” below
For Credit to Portfolio Account: AZLife AZAF6700012
Accompanying Information:
Name of Issuer: Granite Construction Incorporated
Description of Security: 6.11% Series 2007-A Senior Notes due December 12, 2019
PPN: 387328 A#4
Due Date and Application (as among principal, make whole and interest) of the
payment being made:
Notices
All notices with respect to payments on account of the Notes to be addressed to:

A-28



--------------------------------------------------------------------------------



 



Allianz Life Insurance Company of North America
c/o Allianz of America, Inc.
Attention: Private Placements
55 Greens Farms Road
P.O. Box 5160
Westport, Connecticut 06881-5160
Telephone: (203) 221-8580
Facsimile: (203) 221-8539
E-mail: blandry@azoa.com
With a duplicate copy of all notices regarding payment information and all other
notices and communications to:
Kathy Muhl
Supervisor — Income Group
Mellon Bank, N.A.
Three Mellon Center — Room 3418
Pittsburgh, Pennsylvania 15259
Telephone: (412) 234-5192
E-mail: muhl.kl@mellon.com
Name of Nominee in which Notes are to be issued: Mac & Co.
Tax Identification No.: 41-1366075

A-29



--------------------------------------------------------------------------------



 



                 
Name and Address of Purchaser
          Principal Amount of

 
  Series   Notes to be Purchased

 
               
The State Life Insurance Company
    2007-A     $2,000,000
c/o American United Life Insurance Company
               
One American Square
               
Post Office Box 368
               
Indianapolis, Indiana 46206
               
Attention: Mike Bullock, Securities Department
               

Payments
All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds to:
Bank Name: Bank of New York
ABA Routing #: 021000018
Account No.: GLA111566
A/C Name: Institutional Custody Insurance Division
FFC Custody #: 343761
Custody Name: The State Life Insurance Co.
RE: (PPN# 387328 A#4 and Granite Construction Incorporated)
with sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, make whole amount or otherwise.
Notices
All notices and communications to be addressed as first provided above.
Name of Nominee in which Notes are to be issued: None
Tax Identification No.: 35-0684263

A-30



--------------------------------------------------------------------------------



 



                 
Name and Address of Purchaser
          Principal Amount of

 
  Series   Notes to be Purchased

 
               
Farm Bureau Life Insurance Company of Michigan
    2007-A     $3,300,000
c/o American United Life Insurance Company
               
One American Square
               
Post Office Box 368
               
Indianapolis, Indiana 46206
               
Attention: Mike Bullock, Securities Department
               

Payments
All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds to:
Comerica Bank/Trust Operations
AC: 2158598532
BNF: Farm Bureau Life Insurance Company of Michigan
AC: 1085001633
BBI: Trade Settlement (313) 222-4757
Bank Routing Number: 0720-0009-6
with sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, make whole amount or otherwise.
Notices
All notices with respect to payments and written confirmation of payments to be
addressed to:
Farm Bureau Life Insurance Company of Michigan
Attention: Steve Harkness
P.O. Box 30400
Lansing, Michigan 48909
All other notices and communications to be addressed as first provided above.
Name of Nominee in which Notes are to be issued: None
Tax Identification No.: 38-6056370

A-31



--------------------------------------------------------------------------------



 



                 
Name and Address of Purchaser
          Principal Amount of

 
  Series   Notes to be Purchased

 
               
Lafayette Life Insurance Company
    2007-A     $1,700,000
c/o American United Life Insurance Company
               
One American Square
               
Post Office Box 368
               
Indianapolis, Indiana 46206
               
Attention: Mike Bullock, Securities Department
               

Payments
All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds to:
Bank Name: JPMorgan Chase Bank
ABA Routing #: 021000021
SWIFT CODE CHASUS33 (for international payors)
Account No.: 631557105
Beneficiary: Lafayette Life Insurance Company
with sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, make whole amount or otherwise.
Notices
All notices and communications to be addressed as first provided above.
Name of Nominee in which Notes are to be issued: None
Tax Identification No.: 35-0457540

A-32



--------------------------------------------------------------------------------



 



                 
Name and Address of Purchaser
          Principal Amount of

 
  Series   Notes to be Purchased

 
               
American United Life Insurance Company
    2007-A     $3,000,000
One American Square
               
Post Office Box 368
               
Indianapolis, Indiana 46206
               
Attention: Mike Bullock, Securities Department
               

Payments
All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds to:
Bank Name: Bank of New York
ABA Routing #: 021000018
Account No.: GLA111566
A/C Name: Institutional Custody Insurance Division
FFC Custody #: 186683
Custody Name: American United Life Insurance Co.
RE: (PPN # 387328 A#4 and Granite Construction Incorporated)
with sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, make whole amount or otherwise.
Notices
All notices and communications to be addressed as first provided above.
Name of Nominee in which Notes are to be issued: None
Tax Identification No.: 35-0145825

A-33



--------------------------------------------------------------------------------



 



                 
Name and Address of Purchaser
          Principal Amount of

 
  Series   Notes to be Purchased

 
               
American Family Life Insurance Company
    2007-A     $4,000,000
6000 American Parkway
               
Madison, Wisconsin 53783-0001
               
Attention: Investment Division — Private
               
Placements
               

Payments
All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds to:
US Bank, N.A.
Trust Services
60 Livingston Avenue
St. Paul, Minnesota 55107-2292
ABA#: 091000022
Beneficiary Account #: 180183083765
FFC to American Family Trust Account # 000018012500 for AFLIC-Traditional
Credit for PPN #387328 A#4
Each such wire shall set forth the name of the Company, the full title
(including the coupon rate and final maturity date) of the Notes, and the due
date and applicable among principal and interest of the payment being made.
Notices
All notices and communications with respect to payments and written confirmation
of each such payment, as well as quarterly and annual financial statements to be
addressed as first provided above.
All audit confirmations should sent to “Attention: Treasury Department” at the
address first provided above.
Name of Nominee in which Notes are to be issued: BAND & Co.
Tax Identification No.: 39-6040365

A-34



--------------------------------------------------------------------------------



 



                 
Name and Address of Purchaser
          Principal Amount of

 
  Series   Notes to be Purchased

 
               
Assurity Life Insurance Company
    2007-A     $2,000,000
4000 Pine Lake Road
               
P.O. Box 82533
               
Lincoln, Nebraska 68501-2533
               

Payments
All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as
“Granite Construction Incorporated, 6.11% Series 2007-A Senior Notes due
December 12, 2019, PPN 387328 A#4, principal, premium or interest”) to:
US BANK NATIONAL ASSOCIATION
13th & M Streets
Lincoln, Nebraska 68058
ABA No. 104000029
Account of: Assurity Life Insurance Company
General Fund Account: 1-494-0092-9092
Notices
All notices with respect to payment and written confirmations of such wire
transfers should be addressed to:
Assurity Life Insurance Company
4000 Pine Lake Road
P.O. Box 82533
Lincoln, Nebraska 68156
Attention: Investment Division
Facsimile: (402) 458-2170
Telephone: (402) 437-3682
All other notices and communications to be addressed as first provided above.
Name of Nominee in which Notes are to be issued: None.
Tax Identification No.: 38-1843471

A-35



--------------------------------------------------------------------------------



 



Defined Terms
     As used herein, the following terms have the respective meanings set forth
below or set forth in the Section hereof following such term:
     “Additional Notes” is defined in Section 2.2(b).
     “Additional Purchasers “ shall mean purchasers of Additional Notes.
     “Affiliate” shall mean, at any time, and with respect to any Person,
(a) any other Person that at such time directly or indirectly through one or
more intermediaries Controls, or is Controlled by, or is under common Control
with, such first Person, (b) any other Person beneficially owning or holding,
directly or indirectly, 10% or more of any class of voting or equity interests
of such first Person or any other Person of which such first Person beneficially
owns or holds, in the aggregate, directly or indirectly, 10% or more of any
class of voting or equity interests and (c) any officer or director of such
first Person and any Person fulfilling an equivalent function of an officer or
director; provided that “Affiliate,” in relation to the Company, shall not
include any Subsidiary, As used in this definition, “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting Securities, by contract or otherwise. Unless the context
otherwise clearly requires, any reference to an “Affiliate” is a reference to an
Affiliate of the Company.
     “Anti-Terrorism Order” shall mean Executive Order No. 13,224 of
September 24, 2001, Blocking Property and Prohibiting Transactions with Persons
Who Commit, Threaten to Commit or Support Terrorism, 66 U.S. Fed. Reg. 49,079
(2001), as amended.
     “Asset Disposition “ shall mean any Transfer except:
     (a) any
     (1) Transfer from a Subsidiary to the Company or to a Wholly-Owned
Subsidiary; and
     (2) Transfer from the Company to a Wholly-Owned Subsidiary
so long as immediately before and immediately after the consummation of any such
Transfer and after giving effect thereto, no Default or Event of Default would
exist;
     (b) any Transfer made in the ordinary course of business and involving only
property that is either (1) inventory held for sale or (2) equipment, fixtures,
supplies or materials no longer required in the operation of the business of the
Company or any of its Subsidiaries or that is obsolete; and
     (c) any Transfer in one lot of all of the voting Securities of TIC,
directly or indirectly, owned or held by the Company to TIC pursuant to that
certain Stock Purchase
Schedule B
(to Note Purchase Agreement)

 



--------------------------------------------------------------------------------



 



Agreement dated as of December 23, 1996 between the Company and TIC, as amended,
supplemented, restated or otherwise modified from time to time.
     “Attributable Debt” shall mean, as to any particular Long-Term Lease
relating to a Sale-and-Leaseback Transaction, the present value of all Lease
Rentals required to be paid by the Company or any Subsidiary under such lease
during the remaining term thereof (determined in accordance with generally
accepted financial practice using a discount factor equal to the interest rate
implicit in such lease if known or, if not known, of 12% per annum).
     “Bank Credit Agreement” shall mean that certain Credit Agreement dated as
of June 24, 2005 among the Company, Bank of America, N.A., as Administrative
Agent, as Swing Line Lender, as L/C Issuer, and as a Lender, BNP Paribas, Harris
N.A., Union Bank of California, N.A. and U.S. Bank, N.A., as Co-Syndication
Agents and the other Lenders party thereto and Bane of America Securities LLC,
as Sole Lead Arranger and Sole Book Manager, as amended by that certain
Amendment No. 1 to Credit Agreement dated as of June 23, 2006, as the same may
be further amended, supplemented, restated or otherwise modified from time to
time, and any credit agreement or other like agreement entered into by the
Company which is substantially similar to or replaces the Credit Agreement.
     “Bank Guaranty” shall mean any Guaranty of me Debt outstanding under the
Bank Credit Agreement by a Subsidiary.
     “Business Day” shall mean (a) for the purposes of Section 8.7 only, any day
other than a Saturday, a Sunday or a day on which commercial banks in New York
City are required or authorized to be closed and (b) for the purposes of any
other provision of this Agreement, any day other than a Saturday, a Sunday or a
day on which commercial banks in San Francisco, California or New York, New York
are required or authorized to be closed.
     “Capital Lease” shall mean, at any time, a lease with respect to which the
lessee is required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.
     “Capital Lease Obligation” shall mean, with respect to any Person and a
Capital Lease, the amount of the obligation of such Person as the lessee under
such Capital Lease which would, in accordance with GAAP, appear as a liability
on a balance sheet of such Person.
     “Change in Control Proposed Prepayment Date” is defined in Section 8.3(c).
     “Closing” is defined in Section 3.
     “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time, and the rules and regulations promulgated thereunder from time to time.
     “Company” shall mean Granite Construction Incorporated, a Delaware
corporation, or any successor that becomes such in the manner prescribed in
Section 10.7.
     “Confidential Information ” is defined in Section 20.

B-2



--------------------------------------------------------------------------------



 



     “Consolidated Net Income” for any period shall mean the gross revenues of
the Company and its Subsidiaries for such period less all expenses and other
proper charges (including taxes on income), determined on a consolidated basis
after eliminating earnings or losses attributable to outstanding Minority
Interests.
     “Consolidated Net Worth ” shall mean, as of the date of any determination
thereof,
     (a) the sum of (1) the par value (or value stated on the books of the
corporation) of the capital stock (but excluding treasury slock and capital
stock subscribed and unissued) of the Company and its Subsidiaries plus (2) the
amount of the paid-in capital and retained earnings of the Company and its
Subsidiaries, in each case as such amounts would be shown on a consolidated
balance sheet of the Company and its Subsidiaries as of such time prepared in
accordance with GAAP, minus
     (b) unearned compensation, minus
     (c) to the extent included in clause (a) above, all amounts properly
attributable to Minority Interests, if any, in the stock and surplus of
Subsidiaries, minus
     (d) the value of all Restricted Investments of the Company and its
Subsidiaries acquired after the date of the Closing in excess of an amount equal
to 10% of the amount determined pursuant to clauses (a), (b) and (c) of this
definition.
     “Consolidated Total Assets” shall mean, as of the date of any determination
thereof, (a) the total assets of the Company and its Subsidiaries which would be
shown as assets on a consolidated balance sheet of the Company and its
Subsidiaries as of such time prepared in accordance with GAAP, after eliminating
all amounts properly attributable to Minority Interests, if any, in the stock
and surplus of Subsidiaries.
     “Consolidated Total Capitalization ” shall mean, as the date of any
determination thereof, the sum of (a) Consolidated Net Worth and
(b) Consolidated Total Debt.
     “Consolidated Total Debt” shall mean, as of the date of any determination
thereof, the total of all Debt of the Company and its Subsidiaries (including,
without limitation, all Subsidiaries that are organized as joint ventures)
outstanding on such date, after eliminating all offsetting debits and credits
between the Company and its Subsidiaries, and all other items required to be
eliminated in the course of the preparation of consolidated financial statements
of the Company and its Subsidiaries in accordance with GAAP.
     “Debt” shall mean, with respect to any Person, without duplication,
     (a) its liabilities for borrowed money and its redemption obligations in
respect of mandatorily redeemable Preferred Stock;
     (b) its liabilities for the deferred purchase price of property acquired by
such Person (excluding accounts payable arising in the ordinary course of
business but including, without limitation, all liabilities created or arising
under any conditional sale or other title retention agreement with respect to
any such property);

B-3



--------------------------------------------------------------------------------



 



     (c) its Capitalized Lease Obligations;
     (d) all liabilities for borrowed money secured by any Lien with respect to
any property owned by such Person (whether or not it has assumed or otherwise
become liable for such liabilities);
     (e) its recourse obligations under Receivables Securitization Transactions;
     (f) in respect of the Company or any Subsidiary, its Attributable Debt; and
     (g) any Guaranty of such Person with respect to liabilities of a type
described in any of clauses (a) through (f) hereof in an amount equal to the
amount guaranteed.
     Debt of any Person shall include all obligations of such Person of the
character described in clauses (a) through (g) to the extent such Person remains
legally liable in respect thereof notwithstanding that any such obligation is
deemed to be extinguished under GAAP.
     “Debt Prepayment Application” shall mean, with respect to any Transfer of
property, the application by the Company or its Subsidiaries of cash in an
amount equal to the Net Proceeds Amount with respect to such Transfer to pay
Senior Debt (other than Senior Debt owing to the Company, any of its
Subsidiaries or any Affiliate).
     “Default” shall mean an event or condition the occurrence or existence of
which would, with the lapse of time or the giving of notice or both, become an
Event of Default.
     “Default Rate” shall mean (a) with respect to the Series 2007-A Notes, that
rate of interest that is the greater of (1) 2.00% per annum above the rate of
interest stated in clause (a) of the first paragraph of the Notes and (2) 2.00%
over the rate of interest publicly announced by Bank of America, N.A. in San
Francisco, California as its “reference” rate and (b) with respect to the Notes
of any Series or tranche of Additional Notes, as set forth in the Supplement
pursuant to which such Series or tranche of Additional Notes was issued.
     “Disclosure Documents” is defined in Section 5.3.
     “Disposition Value” shall mean, as of any date of determination, with
respect to any property
     (a) in the case of property that does not constitute Subsidiary Stock, the
Fair Market Value thereof, valued at the time of such disposition in good faith
by the Company, and
     (b) in the case of property that constitutes Subsidiary Stock, an amount
equal to that percentage of book value of the assets of the Subsidiary that
issued such stock as is equal to the percentage that the book value of such
Subsidiary Stock represents of the book value of all of the outstanding capital
stock of such Subsidiary (assuming, in making such calculations, that all
Securities convertible into such capital stock are so converted and giving full
effect to all transactions that would occur or be required in

B-4



--------------------------------------------------------------------------------



 



connection with such conversion) determined at the time of the disposition
thereof in good faith by the Company.
     “Electronic Delivery” is defined in Section 7.1(a).
     “Environmental Laws” shall mean any and all federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including but
not limited to those related to Hazardous Materials.
     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the rules and regulations promulgated thereunder
from time to time in effect.
     “ERISA Affiliate” shall mean any trade or business (whether or not
incorporated) that is treated as a single employer together with the Company
under Section 414 of the Code.
     “Event of Default” is defined in Section 11.
     “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
     “Existing Note Agreements” shall mean that certain Note Purchase Agreement
dated as of May 1, 2001 between the Company and the purchasers listed on
Schedule A thereto and that certain Amended and Restated Note Agreement dated as
of November 1, 2001 between the Company and the purchasers listed on Schedule A
thereto, in each case, as amended, supplemented, restated or otherwise modified
from time to time.
     “Fair Market Value” shall mean, as of any date of determination and with
respect to any property, the sale value of such property that would be realized
in an arm’s-length sale at such time between an informed and willing buyer and
an informed and willing seller (neither being under a compulsion to buy or
sell).
     “GAAP” shall mean generally accepted accounting principles as in effect
from time to time in the United States of America.
     “Governmental Authority” shall mean
     (a) the government of
     (1) the United States of America or any State or other political
subdivision thereof, or
     (2) any jurisdiction in which the Company or any Subsidiary conducts all or
any part of its business, or which asserts jurisdiction over any properties of
the Company or any Subsidiary, or

B-5



--------------------------------------------------------------------------------



 



     (b) any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.
     “Guarantors” is defined in Section 2.3.
     “Guaranty” shall mean, with respect to any Person, any obligation (except
the endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
Debt, dividend or other obligation of any other Person in any manner, whether
directly or indirectly, including (without limitation) obligations incurred
through an agreement, contingent or otherwise, by such Person:
     (a) to purchase such Debt or obligation or any property constituting
security therefor;
     (b) to advance or supply funds (1) for the purchase or payment of such Debt
or obligation, or (2) to maintain any working capital or other balance sheet
condition or any income statement condition of any other Person or otherwise to
advance or make available funds for the purchase or payment of such Debt or
obligation;
     (c) to lease properties or to purchase properties or services primarily for
the purpose of assuring the owner of such Debt or obligation of the ability of
any other Person to make payment of the Debt or obligation; or
     (d) otherwise to assure the owner of such Debt or obligation against loss
in respect thereof.
     In any computation of the Debt or other liabilities of the obligor under
any Guaranty, the Debt or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor.
     “Guaranty Accession Agreement” shall mean a Guaranty Accession Agreement in
the form attached as Exhibit B to the Guaranty Agreement.
     “Guaranty Agreement” is defined in Section 2.3.
     “Hazardous Material” shall mean any and all pollutants, toxic or hazardous
wastes or other substances that might pose a hazard to health and safety, the
removal of which may be required or the generation, manufacture, refining,
production, processing, treatment, storage, handling, transportation, transfer,
use, disposal, release, discharge, spillage, seepage or filtration of which is
or shall be restricted, prohibited or penalized by any applicable law including,
but not limited to, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.
     “holder” shall mean, with respect to any Note, the Person in whose name
such Note is registered in the Note Register maintained by the Company pursuant
to Section 13.1.
     “INHAM Exemption” is defined in Section 6.3(e).

B-6



--------------------------------------------------------------------------------



 



     “Institutional Investor” shall mean (a) any Purchaser or Additional
Purchaser, (b) any holder of a Note holding (together with one or more of its
affiliates) more than 5% of the aggregate principal amount of the Notes then
outstanding, (c) any bank, trust company, savings and loan association or other
financial institution, any pension plan, any investment company, any insurance
company, any broker or dealer, or any other similar financial institution or
entity, regardless of legal form and (d) any Related Fund of any holder of any
Note.
     “Investment” shall mean any investment, made in cash or by delivery of
property, by the Company or any of its Subsidiaries (a) in any Person, whether
by acquisition of stock, Debt or other obligation or Security, or by loan,
Guaranty, advance, capital contribution or otherwise, or (b) in any property.
     “Lease Rentals” shall mean, with respect to any period, the sum of the
rental and other obligations required to be paid during such period by the
Company or any Subsidiary, as lessee, under all leases of real or personal
property (other than Capital Leases), excluding any amount required to be paid
by the lessee (whether or not therein designated as rental or additional rental)
on account of maintenance and repairs, insurance, taxes, assessments, water
rates and similar charges, provided that, if at the date of determination, any
such rental or other obligations (or portion thereof) are contingent or not
otherwise definitely determinable by the terms of the related lease, the amount
of such obligations (or such portion thereof) (1) shall be assumed to be equal
to the amount of such obligations for the period of 12 consecutive calendar
months immediately preceding the date of determination or (2) if the related
lease was not in effect during such preceding 12-month period, shall be the
amount estimated by a Senior Financial Officer on a reasonable basis and in good
faith.
     “Lien” shall mean, with respect to any Person, any mortgage, lien, pledge,
charge, security interest or other encumbrance, or any interest or title of any
vendor, lessor, lender or other secured party to or of such Person under any
conditional sale or other title retention agreement or Capital Lease, upon or
with respect to any property or asset of such Person (including in the case of
stock, stockholder agreements, voting trust agreements and all similar
arrangements).
     “Long-Term Lease” shall mean any lease of property having an original term,
including any period for which the lease may be renewed or extended at the
option of the lessee, of more than three years.
     “Make-Whole Amount” shall have the meaning (a) set forth in Section 8.7
with respect to the Series 2007-A Notes and (b) set forth in the applicable
Supplement with respect to any other Series or tranche of Additional Notes.
     “Material” shall mean material in relation to the business, operations,
affairs, financial condition, assets, properties or prospects of the Company and
its Subsidiaries, taken as a whole.
     “Material Adverse Effect” shall mean a material adverse effect on (a) the
business, operations, affairs, financial condition, assets, properties or
prospects of the Company and its Subsidiaries, taken as a whole, or (b) the
ability of the Company to perform its obligations under

B-7



--------------------------------------------------------------------------------



 



this Agreement (including all Supplements) and the Notes, or (c) the validity or
enforceability of this Agreement (including all Supplements), the Guaranty
Agreement or the Notes.
     “Material Subsidiary” shall mean each Subsidiary identified as a Material
Subsidiary on Schedule 5.4, each Subsidiary that is an obligor or guarantor of
any Debt existing under the Bank Credit Agreement or an Existing Note Agreement
and each other Subsidiary which meets either of the following conditions:
     (a) such Subsidiary’s total net revenues for the period of the immediately
preceding four fiscal quarters is equal to or greater than 10% of the
consolidated total net revenues of the Company and its Subsidiaries for such
period determined in accordance with GAAP, in each case as reflected in the most
recent annual or quarterly financial statements of the Company and its
Subsidiaries; or
     (b) such Subsidiary’s total assets, as of the last day of the immediately
preceding fiscal quarter, is equal to or greater than 10% of Consolidated Total
Assets, in each case as reflected in the most recent annual or quarterly
financial statements of the Company and its Subsidiaries.
     “Memorandum” is defined in Section 5.3.
     “Minority Interests” shall mean any shares of stock of any class of a
Subsidiary (other than directors’ qualifying shares as required by law) that are
not owned by the Company and/or one or more of its Subsidiaries. Minority
Interests shall be valued by valuing Minority Interests constituting preferred
stock at the voluntary or involuntary liquidating value of such preferred stock,
whichever is greater, and by valuing Minority Interests constituting common
stock at the book value of capital and surplus applicable thereto adjusted, if
necessary, to reflect any changes from the book value of such common stock
required by the foregoing method of valuing Minority Interests in preferred
stock.
     “Multiemployer Plan” shall mean any Plan that is a “multiemployer plan” (as
such term is defined in Section 4001(a)(3) of ERISA).
     “NAIC” shall mean the National Association of Insurance Commissioners or
any successor thereto.
     “NAIC Annual Statement” is defined in Section 6.2(a).
     “Net Proceeds Amount” shall mean, with respect to any Transfer of any
property by any Person, an amount equal to the difference of
     (a) the aggregate amount of the consideration (valued at the Fair Market
Value of such consideration at the time of the consummation of such Transfer)
allocated to such Person in respect of such Transfer, net of any applicable
taxes incurred in connection with such Transfer, minus
     (b) all ordinary and reasonable out-of-pocket costs and expenses actually
incurred by such Person in connection with such Transfer.

B-8



--------------------------------------------------------------------------------



 



     “Note Register” is defined in Section 13.1.
     “Notes” is defined in Section 1.
     “Officer’s Certificate” shall mean a certificate of a Senior Financial
Officer or of any other officer of the Company whose responsibilities extend to
the subject matter of such certificate.
     “PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA or any successor thereto.
     “Person” shall mean an individual, partnership, corporation, limited
liability company, association, trust, unincorporated organization, business
entity or Governmental Authority.
     “Plan” shall mean an “employee benefit plan” (as defined in Section 3(3) of
ERISA) subject to Title I of ERISA that is or, within the preceding five years,
has been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Company or
any ERISA Affiliate or with respect to which the Company or any ERISA Affiliate
may have any liability.
     “Preferred Stock” shall mean any class of capital stock of a corporation
that is preferred over any other class of capital stock of such corporation as
to the payment of dividends or the payment of any amount upon liquidation or
dissolution of such corporation.
     “Priority Debt” shall mean (without duplication), as of the date of any
determination thereof, the sum of (a) all unsecured Debt of Subsidiaries
(including Attributable Debt of Subsidiaries and all guaranties of Debt of the
Company) but excluding (1) unsecured Debt owing to the Company or any
Wholly-Owned Subsidiary, (2) unsecured Debt outstanding at the time such Person
became a Subsidiary, provided that such Debt shall have not been incurred in
contemplation of such Person becoming a Subsidiary and (3) all guaranties of
Debt of the Company by any Subsidiary which has also guaranteed the Notes
pursuant to the Guaranty Agreement, (b) all Debt of the Company and its
Subsidiaries secured by Liens other than Debt secured by Liens permitted by
subparagraphs (a) through (j), inclusive, of Section 10.5 and (c) all
Attributable Debt of the Company.
     “property” or “properties” shall mean, unless otherwise specifically
limited, real or personal property of any kind, tangible or intangible, choate
or inchoate.
     “Property Reinvestment Application” shall mean, with respect to any
Transfer of property, the application of an amount equal to the Net Proceeds
Amount with respect to such Transfer to the acquisition by the Company or any
Subsidiary of operating assets of the Company or any Subsidiary to be used in
the principal business of such Person.
     “PTE” is defined in Section 6.2(a).
     “Purchaser” or “Purchasers” is defined in the first paragraph of this
Agreement.
     “QPAM Exemption” is defined in Section 6.2(d).

B-9



--------------------------------------------------------------------------------



 



     “Qualified Institutional Buyer” shall mean any Person who is a qualified
institutional buyer within the meaning of such term as set forth in
Rule 144(a)(1) under the Securities Act.
     “Receivables Securitization Transaction” shall mean any transaction
pursuant to which (a) accounts receivables are sold or transferred and (b) the
seller either (1) retains an interest in the receivables so sold or transferred
or (2) assumes any liability in connection with such sale or transfer.
     “Related Fund” shall mean, with respect to any holder of any Note, any fund
or entity that (a) invests in Securities or bank loans and (b) is advised or
managed by such holder, the same investment advisor as such holder or by an
affiliate of such holder or such investment advisor.
     “Required Holders” shall mean, at any time, the holders of at least 51% in
principal amount of the Notes at the time outstanding (exclusive of Notes then
owned by the Company, any of its Subsidiaries or any of its Affiliates).
     “Responsible Officer” shall mean any Senior Financial Officer and any other
officer of the Company with responsibility for the administration of the
relevant portion of this Agreement.
     “Restricted Investments” (a) shall mean all Investments except the
following:
     (1) property to be used in the ordinary course of business of the Company
and its Subsidiaries;
     (2) current assets arising from the sale of goods and services in the
ordinary course of business of the Company and its Subsidiaries;
     (3) Investments in one or more Subsidiaries or any Person that concurrently
with such Investment becomes a Subsidiary;
     (4) Investments existing on the date of the Closing and disclosed in
Schedule 5.16; and
     (5) Investments permitted by the Company’s “Investment Policy Guidelines”
set forth on Exhibit 3 attached hereto and such additional Investments as may
from time to time be permitted under the Company’s investment policy guidelines;
provided that the Required Holders shall have consented to such additional
Investments.
     (b) As of any date of determination, each Restricted Investment shall be
valued at the greater of:
     (1) the amount at which such Restricted Investment is shown on the books of
the Company or any of its Subsidiaries (or zero if such Restricted Investment is
not shown on any such books); and
     (2) either

B-10



--------------------------------------------------------------------------------



 



     (i) in the case of any Guaranty of the obligation of any Person, the amount
which the Company or any of its Subsidiaries has paid on account of such
obligation less any recoupment by the Company or such Subsidiary of any such
payments, or
     (ii) in the case of any other Restricted Investment, the excess of (A) the
greater of (I) the amount originally entered on the books of the Company or any
of its Subsidiaries with respect thereto and (II) the cost thereof to the
Company or its Subsidiary over (B) any return of capital (after income taxes
applicable thereto) upon such Restricted Investment through the sale or other
liquidation thereof or part thereof or otherwise.
     “Sale-and-Leaseback Transaction” shall mean a transaction or series of
transactions pursuant to which the Company or any Subsidiary shall sell or
transfer to any Person (other than the Company or a Subsidiary) any property,
whether now owned or hereafter acquired, and, as part of the same transaction or
series of transactions, the Company or any Subsidiary shall, within 180 days of
such sale or transfer, rent or lease, as lessee, (other than pursuant to a
Capital Lease), or similarly acquire the right to possession or use of, such
property or one or more properties which it intends to use for the same purpose
or purposes as such property.
     “SEC” shall mean the Securities and Exchange Commission of the United
States, or any successor thereto.
     “Securities Act” means the Securities Act of 1933, as amended from time to
time and the rules and regulations promulgated thereunder from time to time in
effect.
     “Security” has the meaning set forth in Section 2(1) of the Securities Act.
     “Senior Debt” shall mean all Debt of the Company, other than Subordinated
Debt.
     “Senior Financial Officer” shall mean the chief financial officer,
principal accounting officer, treasurer or controller of the Company.
     “Series” shall mean any series of Notes issued pursuant to this Agreement
or any Supplement.
     “Series 2007-A Notes” is defined in Section 1.
     “Source” is defined in Section 6.2.
     “Subordinated Debt” shall mean any Debt of the Company that is in any
manner subordinated in right of payment or security in any respect to the Debt
evidenced by the Notes.
     “Subsidiary” shall mean, as to any Person, any corporation, association or
other business entity in which such Person or one or more of its Subsidiaries or
such Person and one or more of its Subsidiaries owns sufficient equity or voting
interests to enable it or them (as a group) ordinarily, in the absence of
contingencies, to elect a majority of the directors (or Persons performing
similar functions) of such entity, and any partnership or joint venture if more
than a

B-11



--------------------------------------------------------------------------------



 



50% interest in the profits or capital thereof is owned by such Person or one or
more of its Subsidiaries or such Person and one or more of its Subsidiaries
(unless such partnership can and does ordinarily take major business actions
without the prior approval of such Person or one or more of its Subsidiaries).
Unless the context otherwise clearly requires, any reference to a “Subsidiary”
is a reference to a Subsidiary of the Company.
     “Subsidiary Stock” shall mean, with respect to any Person, the stock (or
any options or warrants to purchase stock or other Securities exchangeable for
or convertible into stock) of any Subsidiary of such Person.
     “Successor Corporation” is defined in Section 10.7(d).
     “Supplement” is defined in Section 2.2(a).
     “SVO” shall mean the Securities Valuation Office of the NAIC or any
successor to such office.
     “TIC” shall mean TIC Holdings, Inc., a Delaware corporation.
     “tranche” shall mean all Notes of a Series having the same maturity,
interest rate and schedule for mandatory prepayments.
     “Transfer” shall mean, with respect to any Person, any transaction in which
such Person sells, conveys, transfers or leases (as lessor) any of its property,
including, without limitation, Subsidiary Stock. For purposes of determining the
application of the Net Proceeds Amount in respect of any Transfer, the Company
may designate any Transfer as one or more separate Transfers each yielding a
separate Net Proceeds Amount. In any such case, (a) the Disposition Value of any
property subject to each such separate Transfer and (b) the amount of
Consolidated Total Assets attributable to any property subject to each such
separate Transfer shall be determined by ratably allocating the aggregate
Disposition Value of, and the aggregate Consolidated Total Assets attributable
to, all property subject to all such separate Transfers to each such separate
Transfer on a proportionate basis.
     “USA Patriot Act” shall mean United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
     “Wilder” shall mean Wilder Construction Co., a Washington corporation, and
any successor thereto.
     “Wholly-Owned” when used in connection with any Subsidiary shall mean, at
any time, any Subsidiary one hundred percent (100%) of all of the equity
interests (except directors’ qualifying shares) and voting interests of which
are owned by any one or more of the Company and the Company’s other Wholly-Owned
Subsidiaries at such time.

B-12



--------------------------------------------------------------------------------



 



Disclosure Materials
The following documents, together with the Agreement and the Memorandum,
constitute Disclosure Documents for purposes of the Agreement:
The following reports and other documents previously filed with the SEC (the
“SEC Reports”):
     (a) The Company’s annual report on Form 10-K for the year ended
December 31, 2006;
     (b) The Company’s quarterly report on Form 10-Q for the quarter ended
March 31, 2007;
     (c) The Company’s quarterly report on Form 10-Q for the quarter ended
June 30, 2007;
     (d) The Company’s quarterly report on Form 10-Q for the quarter ended
September 30, 2007; and
     (e) The definitive proxy statement for the annual meeting of the Company’s
shareholders held on May 21, 2007.
Schedule 5.3
(to Note Purchase Agreement)

 



--------------------------------------------------------------------------------



 



Subsidiaries and affiliates of the Company;
Ownership of Subsidiary Stock*;
Directors and executive officers
Granite Construction Incorporated
Schedule 5.4
Subsidiaries and Affiliates of the Company; Ownership of Subsidiary Stock;
Directors and Executive Officers

                                          Ownership by Company and/or Subsidiary
    Jurisdiction                       Capital     of                      
Structure Name   Organization   Capital Structure   Name   Ownership    
Position   Type
GILC, Incorporated (“GILC”) *
  California   C Corp   GCI     100.00 %   investor   MS
Granite Construction Company (“GCCo”) *
  California   C Corp   GCI     100.00 %   investor   MS
ABC Marine LLC
  Louisiana   Joint Venture   GCCo     41.00 %   member   A
Audubon Bridge Constructors, a Joint Venture
  Louisiana   Joint Venture   GCCo     25.00 %   partner   A
Brosamer/Granite, a Joint Venture
  California   Joint Venture   GCCo     100.00 %   partner   S
California Corridor Constructors, a Joint Venture
  California   LLC   GCCo     30.00 %   partner   A
FCI Constructors/Granite, a Joint Venture
  California   Joint Venture   GCCo     60.00 %   sponsor   S
Gateway Constructors
  California   Joint Venture   GCCo     50.00 %   sponsor   S
GKS Constructors
  Florida   Joint Venture   GCCo     60.00 %   sponsor   S
Granite-Archer Western, a Joint Venture
  Mississippi   Joint Venture   GCCo     82.00 %   sponsor   S
Granite-Brosamer, a Joint Venture
  California   Joint Venture   GCCo     67.50 %   sponsor   S
Granite Construction Company and J.D. Abrams,
  Texas   Limited Partnership   GCCo     62.00 %   sponsor   S
Granite-Frontier Kemper, a Joint Venture
  Arkansas   Joint Venture   GCCo     60.00 %   sponsor   S
Granite-Meyers, a Joint Venture
  California   Joint Venture   GCCo     41.20 %   sponsor   S
Granite-Meyers-Rados, a Joint Venture
  California   Joint Venture   GCCo     55.00 %   sponsor   S
Granite-PCL, a Joint Venture
  Florida   Joint Venture   GCCo     64.70 %   sponsor   S
Granite/Q&D, a Joint Venture
  Nevada   Joint Venture   GCCo     71.40 %   sponsor   S
Granite-Rizzani de Eccher, a Joint Venture
  Florida   Joint Venture   GCCo     60.00 %   sponsor   S
Granite2-Sundt, a Joint Venture
  Arizona   Joint Venture   GCCo     65.00 %   sponsor   S
Hill Country Constructors
  Texas   Joint Venture   GCCo     70.00 %   sponsor   S
Intercounty Constructors
  Maryland   Joint Venture   GCCo     55.00 %   sponsor   S
K-G-W Leasing, a Joint Venture
  Utah   Joint Venture   GCCo     23.00 %   partner   A
Kiewit-Granite, a Joint Venture
  California   Joint Venture   GCCo     25.00 %   partner   A
Largo Properties, LLC
  Maryland   Limited Liability Company   GCCo     33.30 %   member   A
Las Vegas Monorail Team, a Joint Venture
  Nevada   Joint Venture   GCCo     44.80 %   sponsor   A
LGS, a Joint Venture
  Maryland   Joint Venture   GCCo     30.00 %   partner   A
Market Street Constructors
  Pennslyvania   Joint Venture   GCCo     99.00 %   sponsor   S
Minnesota Transit Constructors, a Joint Venture
  Minnesota   Joint Venture   GCCo     56.50 %   sponsor   S

 

*   Material Subsidiary

Schedule 5.4
(to Note Purchase Agreement)

 



--------------------------------------------------------------------------------



 



                                      Ownership by Company and/or Subsidiary    
Jurisdiction                   Capital     of                   Structure Name  
Organization   Capital Structure   Name   Ownership   Position   Type
Riverside Motorsports Park, LLC
  California   Limited Liability Company   GCCo   2.50%   member   A
Sierra Blanca Constructors, a Joint Venture
  New Mexico   Joint Venture   GCCo   52.00%   sponsor   S
South Corridor Constructors, a Joint Venture
  Oregon   Joint Venture   GCCo   25.00%   partner   A
TGM Constructors
  Kentucky   Joint Venture   GCCo   25.00%   partner   A
Tri-County Rail Constructors, a Joint Venture
  Florida   Joint Venture   GCCo   30.00%   partner   A
Virginia Approach Constructors
  Maryland   Joint Venture   GCCo   79.00%   partner   S
Wasatch Constructors, a Joint Venture
  Utah   Joint Venture   GCCo   23.00%   partner   A
Washington-Granite, a Joint Venture
  California   Joint Venture   GCCo   40.00%   partner   A
Weber County Constructors
  Utah   Joint Venture   GCCo   75.00%   sponsor   S
Wilder Construction Company (“Wilder”)
  Washington   C Corp   GCCo   75.00%   investor   S
Wilder Realty
  Washington   C Corp   Wilder   100.00%   investor   S
Axton Aggregate Partnership
  Washington   General Partnership   Wilder   50.00%   GP   A
Axton Aggregate Company
  Washington   General Partnership   Wilder   50.00%   GP   A
HLA /Wilder, a Joint Venture
  Washington   Joint Venture   Wilder   55.00%   partner   A
Yaquina River Constructors, a Joint Venture
  Oregon   Joint Venture   GCCo   90.00%   sponsor   S
Yonkers/Granite, a Joint Venture
  New Jersey   Joint Venture   GCCo   60.00%   sponsor   S
Granite Northwest, Inc. *
  Washington   C Corp   GCI   100.00%   investor   MS
Granite Construction International
  California   C Corp   GCI   100.00%   investor   S
Granite Road Builders, Ltd.
  BC, Candada   Subsidiary   GCIntl   100.00%   investor   S
Granite Construction Northeast, Inc. *
  New York   C Corp   GCI   100.00%   investor   MS
Granite Halmar-Fujitec America, a Joint Venture
  New York   Joint Venture   GHC   100.00%   partner   S
Granite Halmar/Schiavone, a Joint Venture
  New York   Joint Venture   GHC   60.00%   partner   S
Phoenix Constructors
  New York   Joint Venture   GHC   20.00%   partner   A
Schiavone/Granite Halmar, a Joint Venture
  New York   Joint Venture   GHC   40.00%   partner   A
Granite Land Company (“GLC”) *
  California   C Corp   GCI   100.00%   investor   MS
GGV Greenwood, LLC
  California   Limited Liability Company   GLC   90.00%   managing   S
GLC Argyle 114, Ltd.
  Texas   Limited Liability Company   GLC   99.80%   LP   S
Realty Capital Argyle 114, Ltd
  Texas   Limited Liability Company   GLC Argyle 114, Ltd.   41.67%   LP   A
GLC Belmont, LTD.
  Texas   Limited Partnership   GLC   99.80%   LP   S
Realty Capital Belmont, Ltd
  Texas   Limited Partnership   GLC Belmont   41.67%   LP   A
GLC Brandywine, LLC
  California   Limited Liability Company   GLC   90.00%   managing   S
GLC/Corpac Pine Grove, LLC
  California   Limited Liability Company   GLC   90.00%   managing   S
GLC/Duc La Quinta LLC
  California   Limited Liability Company   GLC   90.00%   managing   S
GLC/EPC McCormick Woods, LLC
  Washington   Limited Liability Company   GLC   100.00%   managing   S
GEM1, LLC
  Washington   Limited Liability Company   GLC/EPC   70.00%   LLC   S
GLC/Foothill Monterey, LLC
  California   Limited Liability Company   GLC   99.00%   LLC   S

 5.4-2 

 



--------------------------------------------------------------------------------



 



                                  Ownership by Company and/or Subsidiary    
Jurisdiction                   Capital     of                   Structure Name  
Organization   Capital Structure   Name   Ownership   Position   Type
GLC Fort Worth, LLC (“GLCFW, LLC”)
  Texas   Limited Liability Company   GLC   100.00%   GP   S
Presidio Vista I, LTD
  Texas   Limited Partnership   GLC   89.00%   L.P   S
 
          GLCFW, LLC   1.00%   GP    
GLC/LP Rancho Road, LLC
  California   Limited Liability Company   GLC   99.00%   managing   S
GLC/LP Shasta View, LLC
  California   Limited Liability Company   GLC   100.00%   managing   S
GLC Summer Creek, LLC
  Texas   Limited Liability Company   GLC   100.00%   managing   S
Summer Sycamore I, LTD
  Texas   Limited Partnership   GLC, LLC   89.00%   LP   S
GLC Vista Crossroads, LLC
  Texas   Limited Liability Company   GLC   100.00%   managing   S
Vista Crossroads I, LTD
  Texas   Limited Partnership   GLC, LLC   89.00%   LP   S
Granite Grado Ventures, LLC (“GGV, LLC”)
  California   Limited Liability Company   GLC   90.00%   managing   S
Granite Grado Ventures Project I, LLC
  California   Limited Liability Company   GGV, LLC   100.00%   managing   S
Granite Grado Ventures Project II, LLC
  California   Limited Liability Company   GGV, LLC   90.00%   managing   S
Granite/Mandalay Bay Finance, LLC
  California   Limited Liability Company   GLC   70.00%   member   S
Granite/Mandalay, LLC (“GM, LLC “)
  California   Limited Liability Company   GLC   90.00%   member   S
Oly/Granite General Partnership
  California   Limited Partnership   GM, LLC   10.00%   LP   A
Oly/Mandalay Bay General Partnership
  California   Limited Partnership   GM, LLC   10.00%   LP   A
Granite/PBC Pajaro, LLC
  California   Limited Liability Company   GLC   66.265%   LP   S
Highpoint Oaks, LTD
  Texas   Limited Partnership   GLC   66.265%   LP   S
Lodi Victor Ventures, LLC
  California   Limited Liability Company   GLC   90.00%   managing   S
Main Street Ventures, LLC
  California   Limited Liability Company   GLC   90.00%   managing   S
Main Street Ventures-Project I, LLC
  California   Limited Liability Company   MSV, LLC   10.00%   LP   A
Main Street Ventures-Project II, LLC
  California   Limited Liability Company   MSV, LLC   10.00%   LP   A
Regional Park Limited
  California   Limited Partnership   GLC   25.00%   LP   A
VAC, LLC
  California   Limited Liability Company   GLC   90.00%   LLC   S
Villebois Village Center, LLC
  Oregon   Limited Liability Company   GLC   48.00%   LLC   A
XS Ranch Fund VI, L.P.
  Delaware   Limited Partnership   GLC   6.70%   LP   A
Granite SR 91 Corporation (“GSR91”)
  California   C Corp   GCI   100.00%   investor   S
Granite SR 91, LP (“SR91, LP”)
  California   Limited Partnership   GCI   99.00%   LP   S
 
          GSR91   1.00%   GP    
California Private Transportation Company, LP
  California   Limited Partnership   SR91, LP   22.22%   LP   A
GTC, Inc. (“GTC”)
  Texas   C Corp   GCI   100.00%   investor   S
Intermountain Slurry Seal, Inc. *
  Wyoming   C Corp   GCI   100.00%   investor   MS
Paramount-Nevada Asphalt Company, LLC
  Nevada   Limited Liability Company   GCI   50.00%   member   A
Pozzolan Products Company (P.P.C.) *
  Utah   C Corp   GCI   100.00%   investor   MS
TIC Holdings, Inc
  Delaware   C Corp   GCI   10.00%   investor   A
Wilcott Corporation
  Colorado   C Corp   GCI   100.00%   investor   S

 5.4-3 

 



--------------------------------------------------------------------------------



 



*MS: Material Subsidiary
S: Subsidiary
A: Affiliate
The Company’s Directors and Officers

              DIRECTO         RS       OFFICERS
 
           
Watts, David H.
  Niebla, J. F.   Watts, David H.   Franich, John
 
  Cusumano, Gary M.   Dorey, William G.    
Dorey, William G.
          Futch, Michael
 
      Barton, William E.    
McDonald, Rebecca
  Kelsey, David H.       Grazian, David R.
 
  Bradford, James W.        
Powell, William H.
      Boitano, Mark E.   Kramer, Randy
 
           
Bjork, Claes G.
      Desai, Jigisha   Marshall, Kent
 
      Donnino,   McCann-Jenni, Mary
 
      Michael F.    
 
           
 
      Dowd, Brian   Roberts, James H.

Agreements Restricting Dividend Payments
None

5.4-4



--------------------------------------------------------------------------------



 



Financial Statements
All of the financial statements contained in the SEC Reports identified on
Schedule 5.3.
Schedule 5.5
(to Note Purchase Agreement)

 



--------------------------------------------------------------------------------



 



Existing Debt

                                                  Item       Interest    
Balance No.   Lender’s Name   Description   Rate   Maturity   10/31/07
1
  Benna Investments   Real Estate property     6.50 %   12/01/07     21,875  
2
  Rosemary’s Mountain   Aggregate property     8.82 %   06/01/01     800,000  
3
  Wells - Anderson/Watson   Aggregate property     6.50 %   12/15/19     162,234
 
4
  Wells - Linda Watson
Private Placement Due   Aggregate property
Refinance debt & general corporate     6.50 %   12/22/19     100,415  
5
  03/15/10
Private Placement Due   purposes
Refinance debt & general corporate     6.54 %   03/15/10     20,000,000  
6
  05/01/13
Bank of America Letter of   purposes
Self insured Worker’s     6.96 %   05/01/13     50,000,000  
7
  Credit
Bank of America Letter of   Compensation     5.96 %   03/15/08     220,000  
8
  Credit
Bank of America Letter of   City of Patterson     5.96 %   02/04/08     200,000
 
9
  Credit
Syndicated Bank   Silica deposit     5.96 %   10/01/08     4,000,000  
10
  Facility(Revolver)   For general corporate purposes     5.96 %   06/24/11    
75,000,000  
11
  Main St. Ventures   Land development property     8.06 %   07/21/09    
2,667,319   12   Main St. Ventures II
GLC/EPC McCormick -   Land development property     9.00
variable %   08/17/08     888,660  
14
  GEM1 #1
GLC/EPC McCormick -   Land development property     9.75
variable %   06/30/08     1,912,152  
15
  GEM1 #2   Land development property     9.75
variable %   10/15/07     2,622,579  
 
                           
16
  GLC/CORPAC Pine Grove   Land development property     9.25
variable %   03/15/08     2,499,367  
 
                           
17
  GLC/CORPAC Pine Grove II   Land development property     9.25 %   01/15/09    
609,633  
18
  GGV Greenwood   Land development property     9.00 %   09/10/09     500,000  
19
  Foothill Monterey   Land development property     8.65 %   02/18/08    
2,074,449  
20
  Granite Grado Ventures II   Land development property     9.00 %   05/02/08  
  880,000  
21
  Bradywine - Kash   Land development property     12.00 %   02/01/11    
1,950,000  
22
  Bradywine - Souza   Land development property     9.00
variable %   11/15/09     3,300,000  
 
                           
24
  Summer Sycamore   Land development property     9.25 %   02/01/08    
1,972,675  
 
                      $ 172,381,358  

Schedule 5.15
(to Note Purchase Agreement)

 



--------------------------------------------------------------------------------



 



Existing Investments

                      Market Company   Descriptions   10/31/07
Paramount-Nevada Asphalt
  LLP     3,422,191  
TIC Holdings, Inc.
  Minority Interest     4,173,096  
Realty Capital Argyle
  LP     1,379,469  
Highpoint Oaks, Ltd.
  LP     1,707,872  
ABC Marine, LLC
  LLC     211,881  
Realty Capital Belmont
  LP     4,943,565  
GLC Vollebois Village
  LLC     5,047,824  
XS Ranch Fund VI
  LP     1,724,835  
Granite Regional Park
  LP     918,652  
 
      $ 23,529,385  

Schedule 5.16
(to Note Purchase Agreement)

 



--------------------------------------------------------------------------------



 



Form of Series 2007-A Note
Granite Construction Incorporated
6.11% Series 2007-A Senior Note due December 12, 2019

No. 2007-AR-                                  , 20 ___
$                                           PPN 387328 A# 4

     For value received, the undersigned, Granite Construction Incorporated
(herein called the “Company”), a corporation organized and existing under the
laws of the State of Delaware, hereby promises to pay to
                                                             or registered
assigns, the principal sum of                                          Dollars
(or so much thereof as shall not have been prepaid) on December 12, 2019 with
interest (computed on the basis of a 360-day year of twelve 30-day months)
(a) on the unpaid balance hereof at the rate of 6.11% per annum from the date
hereof, payable semiannually, on the twelfth day of June and December in each
year, commencing with the June 12th or December 12th next succeeding the date
hereof, until the principal hereof shall have become due and payable, and (b) to
the extent permitted by law on any overdue payment (including any overdue
prepayment) of principal, any overdue payment of interest and any overdue
payment of any Make-Whole Amount, payable semiannually as aforesaid (or, at the
option of the registered holder hereof, on demand), at a rate per annum from
time to time equal to the greater of (i) 8.11% and (ii) 2.00% over the rate of
interest publicly announced by Bank of America, N.A. from time to time in San
Francisco, California as its “reference” rate.
     Payments of principal of, interest on and any Make-Whole Amount with
respect to this Note are to be made in lawful money of the United States of
America at the principal office of Bank of America, N.A. in New York, New York
or at such other place as the Company shall have designated by written notice to
the holder of this Note as provided in the Note Purchase Agreement referred to
below.
     This Note is one of the 6.11% Series 2007-A Senior Notes (herein called the
“Notes”) issued pursuant to the Note Purchase Agreement, dated as of
December 12, 2007 (as from time to time amended, the “Note Purchase Agreement”),
between the Company and the respective Purchasers named therein and is entitled
to the benefits thereof. Each holder of this Note will be deemed, by its
acceptance hereof, to have (i) agreed to the confidentiality provisions set
forth in Section 20 of the Note Purchase Agreement and (ii) made the
representation set forth in Section 6.2 of the Note Purchase Agreement. Unless
otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement.
     This Note is a registered Note and, as provided in the Note Purchase
Agreement, upon surrender of this Note for registration of transfer, accompanied
by a written instrument of transfer duly executed, by the registered holder
hereof or such holder’s attorney duly authorized in writing, a new Note for a
like principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving
Exhibit 1
(to Note Purchase Agreement)

 



--------------------------------------------------------------------------------



 



payment and for all other purposes, and the Company will not be affected by any
notice to the contrary.
     This Note and the holders hereof are entitled equally and ratably with the
holders of all other Notes to the rights and benefits provided pursuant to the
terms and provisions of the Guaranty Agreement. Reference is hereby made to the
Guaranty Agreement for a statement of the nature and extent of the benefits and
security for the Notes afforded thereby and the rights of the holders of the
Notes and the Company in respect thereof.
     The Company will make required prepayments of principal on the dates and in
the amounts specified in the Note Purchase Agreement. This Note is also subject
to optional prepayment, in whole or from time to time in part, at the times and
on the terms specified in the Note Purchase Agreement, but not otherwise.
     If an Event of Default exists, the principal of this Note may be declared
or otherwise become due and payable in the manner, at the price (including any
applicable Make-Whole Amount) and with the effect provided in the Note Purchase
Agreement.
     This Note shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of New York
excluding choice of law principles of the law of such State that would require
the application of the laws of a jurisdiction other than such State.

                  Granite Construction Incorporated    
 
           
 
  By        
 
           
 
      Its    
 
           
 
  By        
 
           
 
      Its    

E-1-2



--------------------------------------------------------------------------------



 



Form of Subsidiary Guaranty Agreement
Subsidiary Guaranty Agreement
Re: $200,000,000 6.11% Series 2007-A Senior Notes
Due December 12, 2019
and
Additional Notes
of
Granite Construction Incorporated
     This Subsidiary Guaranty Agreement dated as of December 12, 2007 (the or
this “Guaranty”) is entered into on a joint and several basis by each of the
undersigned, together with any entity which may become a party hereto by
execution and delivery of a Subsidiary Guaranty Supplement in substantially the
form set forth as Exhibit A hereto (a “Guaranty Supplement”) (which parties are
hereinafter referred to individually as a “Guarantor” and collectively as the
“Guarantors ”).
Recitals
     A. Each Guarantor is a subsidiary of Granite Construction Incorporated, a
Delaware corporation (the “Company”), and a Material Subsidiary (as defined in
the hereinafter defined Note Agreement).
     B. The Company has entered into that certain Note Purchase Agreement dated
as of December 12, 2007 (as the same may be amended, supplemented, restated or
otherwise modified from time to time, the “Note Agreement”) between the Company
and each of the purchasers named on Schedule A attached to said Note Agreement
(the “2007-A Note Purchasers”), providing for, among other things, the issue and
sale by the Company to the 2007-A Note Purchasers of $200,000,000 aggregate
principal amount of its 6.11% Series 2007-A Senior Notes, due December 12, 2019
(as amended, modified, supplemented or restated from time to time, the
“Series 2007-A Notes”).
     C. Pursuant to the Note Agreement, the Company may, from time to time,
issue one or more additional Series (as defined in the Note Agreement) of its
unsecured promissory notes (as amended, modified, supplemented or restated from
time to time, the “Additional Notes, ” and collectively with the Series 2007-A
Notes, the “Notes ”) to purchasers (“Additional Purchasers ”) pursuant to a
supplement (a “Supplement”), provided that the aggregate principal amount of
Additional Notes issued pursuant to Supplements in accordance with the terms of
Section 2.2 of the Note Agreement shall not exceed $100,000,000. In connection
with the issuance of each Series of Additional Notes, the Guarantors will
execute and deliver a Guaranty Accession Agreement in the form attached hereto
as Exhibit B confirming that such Series of Additional Notes constitutes Notes
hereunder and are entitled to the benefits hereof. The 2007-A Note
Exhibit 2
(to Note Purchase Agreement)

 



--------------------------------------------------------------------------------



 



Purchasers and the Additional Purchasers together with their respective
successors and assigns are collectively referred to herein as the “Holders.”
     D. The 2007-A Note Purchasers have required as a condition of their
purchase of the Series 2007-A Notes and it is a condition of each Additional
Purchaser’s purchase of Additional Notes that the Company cause each of the
undersigned to enter into this Guaranty and to cause from time to time each
Material Subsidiary to enter into a Guaranty Supplement, in each case as
security for the Notes, and the Company has agreed to cause each of the
undersigned to execute this Guaranty and to cause each from time to time
Material Subsidiary to execute a Guaranty Supplement, in each case in order to
induce the 2007-A Note Purchasers and the Additional Purchasers to purchase the
Notes and thereby benefit the Company and its Subsidiaries (as defined in the
Note Agreement) by providing funds to the Company for the purposes described in
Section 5.14 of the Note Agreement or in the case of any Additional Notes, for
the purposes described in the related Supplement.
     NOW, THEREFORE, as required by Section 4.4 of the Note Agreement and in
consideration of the premises and other good and valuable consideration, the
receipt and sufficiency whereof are hereby acknowledged, each Guarantor does
hereby covenant and agree, jointly and severally, as follows:
SECTION 1. DEFINITIONS.
     Capitalized terms used herein shall have the meanings set forth in the Note
Agreement unless herein defined or the context shall otherwise require.
SECTION 2. GUARANTY OF NOTES AND NOTE AGREEMENT.
     (a) Each Guarantor jointly and severally does hereby irrevocably,
absolutely and unconditionally guarantee unto the Holders: (1) the full and
prompt payment of the principal of, premium, if any, and interest on the Notes
from time to time outstanding, as and when such payments shall become due and
payable whether by lapse of time, upon redemption or prepayment, by extension or
by acceleration or declaration or otherwise (including (to the extent legally
enforceable) interest due on overdue payments of principal, premium, if any, or
interest at the rate set forth in the Notes) in federal or other immediately
available funds of the United States of America which at the time of payment or
demand therefor shall be legal tender for the payment of public and private
debts, (2) the full and prompt performance and observance by the Company of each
and all of the obligations, covenants and agreements required to be performed or
owed by the Company under the terms of the Notes and the Note Agreement
(including any Supplement) and (3) the full and prompt payment, upon demand by
any Holder of all costs and expenses, legal or otherwise (including reasonable
attorneys’ fees), if any, as shall have been expended or incurred in the
protection or enforcement of any rights, privileges or liabilities in favor of
the Holders under or in respect of the Notes, the Note Agreement (including any
Supplement) or under this Guaranty or in any consultation or action in
connection therewith or herewith.

E-2-2



--------------------------------------------------------------------------------



 



     (b) To the extent that any Guarantor shall make a payment hereunder (a
“Payment”) which, taking into account all other Payments previously or
concurrently made by any of the other Guarantors, exceeds the amount which such
Guarantor would otherwise have paid if each Guarantor had paid the aggregate
obligations satisfied by such Payment in the same proportion as such Guarantor’s
Allocable Amount (as hereinafter defined) in effect immediately prior to such
Payment bore to the Aggregate Allocable Amount (as hereinafter defined) of all
of the Guarantors in effect immediately prior to the making of such Payment,
then such Guarantor shall be entitled to contribution and indemnification from,
and be reimbursed by, each of the other Guarantors for the amount of such
excess, pro rata based upon their respective Allocable Amounts in effect
immediately prior to such Payment; provided that each Guarantor covenants and
agrees that such right of contribution and indemnification and any and all
claims of such Guarantor against any other Guarantor, any endorser or against
any of their property shall be junior and subordinate in right of payment to the
prior indefeasible final payment in cash in full of all of the Notes and
satisfaction by the Company of its obligations under the Note Purchase Agreement
(including each Supplement) and by the Guarantors of their obligations under
this Guaranty and the Guarantors shall not take any action to enforce such right
of contribution and indemnification, and the Guarantors shall not accept any
payment in respect of such right of contribution and indemnification, until all
of the Notes and all amounts payable by the Guarantors hereunder have
indefeasibly been finally paid in cash in full and all of the obligations of the
Company under the Note Purchase Agreement (including each Supplement) and of the
Guarantors under this Guaranty have been satisfied
     As of any date of determination, (1) the “Allocable Amount” of any
Guarantor shall be equal to the maximum amount which could then be claimed by
the Holders under this Guaranty without rendering such claim voidable or
avoidable under Section 548 of Chapter 11 of the United States Bankruptcy Code
(11 U.S.C. Sec. 101 et. seq.) or under any applicable state Uniform Fraudulent
Transfer Act, Uniform Fraudulent Conveyance Act or similar statute or common
law; and (2) the “Aggregate Allocable Amount” shall be equal to the sum of each
Guarantor’s Allocable Amount.
     This clause (b) is intended only to define the relative rights of the
Guarantors, and nothing set forth in this clause (b) is intended to or shall
impair the obligations of the Guarantors, jointly and severally, to pay any
amounts to the Holders as and when the same shall become due and payable in
accordance herewith.
     Each Guarantor acknowledges that the rights of contribution and
indemnification hereunder shall constitute an asset in favor of any Guarantor to
which such contribution and indemnification is owing.
Section 3. Guaranty of Payment and Performance.
     This is a guarantee of payment and performance and each Guarantor hereby
waives, to the fullest extent permitted by law, any right to require that any
action on or in respect of any Note or the Note Agreement (including any
Supplement) be brought against the Company or any other Person or that resort be
had to any direct or indirect security for the Notes or for this Guaranty or any
other remedy. Any Holder may, at its option, proceed hereunder against any
Guarantor in the

E-2-3



--------------------------------------------------------------------------------



 



first instance to collect monies when due, the payment of which is guaranteed
hereby, without first proceeding against the Company or any other Person and
without first resorting to any direct or indirect security for the Notes or for
this Guaranty or any other remedy. The liability of each Guarantor hereunder
shall in no way be affected or impaired by any acceptance by any Holder of any
direct or indirect security for, or other guaranties of, any Debt, liability or
obligation of the Company or any other Person to any Holder or by any failure,
delay, neglect or omission by any Holder to realize upon or protect any such
guarantees, Debt, liability or obligation or any notes or other instruments
evidencing the same or any direct or indirect security therefor or by any
approval, consent, waiver, or other action taken, or omitted to be taken by any
such Holder.
     The covenants and agreements on the part of the Guarantors herein contained
shall take effect as joint and several covenants and agreements, and references
to the Guarantors shall take effect as references to each of them and none of
them shall be released from liability hereunder by reason of the guarantee
ceasing to be binding as a continuing security on any other of them.
Section 4. General Provisions Relating to the Guaranty.
     (a) Each Guarantor hereby consents and agrees that any Holder or Holders
from time to time, with or without any further notice to or assent from any
other Guarantor may, without in any manner affecting the liability of any
Guarantor under this Guaranty, and upon such terms and conditions as any such
Holder or Holders may deem advisable:
     (1) extend in whole or in part (by renewal or otherwise), modify, change,
compromise, release or extend the duration of the time for the performance or
payment of any Debt, liability or obligation of the Company or of any other
Person secondarily or otherwise liable for any Debt, liability or obligations of
the Company on the Notes, or waive any Default with respect thereto, or waive,
modify, amend or change any provision of any other agreement or waive this
Guaranty; or
     (2) sell, release, surrender, modify, impair, exchange or substitute any
and all property, of any nature and from whomsoever received, held by, or for
the benefit of, any such Holder as direct or indirect security for the payment
or performance of any Debt, liability or obligation of the Company or of any
other Person secondarily or otherwise liable for any Debt, liability or
obligation of the Company on the Notes; or
     (3) settle, adjust or compromise any claim of the Company against any other
Person secondarily or otherwise liable for any Debt, liability or obligation of
the Company on the Notes.
     Each Guarantor hereby ratifies and confirms any such extension, renewal,
change, sale, release, waiver, surrender, exchange, modification, amendment,
impairment, substitution, settlement, adjustment or compromise and that the same
shall be binding upon it, and hereby waives, to the fullest extent permitted by
law, any and all defenses, counterclaims or offsets which it might or could have
by reason thereof, it being understood that such Guarantor shall at all times be
bound by this Guaranty and remain liable hereunder.

E-2-4



--------------------------------------------------------------------------------



 



     (b) Each Guarantor hereby waives, to the fullest extent permitted by law:
     (1) notice of acceptance of this Guaranty by the Holders or of the
creation, renewal or accrual of any liability of the Company, present or future,
or of the reliance of such Holders upon this Guaranty (it being understood that
every Debt, liability and obligation described in Section 2 hereof shall
conclusively be presumed to have been created, contracted or incurred in
reliance upon the execution of this Guaranty);
     (2) notice of the issuance of any Additional Notes pursuant to the Note
Agreement or any Supplement thereto;
     (3) demand of payment by any Holder from the Company or any other Person
indebted in any manner on or for any of the Debt, liabilities or obligations
hereby guaranteed; and
     (4) presentment for the payment by any Holder or any other Person of the
Notes or any other instrument, protest thereof and notice of its dishonor to any
party thereto and to such Guarantor.
     The obligations of each Guarantor under this Guaranty and the rights of any
Holder to enforce such obligations by any proceedings, whether by action at law,
suit in equity or otherwise, shall not be subject to any reduction, limitation,
impairment or termination, whether by reason of any claim of any character
whatsoever or otherwise and shall not be subject to any defense, set-off,
counterclaim (other than any compulsory counterclaim), recoupment or termination
whatsoever.
     (c) The obligations of the Guarantors hereunder shall be binding upon the
Guarantors and their successors and assigns, and shall remain in full force and
effect irrespective of:
     (1) the genuineness, validity, regularity or enforceability of the Notes,
the Note Agreement, any Supplement or any other agreement or any of the terms of
any thereof, the continuance of any obligation on the part of the Company or any
other Person on or in respect of the Notes or under the Note Agreement, any
Supplement or any other agreement or the power or authority or the lack of power
or authority of the Company to issue the Notes or the Company to execute and
deliver the Note Agreement, any Supplement or any other agreement or of any
Guarantor to execute and deliver this Guaranty or to perform any of its
obligations hereunder or the existence or continuance of the Company or any
other Person as a legal entity; or
     (2) any default, failure or delay, willful or otherwise, in the performance
by the Company, any Guarantor or any other Person of any obligations of any kind
or character whatsoever under the Notes, the Note Agreement, any Supplement,
this Guaranty or any other agreement; or

E-2-5



--------------------------------------------------------------------------------



 



     (3) any creditors’ rights, bankruptcy, receivership or other insolvency
proceeding of the Company, any Guarantor or any other Person or in respect of
the property of the Company, any Guarantor or any other Person or any merger,
consolidation, reorganization, dissolution, liquidation, the sale of all or
substantially all of the assets of or winding up of the Company, any Guarantor
or any other Person; or
     (4) impossibility or illegality of performance on the part of the Company,
any Guarantor or any other Person of its obligations under the Notes, the Note
Agreement, any Supplement, this Guaranty or any other agreements; or
     (5) in respect of the Company or any other Person, any change of
circumstances, whether or not foreseen or foreseeable, whether or not imputable
to the Company or any other Person, or other impossibility of performance
through fire, explosion, accident, labor disturbance, floods, droughts,
embargoes, wars (whether or not declared), civil commotion, acts of God or the
public enemy, delays or failure of suppliers or carriers, inability to obtain
materials, action of any federal or state regulatory body or agency, change of
law or any other causes affecting performance, or any other force majeure,
whether or not beyond the control of the Company or any other Person and whether
or not of the kind hereinbefore specified; or
     (6) any attachment, claim, demand, charge, Lien, order, process,
encumbrance or any other happening or event or reason, similar or dissimilar to
the foregoing, or any withholding or diminution at the source, by reason of any
taxes, assessments, expenses, Debt, obligations or liabilities of any character,
foreseen or unforeseen, and whether or not valid, incurred by or against the
Company, any Guarantor or any other Person or any claims, demands, charges or
Liens of any nature, foreseen or unforeseen, incurred by the Company, any
Guarantor or any other Person, or against any sums payable in respect of the
Notes or under the Note Agreement, any Supplement or this Guaranty, so that such
sums would be rendered inadequate or would be unavailable to make the payments
herein provided; or
     (7) any order, judgment, decree, ruling or regulation (whether or not
valid) of any court of any nation or of any political subdivision thereof or any
body, agency, department, official or administrative or regulatory agency of any
thereof or any other action, happening, event or reason whatsoever which shall
delay, interfere with, hinder or prevent, or in any way adversely affect, the
performance by the Company, any Guarantor or any other Person of its respective
obligations under or in respect of the Notes, the Note Agreement, any
Supplement, this Guaranty or any other agreement; or
     (8) the failure of any Guarantor to receive any benefit from or as a result
of its execution, delivery and performance of this Guaranty; or
     (9) any failure or lack of diligence in collection or protection, failure
in presentment or demand for payment, protest, notice of protest, notice of
default and of nonpayment, any failure to give notice to any Guarantor of
failure of the Company, any Guarantor or any other Person to keep and perform
any obligation, covenant or agreement

E-2-6



--------------------------------------------------------------------------------



 



under the terms of the Notes, the Note Agreement, any Supplement, this Guaranty
or any other agreement or failure to resort for payment to the Company, any
Guarantor or to any other Person or to any other guaranty or to any property,
security, Liens or other rights or remedies; or
     (10) the acceptance of any additional security or other guaranty, the
advance of additional money to the Company or any other Person, the renewal or
extension of the Notes or amendments, modifications, consents or waivers with
respect to the Notes, the Note Agreement, any Supplement or any other agreement,
or the sale, release, substitution or exchange of any security for the Notes; or
     (11) the failure to execute a Guaranty Accession Agreement in connection
with the issuance of any Series of Additional Notes; or
     (12) any merger or consolidation of the Company, any Guarantor or any other
Person into or with any other Person or any sale, lease, transfer or other
disposition of any of the assets of the Company, any Guarantor or any other
Person to any other Person, or any change in the ownership of any shares of the
Company, any Guarantor or any other Person; or
     (13) any defense whatsoever that: (i) the Company or any other Person might
have to the payment of the Notes (principal, premium, if any, or interest),
other than payment thereof in federal or other immediately available funds or
(ii) the Company or any other Person might have to the performance or observance
of any of the provisions of the Notes, the Note Agreement, any Supplement or any
other agreement, whether through the satisfaction or purported satisfaction by
the Company or any other Person of its debts due to any cause such as
bankruptcy, insolvency, receivership, merger, consolidation, reorganization,
dissolution, liquidation, winding-up or otherwise; or
     (14) any act or failure to act with regard to the Notes, the Note
Agreement, any Supplement, this Guaranty or any other agreement or anything
which might vary the risk of any Guarantor or any other Person; or
     (15) any other circumstance which might otherwise constitute a defense
available to, or a discharge of, any Guarantor or any other Person in respect of
the obligations of any Guarantor or other Person under this Guaranty or any
other agreement;
provided that the specific enumeration of the above-mentioned acts, failures or
omissions shall not be deemed to exclude any other acts, failures or omissions,
though not specifically mentioned above, it being the purpose and intent of this
Guaranty and the parties hereto that the obligations of each Guarantor shall be
absolute and unconditional and shall not be discharged, impaired or varied
except by the payment of the principal of, premium, if any, and interest on the
Notes in accordance with their respective terms whenever the same shall become
due and payable as in the Notes provided, at the place specified in and all in
the manner and with the effect provided in the Notes and the Note Agreement, as
each may be amended or modified from time to time. Without limiting the
foregoing, it is understood that repeated and successive demands may be made and

E-2-7



--------------------------------------------------------------------------------



 



recoveries may be had hereunder as and when, from time to time, the Company
shall default under or in respect of the terms of the Notes or the Note
Agreement (including any Supplement) and that notwithstanding recovery hereunder
for or in respect of any given default or defaults by the Company under the
Notes or the Note Agreement (including any Supplement), this Guaranty shall
remain in full force and effect and shall apply to each and every subsequent
default.
     (d) All rights of any Holder may be transferred or assigned at any time and
shall be considered to be transferred or assigned at any time or from time to
time upon the transfer of such Note whether with or without the consent of or
notice to the Guarantors under this Guaranty or to the Company.
     (e) To the extent of any payments made under this Guaranty, the Guarantors
shall be subrogated to the rights of the Holder or Holders upon whose Notes such
payment was made, but each Guarantor covenants and agrees that such right of
subrogation shall be junior and subordinate in right of payment to the prior
indefeasible final payment in cash in full of all amounts due and owing by the
Company with respect to the Notes and the Note Agreement (including each
Supplement) and by the Guarantors under this Guaranty, and the Guarantors shall
not take any action to enforce such right of subrogation, and the Guarantors
shall not accept any payment in respect of such right of subrogation, until all
amounts due and owing by the Company under or in respect of the Notes and the
Note Agreement (including each Supplement) and all amounts due and owing by the
Guarantors hereunder have indefeasibly been finally paid in cash in full. If any
amount shall be paid to any Guarantor in violation of the preceding sentence at
any time prior to the later of the indefeasible payment in cash in full of the
Notes and all other amounts payable under the Notes, the Note Agreement
(including each Supplement) and this Guaranty, such amount shall be held in
trust for the benefit of the Holders and shall forthwith be paid to the Holders
to be credited and applied to the amounts due or to become due with respect to
the Notes and all other amounts payable under the Note Agreement (including each
Supplement) and this Guaranty, whether matured or unmatured.
     (f) Each Guarantor agrees that to the extent the Company or any other
Person makes any payment on any Note, which payment or any part thereof is
subsequently invalidated, voided, declared to be fraudulent or preferential, set
aside, recovered, rescinded or is required to be retained by or repaid to a
trustee, receiver, or any other Person under any bankruptcy code, common law, or
equitable cause, then and to the extent of such payment, the obligation or the
part thereof intended to be satisfied shall be revived and continued in full
force and effect with respect to the Guarantors’ obligations hereunder, as if
said payment had not been made. The liability of the Guarantors hereunder shall
not be reduced or discharged, in whole or in part, by any payment to any Holder
from any source that is thereafter paid, returned or refunded in whole or in
part by reason of the assertion of a claim of any kind relating thereto,
including, but not limited to, any claim for breach of contract, breach of
warranty, preference, illegality, invalidity or fraud asserted by any account
debtor or by any other Person.
     (g) No Holder shall be under any obligation: (1) to marshal any assets in
favor of the Guarantors or in payment of any or all of the liabilities of the
Company under or in respect of the Notes or the obligations of the Guarantors
hereunder or (2) to pursue any other remedy that the

E-2-8



--------------------------------------------------------------------------------



 



Guarantors may or may not be able to pursue themselves and that may lighten the
Guarantors’ burden, any right to which each Guarantor hereby expressly waives.
SECTION 5. Representations and Warranties of the Guarantors.
     Each Guarantor represents and warrants to each Holder that:
     (a) Such Guarantor is a corporation or other legal entity duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization, and is duly qualified as a foreign corporation or other legal
entity and is in good standing in each jurisdiction in which such qualification
is required by law, other than those jurisdictions as to which the failure to be
so qualified or in good standing could not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on (1) the business,
operations, affairs, financial condition, assets, properties or prospects of
such Guarantor and its subsidiaries, taken as a whole, or (2) the ability of
such Guarantor to perform its obligations under this Guaranty or (3) the
validity or enforceability of this Guaranty (herein in this Section 5, a
“Material Adverse Effect”). Such Guarantor has the power and authority to own or
hold under lease the properties it purports to own or hold under lease, to
transact the business it transacts and proposes to transact, to execute and
deliver this Guaranty and to perform the provisions hereof.
     (b) Each subsidiary of such Guarantor is a corporation or other legal
entity duly organized, validly existing and in good standing under the laws of
its jurisdiction of organization, and is duly qualified as a foreign corporation
or other legal entity and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Each
subsidiary of such Guarantor has the power and authority to own or hold under
lease the properties it purports to own or hold under lease and to transact the
business it transacts and proposes to transact.
     (c) This Guaranty has been duly authorized by all necessary action on the
part of such Guarantor, and this Guaranty constitutes a legal, valid and binding
obligation of such Guarantor enforceable against such Guarantor in accordance
with its terms, except as such enforceability may be limited by (1) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and (2) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).
     (d) This Guaranty, the documents, certificates or other writings identified
in Schedule 5.3 to the Note Agreement and the financial statements listed in
Schedule 5.5 to the Note Agreement, taken as a whole, do not contain any untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein not misleading in light of the circumstances under
which they were made. Except as disclosed in the Disclosure Documents, since
December 31, 2006, there has been no adverse Material (as hereinafter defined)
change in the financial condition, operations, business, properties or prospects
of such Guarantor or any of its subsidiaries, taken as a whole.

E-2-9



--------------------------------------------------------------------------------



 



     (e) The execution, delivery and performance by such Guarantor of this
Guaranty will not (1) contravene, result in any breach of, or constitute a
default under, or result in the creation of any Lien in respect of any property
of such Guarantor or any of its subsidiaries under any indenture, mortgage, deed
of trust, loan, purchase or credit agreement, lease, charter document or by-law,
or any other agreement or instrument to which such Guarantor or any of its
subsidiaries is bound or by which such Guarantor or any of its subsidiaries or
any of their respective properties may be bound or affected, (2) conflict with
or result in a breach of any of the terms, conditions or provisions of any
order, judgment, decree or ruling of any court, arbitrator or Governmental
Authority applicable to such Guarantor or any of its subsidiaries or (3) violate
any provision of any statute or other rule or regulation of any Governmental
Authority applicable to such Guarantor or any of its subsidiaries.
     (f) No consent, approval or authorization of, or registration, filing or
declaration with, any Governmental Authority is required in connection with the
execution, delivery or performance by such Guarantor of this Guaranty.
     (g) (1) There are no actions, suits, investigations or proceedings pending
or, to the knowledge of such Guarantor, threatened against or affecting such
Guarantor or any of its subsidiaries or any property of such Guarantor or any of
its subsidiaries in any court or before any arbitrator of any kind or before or
by any Governmental Authority that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.
          (2) Neither such Guarantor nor any of its subsidiaries is in default
under any term of any agreement or instrument to which it is a party or by which
it is bound, or any order, judgment, decree or ruling of any court, arbitrator
or Governmental Authority or is in violation of any applicable law, ordinance,
rule or regulation (including without limitation Environmental Laws, ERISA or
the USA Patriot Act) of any Governmental Authority, which default or violation,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
     (h) Such Guarantor and its subsidiaries have filed all income tax returns
that are required to have been filed in any jurisdiction, and have paid all
taxes shown to be due and payable on such returns and all other taxes and
assessments payable by them, to the extent such taxes and assessments have
become due and payable and before they have become delinquent, except for any
taxes and assessments (1) the amount of which is not individually or in the
aggregate material to the business, operations, affairs, financial condition,
assets, properties or prospects of such Guarantor and its subsidiaries, taken as
a whole (herein in this Section 5, “Material”) or (2) the amount, applicability
or validity of which is currently being contested in good faith by appropriate
proceedings and with respect to which such Guarantor or one of its subsidiaries,
as the case may be, has established adequate reserves in accordance with GAAP.
Such Guarantor knows of no basis for any other tax or assessment that could
reasonably be expected to have a Material Adverse Effect. The charges, accruals
and reserves on the books of such Guarantor and its subsidiaries in respect of
federal, state or other taxes for all fiscal periods are adequate. The federal
income tax liabilities of such Guarantor and its subsidiaries have been finally
determined (whether by reason of completed audits or the statute of limitations
having run) for all fiscal years up to and including the fiscal year ended
December 31, 2003.

E-2-10



--------------------------------------------------------------------------------



 



     (i) Such Guarantor and its subsidiaries have good and sufficient title to
their respective properties that individually or in the aggregate are Material,
including all such properties reflected in the most recent audited balance sheet
referred to in Section 5.5 of the Note Agreement or purported to have been
acquired by such Guarantor or any of its subsidiaries after said date (except as
sold or otherwise disposed of in the ordinary course of business), in each case
free and clear of Liens prohibited by the Note Agreement. All leases that
individually or in the aggregate are Material are valid and subsisting and are
in full force and effect in all material respects.
     (j) (1) Such Guarantor and its subsidiaries own or possess all Material
licenses, permits, franchises, authorizations, patents, copyrights, proprietary
software, service marks, trademarks, trade names and domain names, or other
rights with respect thereto.
          (2) To the best knowledge of such Guarantor, no product of such
Guarantor or any of its subsidiaries infringes in any material respect any
license, permit, franchise, authorization, patent, copyright, proprietary
software, service mark, trademark, trade name, domain name or other right with
respect thereto owned by any other Person.
          (3) To the best knowledge of such Guarantor, there is no Material
violation by any Person of any right of such Guarantor or any of its
subsidiaries with respect to any patent, copyright, proprietary software,
service mark, trademark, trade name or other right with respect thereto owned or
used by such Guarantor or any of its subsidiaries.
     (k) (1) Such Guarantor and each ERISA Affiliate have operated and
administered each Plan in compliance with all applicable laws in all material
respects. Neither such Guarantor nor any ERISA Affiliate has incurred any
Material liability pursuant to Title I or IV of ERISA or the penalty or excise
tax provisions of the Code relating to employee benefit plans (as defined in
Section 3 of ERISA), and no event, transaction or condition has occurred or
exists that could reasonably be expected to result in the incurrence of any such
Material liability by such Guarantor or any ERISA Affiliate, or in the
imposition of any Material Lien on any of the rights, properties or assets of
such Guarantor or any ERISA Affiliate, in either case pursuant to Title I or IV
of ERISA or to such penalty or excise tax provisions or to Section 401(a)(29) or
412 of the Code or Section 4068 of ERISA.
          (2) The present value of the aggregate benefit liabilities under each
of the Plans (other than Multiemployer Plans), determined as of the end of such
Plan’s most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report, did not exceed the aggregate current value of the assets of such Plan
allocable to such benefit liabilities by more than $5,000,000 in the aggregate
for all Plans. The term “benefit liabilities” has the meaning specified in
Section 4001 of ERISA and the terms “current value” and “present value” have the
meanings specified in Section 3 of ERISA.
          (3) Such Guarantor and its ERISA Affiliates have not incurred Material
withdrawal liabilities (and are not subject to Material contingent withdrawal
liabilities) under Section 4201 or 4204 of ERISA in respect of Multiemployer
Plans.

E-2-11



--------------------------------------------------------------------------------



 



          (4) The expected postretirement benefit obligation (determined as of
the last day of such Guarantor’s most recently ended fiscal year in accordance
with Financial Accounting Standards Board Statement No. 106, without regard to
liabilities attributable to continuation coverage mandated by Section 4980B of
the Code) of such Guarantor and its subsidiaries is not Material.
          (5) The execution and delivery of this Guaranty will not involve any
transaction that is subject to the prohibitions of Section 406 of ERISA or in
connection with which a tax could be imposed pursuant to
Section 4975(c)(l)(A)-(D) of the Code. The representation by such Guarantor in
the first sentence of this Section 5(k)(5) is made in reliance upon and subject
to the accuracy of each Holder’s representation in Section 6.2 of the Note
Agreement as to the sources of the funds used to pay the purchase price of the
Notes to be purchased by such Holder.
     (1) Neither such Guarantor nor any of its subsidiaries is an “investment
company” registered or required to be registered under the Investment Company
Act of 1940, as amended, or is subject to regulation under the Public Utility
Holding Company Act of 2005, as amended, the ICC Termination Act of 1995, as
amended, or the Federal Power Act, as amended.
     (m) Neither such Guarantor nor any of its subsidiaries has knowledge of any
Material claim or has received any notice of any Material claim, and no
proceeding has been instituted raising any Material claim against such Guarantor
or any of its subsidiaries or any of their respective real properties now or
formerly owned, leased or operated by any of them or other assets, alleging any
damage to the environment or violation of any Environmental Laws.
     (1) Neither such Guarantor nor any of its subsidiaries has knowledge of any
facts which would give rise to any Material claim, public or private, or
Material violation of Environmental Laws or damage to the environment emanating
from, occurring on or in any way related to real properties now or formerly
owned, leased or operated by any of them or to other assets or their use.
     (2) Neither the Company nor any of its subsidiaries (i) has stored any
Hazardous Materials on real properties now or formerly owned, leased or operated
by any of them or (ii) has disposed of any Hazardous Materials in a manner
contrary to any Environmental Laws; in each case in any manner that could
reasonably be expected to result in a Material Adverse Effect.
     (3) All buildings on all real properties now owned, leased or operated by
such Guarantor or any of its subsidiaries are in material compliance with
applicable Environmental Laws.
     (n) Such Guarantor, when viewed on a consolidated basis with the Company
and its other Subsidiaries, is solvent, has capital not unreasonably small in
relation to its business or any contemplated or undertaken transaction and has
assets having a value both at fair valuation and at present fair salable value
greater than the amount required to pay its debts as they become due and greater
than the amount that will be required to pay its probable liability on its
existing debts

E-2-12



--------------------------------------------------------------------------------



 



as they become absolute and matured. Such Guarantor does not intend to incur, or
believe or should have believed that it will incur, debts beyond its ability to
pay such debts as they become due. Such Guarantor, when viewed on a consolidated
basis with the Company and its other Subsidiaries, will not be rendered
insolvent by the execution and delivery of, and performance of its obligations
under, this Guaranty. Such Guarantor does not intend to hinder, delay or defraud
its creditors by or through the execution and delivery of, or performance of its
obligations under, this Guaranty.
     (o) The obligations of such Guarantor under this Guaranty rank pari passu
in right of payment with all other unsecured Senior Debt (actual or contingent)
of such Guarantor, including, without limitation, all unsecured Senior Debt of
such Guarantor described in Schedule 5.15 to the Note Agreement.
SECTION 6. Amendments, Waivers and Consents.
     (a) This Guaranty may be amended, and the observance of any term hereof may
be waived (either retroactively or prospectively), with (and only with) the
written consent of each Guarantor and the Required Holders, except that (1) no
amendment or waiver of any of the provisions of Sections 3, 4 or 5, or any
defined term (as it is used therein), will be effective as to any Holder unless
consented to by such Holder in writing, and (2) no such amendment or waiver may,
without the written consent of each Holder, (i) change the percentage of the
principal amount of the Notes the Holders of which are required to consent to
any such amendment or waiver, or (ii) amend Section 2 or this Section 6. No
consent of the Holders or the Guarantors shall be required in connection with
the execution and delivery of a Guaranty Supplement or other addition of any
additional Guarantor, and each Guarantor, by its execution and delivery of this
Guaranty (or Guaranty Supplement) consents to the addition of each additional
Guarantor. No consent of the Guarantors shall be required in connection with the
issuance and sale of Additional Notes, and each Guarantor, by its execution and
delivery of this Guaranty (or Guaranty Supplement) consents to the issuance of
Additional Notes pursuant to the Note Purchase Agreement.
     (b) The Guarantors will provide each Holder (irrespective of the amount of
Notes then owned by it) with sufficient information, sufficiently far in advance
of the date a decision is required, to enable such Holder to make an informed
and considered decision with respect to any proposed amendment, waiver or
consent in respect of any of the provisions hereof. The Guarantors will deliver
executed or true and correct copies of each amendment, waiver or consent
effected pursuant to the provisions of this Section 6 to each Holder promptly
following the date on which it is executed and delivered by, or receives the
consent or approval of, the requisite Holders. The Guarantors will deliver
executed copies of each executed Guaranty Supplement to each Holder promptly
following the date on which it is executed.
     (c) No Guarantor will directly or indirectly pay or cause to be paid any
remuneration, whether by way of fee or otherwise, or grant any security, to any
Holder as consideration for or as an inducement to the entering into by such
Holder of any waiver or amendment of any of the terms and provisions hereof
unless such remuneration is concurrently paid, or security is

E-2-13



--------------------------------------------------------------------------------



 



concurrently granted, on the same terms, ratably to each Holder even if such
Holder did not consent to such waiver or amendment.
     (d) Any amendment or waiver consented to as provided in this Section 6
applies equally to all Holders and is binding upon them and upon each future
holder and upon the Guarantors. No such amendment or waiver will extend to or
affect any obligation, covenant or agreement not expressly amended or waived or
impair any right consequent thereon. No course of dealing between the Guarantors
and any Holder nor any delay in exercising any rights hereunder shall operate as
a waiver of any rights of any Holder. As used herein, the term “this Guaranty”
and references thereto shall mean this Guaranty as it may from time to time be
amended or supplemented.
     (e) Solely for the purpose of determining whether the Holders of the
requisite percentage of the aggregate principal amount of Notes then outstanding
approved or consented to any amendment, waiver or consent to be given under this
Guaranty, Notes directly or indirectly owned by any Guarantor, the Company or
any of their respective subsidiaries or Affiliates shall be deemed not to be
outstanding.
SECTION 7. Notices.
     All notices and communications provided for hereunder shall be in writing
and sent (a) by telefacsimile if the sender on the same day sends a confirming
copy of such notice by a recognized overnight delivery service (charges
prepaid), or (b) by registered or certified mail with return receipt requested
(postage prepaid) or (c) by a recognized overnight delivery service (charges
prepaid). Any such notice must be sent:
     (1) if to a 2007-A Note Purchaser or its nominee, to such 2007-A Note
Purchaser or its nominee at the address specified for such communications in
Schedule A to the Note Agreement or at such other address as such 2007-A Note
Purchaser or its nominee shall have specified to any Guarantor or the Company in
writing,
     (2) if to an Additional Purchaser or its nominee, to such Additional
Purchaser or its nominee at the address specified for such communications in
Schedule A to the applicable Supplement or at such other address as such
Additional Purchaser or its nominee shall have specified to any Guarantor or the
Company in writing,
     (3) if to any other Holder, to such Holder at such address as such Holder
shall have specified to any Guarantor or the Company in writing, or
     (4) if to any Guarantor, to such Guarantor c/o the Company at its address
set forth at the beginning of the Note Agreement to the attention of Chief
Financial Officer, or at such other address as such Guarantor shall have
specified to the Holders in writing.
Notices under this Section 7 will be deemed given only when actually received.

E-2-14



--------------------------------------------------------------------------------



 



Section 8. Miscellaneous.
     (a) No remedy herein conferred upon or reserved to any Holder is intended
to be exclusive of any other available remedy or remedies, but each and every
such remedy shall be cumulative and shall be in addition to every other remedy
given under this Guaranty now or hereafter existing at law or in equity. No
delay or omission to exercise any right or power accruing upon any default,
omission or failure of performance hereunder shall impair any such right or
power or shall be construed to be a waiver thereof but any such right or power
may be exercised from time to time and as often as may be deemed expedient. In
order to entitle any Holder to exercise any remedy reserved to it under the
Guaranty, it shall not be necessary for such Holder to physically produce its
Note in any proceedings instituted by it or to give any notice, other than such
notice as may be herein expressly required.
     (b) The Guarantors will pay all sums becoming due under this Guaranty by
the method and at the address specified for such purpose for such Holder, in the
case of a Holder that is a 2007-A Note Purchaser, on Schedule A to the Note
Agreement, and in the case of a Holder that is an Additional Purchaser, on
Schedule A to the corresponding Supplement or by such other method or at such
other address as any Holder shall have from time to time specified to the
Guarantors in writing for such purpose, without the presentation or surrender of
this Guaranty or any Note.
     (c) Any provision of this Guaranty that is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.
     (d) If the whole or any part of this Guaranty shall be now or hereafter
become unenforceable against any one or more of the Guarantors for any reason
whatsoever or if it is not executed by any one or more of the Guarantors, this
Guaranty shall nevertheless be and remain fully binding upon and enforceable
against each other Guarantor as if it had been made and delivered only by such
other Guarantors.
     (e) This Guaranty shall be binding upon each Guarantor and its successors
and assigns and shall inure to the benefit of each Holder and its successors and
assigns so long as its Notes remain outstanding and unpaid.
     (f) This Guaranty may be executed in any number of counterparts, each of
which shall be an original but all of which together shall constitute one
instrument. Each counterpart may consist of a number of copies hereof, each
signed by less than all, but together signed by all, of the parties hereto.
     (g) This Guaranty shall be construed and enforced in accordance with, and
the rights of the parties shall be governed by, the law of the State of New York
excluding choice-of-law principles of the law of such State that would require
the application of the laws of a jurisdiction other than such State.

E-2-15



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has caused this Subsidiary Guaranty
Agreement to be duly executed by an authorized representative as of this 12th
day of December, 2007.

            Granite Construction Company
      By           Its        By           Its                Granite
Construction Northeast, Inc.
      By           Its        By           Its        Granite Land Company
      By           Its        By           Its     

E-2-16



--------------------------------------------------------------------------------



 



            Granite Northwest
      By           Its        By           Its                Intermountain
Slurry Seal, Inc.
      By           Its        Pozzolan Products Company
      By           Its        GILC Incorporated
      By           Its        By           Its     

E-2-17



--------------------------------------------------------------------------------



 



Subsidiary Guaranty Supplement
To the Holders (as defined in the
     hereinafter defined Guaranty Agreement)
Ladies and Gentlemen:
     WHEREAS, Granite Construction Incorporated, a corporation organized under
the laws of the State of Delaware (the “Company”), (i) issued (1) $200,000,000
aggregate principal amount of its 6.11% Series 2007-A Senior Notes due
December 12, 2019 (the “Series 2007-A Notes”) pursuant to a Note Purchase
Agreement dated as of December 12, 2007 (the “Note Agreement”) between the
Company and each of the purchasers named on Schedule A attached to said Note
Purchase Agreement (the “Series 2007-A Note Purchasers”) for the purposes
described in Section 5.14 of the Note Purchase Agreement [and (2)
                     [insert information regarding any prior issuances of
Additional Notes] and (ii) may, from time to time, issue and sell one or more
additional Series of its unsecured promissory notes under the provisions of the
Note Agreement pursuant to a supplement (a “Supplement”), provided that the
aggregate principal amount of Notes of all Series issued pursuant to all
Supplements (the “Additional Notes,” and collectively with the Series 2007-A
Notes, the “Notes”) in accordance with the terms of Section 2.2 of the Note
Purchase Agreement shall not exceed $100,000,000. Capitalized terms used herein
shall have the meanings set forth in the hereinafter defined Guaranty Agreement
unless herein defined or the context shall otherwise require.
     WHEREAS, as a condition precedent to their purchase of the Notes, the
Holders required that from time to time certain subsidiaries of the Company
enter into a Subsidiary Guaranty Agreement dated as of December 12, 2007 as
security for the Notes (as amended, supplemented, restated or otherwise modified
from time to time, the “Subsidiary Guaranty”).
     Pursuant to Section 9.7 of the Note Agreement, the Company has agreed to
cause the undersigned,                     , a corporation organized under the
laws of                      (the “Additional Guarantor”), to join in the
Subsidiary Guaranty. In accordance with the requirements of the Subsidiary
Guaranty, the Additional Guarantor desires to amend the definition of Guarantor
(as the same may have been heretofore amended) set forth in the Subsidiary
Guaranty attached hereto so that at all times from and after the date hereof,
the Additional Guarantor shall be jointly and severally liable as set forth in
the Subsidiary Guaranty for the obligations of the Company under the Note
Agreement (including each Supplement) and the Notes to the extent and in the
manner set forth in the Subsidiary Guaranty.
     The undersigned is the duly elected                      of the Additional
Guarantor, a subsidiary of the Company, and is duly authorized to execute and
deliver this Guaranty

E-2-18



--------------------------------------------------------------------------------



 



Supplement to each of you. The execution by the undersigned of this Guaranty
Supplement shall evidence its consent to and acknowledgment and approval of the
terms set forth herein and in the Subsidiary Guaranty and by such execution the
Additional Guarantor shall be deemed to have made in favor of the Holders the
representations and warranties set forth in Section 5 of the Subsidiary
Guaranty.
     Upon execution of this Subsidiary Guaranty Supplement, the Subsidiary
Guaranty shall be deemed to be amended as set forth above. Except as amended
herein, the terms and provisions of the Subsidiary Guaranty are hereby ratified,
confirmed and approved in all respects.
     Any and all notices, requests, certificates and other instruments
(including the Notes) may refer to the Subsidiary Guaranty without making
specific reference to this Subsidiary Guaranty Supplement, but nevertheless all
such references shall be deemed to include this Subsidiary Guaranty Supplement
unless the context shall otherwise require.
     Dated:                                          , 20___.

            [Name of Additional Guarantor]
      By           Its             

E-2-19



--------------------------------------------------------------------------------



 



Form of Accession Agreement
     Reference is hereby made to the Subsidiary Guaranty Agreement dated as of
December 12, 2007 (as amended, supplemented, restated or otherwise modified from
time to time, the “Subsidiary Guaranty”), entered into on a joint and several
basis by each of the undersigned. Capitalized terms used herein and not
otherwise defined shall have the meanings given to such terms in the Subsidiary
Guaranty.
     The undersigned hereby confirm that the Additional Purchasers of the
Additional Notes issued pursuant to the [Number] Supplement dated as of
, ___20 ___ are Holders as defined in the Subsidiary Guaranty and as such, are
entitled to the full rights and benefits of Holders under the Subsidiary
Guaranty. The undersigned acknowledge the terms of the Subsidiary Guaranty and
agree to be bound thereby.
Date:

              [Guarantors]
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

E-2-20



--------------------------------------------------------------------------------



 



GRANITE CONSTRUCTION INCORPORATED
INVESTMENT POLICY GUIDELINES
For Working Capital Portfolio
Effective: January 1, 2008

1.0   Purpose

    The purpose of this policy is to set guidelines for the parameters,
responsibilities and controls for working capital investment of corporate funds.
These investments provide earnings on corporate funds while maintaining
liquidity and working funds for the present and future operations.

2.0   Scope

    This policy applies to Granite Construction Incorporated and all of its
subsidiaries (collectively “Granite”). The Board of Directors must approve any
changes to this policy.

3.0   Investment Objectives

    In order to provide control of all investments and cash, Granite has
established the following objectives (in the order of importance) regarding its
investment policy:

  u   Safety — the primary objective of the investment activities of the
Corporation is protection of capital. Each investment transaction shall seek to
first ensure that capital losses are avoided, whether they are from securities
defaults or erosion of market value.     u   Liquidity — the investment
portfolio must be structured in a manner that will provide sufficient liquidity
to pay the obligations of the Corporation. Any excess cash above the
aforementioned requirements may be invested in instruments with longer maturity.
    u   Diversification — the investment activity must ensure diversification of
investments that minimizes risk exposure to any one security and/or issuer.    
u   Investment Return — the Corporation seeks to maximize the return on all
investments within the constraints of safety and liquidity.

4.0   Duration

    The duration of the portfolio including escrows and deposits shall be
consistent with the cash needs as determined by the cash forecast. Cash
investments are restricted to average

Exhibit 3
(to Note Purchase Agreement)

 



--------------------------------------------------------------------------------



 



    maturity of one (1) year from date of settlement. Any investments with
longer maturity than one year must be invested in instruments issued by,
guaranteed by, or insured by the U.S. Government or any of its agencies and
Municipal Bonds as specified on the Exhibit A.       The average maturity of the
escrow portfolio and escrow deposit agreements shall not exceed five (5) years.
      Per GAAP, Cash Equivalent investments shall be defined as instruments
maturing within 90 days. Short-term investments shall be defined as instruments
maturing in ninety-one (91) days or more. Long-term investments shall be defined
as instruments maturing in 367 days or more.

5.0   Marketability

    Holdings should be of sufficient size and held in issues, which are traded
actively (except time deposits, loan participation, and master notes) to
facilitate transactions at minimum cost and accurate market valuations.

6.0   Authorized Traders

    The following individuals are authorized traders:       Jigisha Desai, Vice
President/Treasurer
Mary McCann-Jenni, Vice President/Controller
Ananya Mukherjee, Assistant Treasurer

7.0   Authorized Dealers and Banks for Trading

  The following institutions are authorized dealers:

Banc of America Securities

    BMO Capital
BNP Paribas
Lehman Brothers
Merrill Lynch
Smith Barney

    All purchased investments will be delivered to Union Bank of California for
safekeeping and paid for upon receipt.

8.0   Custody of Securities

E-3-2



--------------------------------------------------------------------------------



 



    The following financial institution is authorized to hold all of the fixed
income instruments in which the company is eligible to invest in custody on
behalf of the company:       Union Bank of California       All of the money
market funds in which the company is eligible to invest are also authorized to
hold investments in custody on behalf of the company. The company will not take
physical possession of investment securities.       Each financial institution
must provide timely confirmation/safekeeping receipts on all investment
transactions and provide monthly transaction reports.

9.0   Escrow Portfolio (Securities held in escrow in lieu of retention)

    Escrows in lieu of retention are allowed at the following:

    Comerica Bank*
Bank of America*
Nevada Highway Fund (State of Nevada Treasury)*
Union Bank of California
US Bank Trust
Wells Fargo Bank*

*Required by Owner

    The types of investments will be guided by the terms of the escrow, but in
all cases the investment will be governed by the investment policy. Banks not
listed, but required by escrow agreement, will also be acceptable.

10.   Reporting     §   Any individual transaction conforming to the policy
shall be approved by one of the following officers. Any transaction not
conforming to the policy must be approved by any two of the following officers:

        W. G. Dorey                        W. E. Barton                       
M. F. Donnino           M. E. Boitano                         J. H. Roberts

  §   Any individual transaction down-graded causing the policy to fall out of
compliance shall be approved by the Chief Financial Officer and Treasurer.     §
  All new types of investment must pass a thorough credit review process that
evaluates all related risks to insure that it conforms to the investment policy
guidelines.

E-3-3



--------------------------------------------------------------------------------



 



  §   Daily — An investment transaction sheet, sequentially numbered will be
processed for approval by an authorized officer.     §   Weekly and Monthly — A
portfolio will be provided to the President, Chief Operating Officer, Chief
Financial Officer and all traders.     §   Monthly — A reconciliation of
investment statements to the Treasury reports then to the general ledger
accounts will be performed by the designated deadlines.     §   For FASB 115
purposes, the Corporation classifies all fixed income investments as
“Held-to-Maturity.”

11.   Performance Measurement

    Monthly — Depending on the weighted-average composition of the portfolio,
the performance of the investment portfolio shall be measured against the Lipper
Money Market Funds, Merrill Lynch 1-3 Year Government/Corporate Index, and
iMoneyNet (IBC/Donoghue).

12.   Investment Guidelines

    The following table provides a list of permitted investments.

E-3-4



--------------------------------------------------------------------------------



 



GRANITE CONSTRUCTION INCORPORATED
INVESTMENT POLICY GUIDELINES
For Working Capital Portfolio
Effective: January 1, 2008
     At the time of purchase

                                      Investment                 Maximum   Limit
by   Other     Rating   Minimum Rating   Maturity   Security   Investment
Eligible Investments   Agency   Quality   Limit   Type   Limits
U.S. Treasury and Direct Agency Obligations
  N/A   N/A   2 Years   Up to 100% of Total Portfolio   No limit
 
                    Indirect Federal Agency Obligations of the U.S. Government  
Moody’s   Aaa   2 Years   Up to 40% of Total Portfolio   Per issuer limit - the
greater of 10% of portfolio OR $5,000,000
 
                   
Obligations issued by U.S. owned domestic commercial banks limited to:
Banker’s Acceptance Certificate of Deposit
  S&P, & Moody’s   A-l/P-1 (for BA’s)
A-l+P-1 (for CD’s)   1 Year   50% of Total Portfolio   Per issuer limit - the
greater of 10% of portfolio OR $5,000,000
 
                   
Obligations issued by U.S. bank subsidiaries of Non U.S. Bank limited to:
Yankee/Eurodollar Banker’s Acceptance
  S&P & Moody’s   A-l/P-1 (for BA’s)
A-l+P-1 (for CD’s)   1 Year   40% of Total Portfolio   Per issuer limit - the
greater of 10% of portfolio OR $5,000,000  
Yankee/Eurodollar Certificates of Deposit (all securities U.S. dollar
denominated)
                   
 
                   
Commercial Paper - Top
Tier
  S&P & Moody’s   A-l/P-1   270 Days   75% of Total Portfolio   Per issuer limit
- the greater of 10% of portfolio OR $5,000,000

E-3-5



--------------------------------------------------------------------------------



 



                                      Investment                 Maximum   Limit
by   Other     Rating   Minimum Rating   Maturity   Security   Investment
Eligible Investments   Agency   Quality   Limit   Type   Limits
Commercial Paper —
Split Rated
  S&P & Moody ’s   A-l/P-2orA2-Pl Must be publicly trade Corporation. Must have
at least $20B in Market Capitalization at the time of purchase.   270 Days   30%
of Overall Commercial Paper Portfolio OR 22.5% of Total Portfolio   Per issuer
limit - the greater of 10% of Commercial Paper Portfolio OR $5,000,000
 
                   
Commercial Paper —
Second Tier
  S&P, & Moody’s   A-2/P-2 Must be publicly trade Corporation. Must have at
least $20B in Market Capitalization at the time of purchase.   270 Days   20% of
Overall Commercial Paper Portfolio OR 15% of Total Portfolio   Per issuer limit
- the greater of 10% of Commercial Paper Portfolio OR $5 ,000,000
 
                   
Asset Backed Securities
  S&P & Moody’s   A-1+/P-1 or
equivalent for short
term, or AA/Aa2 for
long term   1 Year   10% of Total Portfolio   Per issuer limit - the greater of
10% of portfolio OR $5,000,000
 
                  Bonds or notes backed by loan paper or accounts receivable
originated by banks, credit card companies, or other providers of credit, but
excluding collateralized mortgage obligations (CMO’s).
 
                   
Municipal Securities (Taxable and Tax-Exempt)
  S&P & Moody’s,   A-l, AA or better,
Sp-1 AND
P-l, Aa or better,
MIG1/VMIG1   2 Years   30% of Total Portfolio   Per issuer limit - the greater
of 10% of portfolio OR $5,000,000
 
                   
Money Market Funds (Taxable and Tax- Exempt) — Including the passive sweep
accounts offered by commercial banks
  S&P & Moody’s   AAAm/Aaa   Average Maturity of 90 Days or Less   50% of Total
Portfolio   Up to $30 million may be invested in any single well- diversified
money market fund that invests exclusively in securities authorized under this
investment policy.

Note: The credit rating of issuer will be superseded by that of the guarantor
where applicable.

E-3-6



--------------------------------------------------------------------------------



 



Form of Opinion of General Counsel
to the Company and the Guarantors
See Attached
Exhibit 4.5(a)
(to Note Purchase Agreement)

 



--------------------------------------------------------------------------------



 



(GRANITE CONSTRUCTION INCORPORATED LOGO) [f37522f3752201.gif]
December 12, 2007
To the Purchasers Listed in Schedule “A” to the Note Purchase Agreement
Ladies and Gentlemen:
     I am general counsel of Granite Construction Incorporated, a Delaware
corporation (the “Company”), and its subsidiaries and affiliates. I have
represented the Company in connection with the execution and delivery of the
Note Purchase Agreement, dated as of December 12, 2007 (the “Note Purchase
Agreement”) by and among the Company and the Purchasers listed on Schedule “A”
thereto (collectively, the “Purchasers”). I have also represented each of
Granite Construction Company, a California corporation, Granite Land Company, a
California corporation, Granite Construction Northeast, Inc, a New York
corporation, Granite Northwest, Inc. a Washington corporation, Intermountain
Slurry Seal, Inc. a Wyoming corporation, Pozzolan Products Company, a Utah
corporation, and GILC Incorporated, a California corporation (each a
“Subsidiary”, collectively the Subsidiaries”), each of which is a direct or
indirect wholly-owned subsidiary of the Company, in connection with the
execution and delivery by the Subsidiaries (each executing subsidiary a
“Guarantor” and collectively the “Guarantors” of that certain Subsidiary
Guaranty Agreement (the “Guaranty”), dated as of December 12, 2007, executed by
the Guarantors guaranteeing the obligations of the Company under the Note
Purchase Agreement and the Notes issued in connection therewith to the
respective Purchasers (each a “Note”, collectively the “Notes”: the Note
Purchase Agreement, the Guaranty and the Notes, and all documents required to be
executed in connection therewith, are referred to herein collectively as the
“Transaction Documents”). Intermountain Slurry Seal, Inc. (ISS) and Pozzolan
Products Company (PPC) are hereinafter referred to singularly as a
“Non-California Subsidiary.” I am rendering these opinions pursuant to
Section 4.5(a) of the Note Purchase Agreement. Capitalized terms used herein and
not otherwise defined shall have the meanings given to them in the Note Purchase
Agreement.
I. BASIS OF OPINIONS
     In rendering the opinions set forth herein, I have examined originals, or
copies identified to me as being true copies, of the following records,
documents and instruments.
     1. The Certificate or Articles of Incorporation, as the case may be, of
each Subsidiary, and the Bylaws of each such Subsidiary;
     2. The agreements and instruments of the Company and each Subsidiary;
     3. A certificate issued by the Secretary of State for the state of Wyoming
certifying to the good standing and existence as a domestic corporation of ISS
and dated as of November 30, 2007.

     
 
  Box 50085
 
  Watsonville, CA 95077-5085
 
  Phone 831/724-1011
 
  FAX 831/722-9657

E-4.5(a)-2



--------------------------------------------------------------------------------



 



The Purchasers Listed in Schedule A
December 12, 2007
Page 2 of 3
     4. A certificate issued by the Secretary of State for the state of Utah
certifying to the good standing and existence as a domestic corporation of PPC
and dated as of November 30, 2007.
     5. The resolutions or Unanimous Written Consents of the Boards of Directors
of the Company and each Subsidiary.
     6. The Transaction Documents.
     In addition, I have examined and relied upon originals or copies certified
to my satisfaction of such records, documents, opinions, memoranda and other
instruments as in my judgement are necessary or appropriate to enable me to
render the opinions expressed below.
II. ASSUMPTIONS
     With your permission, and without my verification, I have assumed the
following for the purpose of rendering the opinions set forth herein:
     1. The genuineness and authenticity of all documents submitted to me as
originals, and the conformity to authentic originals of all documents submitted
to me as copies.
III. OPINIONS
     1. The Company is duly licensed or qualified and is in good standing as a
foreign corporation in each jurisdiction in which the character of the
properties owned or leased by it or the nature of the business transacted by it
makes such licensing or qualification necessary.
     2. Each Non-California Subsidiary is a corporation or other business entity
duly organized, validly existing and in good standing under the laws of its
jurisdiction or organization and is duly licensed or qualified and is in good
standing in each jurisdiction in which the character of the properties owned or
leased by it or the nature of the business transacted by it makes such licensing
or qualifications necessary.
     3. The issuance and sale of the Notes and the execution, delivery and
performance by the Company of the Note Purchase Agreement do not conflict with
or result in any breach of any of the provisions of or constitute a default
under or result in the creation or imposition of any Lien upon any of the
property of the Company pursuant to the provisions of any material agreement
or other instrument to which the Company is a party or by which the Company may
be bound.
     4. The execution, delivery and performance by each Guarantor of the
Guaranty Agreement do not conflict with or result in any breach of any of the
provisions of or constitute a default under or result in the creation or
imposition of any Lien upon any of the property of such

E-4.5(a)-3



--------------------------------------------------------------------------------



 



The Purchasers Listed in Schedule A
December 12, 2007
Page 3 of 3
Guarantor pursuant to the provisions of the charter documents or bylaws of such
Guarantor or any material agreement or other instrument to which such Guarantor
is a party or by which such Guarantor may be bound.
     5. Each Non-California Subsidiary has the corporate power and the authority
to execute, deliver and perform the Guaranty and to conduct the activities in
which it is now engaged.
     6. The Guaranty has been duly authorized by all necessary corporate action
on the part of each Non-California Subsidiary and has been duly executed and
delivered by each Non- California Subsidiary.
     7. All of the issued and outstanding shares of capital stock or other
equity interests of each Subsidiary have been duly issued, are fully paid and
non-assessable and are owned by the Company, by one or more Subsidiaries, or by
the Company and one or more Subsidiaries.
     This opinion letter is furnished to you solely for your benefit and may not
be relied upon other than by you or subsequent holders of the Notes for any
purpose without my prior written consent, given in my sole discretion. In
addition, this opinion letter may be provided to Governmental Authorities
including, without limitation, the NAIC. I expressly disclaim any obligation to
update this opinion after the date hereof for any reason, including, but not
limited to, any new or changed facts or laws which come to my attention after
the date hereof.
Very truly yours,
MF/cmc

E-4.5(a)-4



--------------------------------------------------------------------------------



 



Form of Opinion of Special Counsel
to the Company and the Guarantors
See Attached
Exhibit 4.5(b)
(to Note Purchase Agreement)

 



--------------------------------------------------------------------------------



 



(DLA PIPER LOGO) [f37522f3752202.gif]
DLA Piper US LLP
2000 University Avenue
East Palo Alto, California 94303-2214
www.dlapiper.com
T 650.833.2000
F 650.833.2001
December 12, 2007
To The Purchasers Listed in Schedule “A” to the Note Purchase Agreement

         
 
  Re:   Granite Construction Incorporated-
 
      $200,000,000 6.11% Series 2007-A Senior Notes due December 12, 2019

Ladies and Gentlemen:
We have acted as special counsel to Granite Construction Incorporated, a
Delaware corporation (the “Company”), in connection with the execution and
delivery of the Note Purchase Agreement, dated as of December 12, 2007 (the
“Note Purchase Agreement”), by and among the Company and the Purchasers listed
on Schedule “A” thereto (collectively, the “Purchasers”). We have also acted as
special counsel to each of Granite Construction Company, a California
corporation, Granite Land Company, a California corporation, Granite
Construction Northeast, Inc., a New York corporation (“Granite Northeast”).
Granite Northwest, Inc., a Washington corporation (“Granite Northwest”).
Intermountain Slurry Seal, Inc., a Wyoming corporation, Pozzolan Products
Company (P.P.C.), a Utah corporation, and GILC Incorporated, a California
corporation (each a “Subsidiary”, collectively the “Subsidiaries”), each of
which is a direct or indirect wholly-owned subsidiary of the Company, in
connection with the execution and delivery by the Subsidiaries (each executing
subsidiary a “Guarantor” and collectively the “Guarantors”) of that certain
Subsidiary Guaranty Agreement (the “Guaranty”), dated as of December 12, 2007,
executed by the Guarantors guaranteeing the obligations of the Company under the
Note Purchase Agreement and the Notes issued in connection therewith to the
respective Purchasers (each a “Note”, collectively the “Notes”: the Note
Purchase Agreement, the Guaranty and the Notes, and all documents required to be
executed in connection therewith, are referred to herein collectively as the
“Transaction Documents”). Granite Construction Company, Granite Land Company and
GILC Incorporated are each referred to herein individually as a “California
Subsidiary” and collectively as the “California Subsidiaries.” Granite
Northeast, Granite Northwest and the California Subsidiaries are referred to
herein collectively as the “Covered Subsidiaries”. We are rendering this opinion
pursuant to Section 4.5(b) of the Note Purchase Agreement. Capitalized terms
used herein and not otherwise defined shall have the meanings given to them in
the Note Purchase Agreement.
I. BASIS OF OPINIONS
In rendering the opinion set forth herein, we have examined originals, or copies
identified to us a being true copies, of the following records, documents and
instruments:

  1.   The Note Purchase Agreement;

E-4.5(b)-2



--------------------------------------------------------------------------------



 



(DLA PIPER LOGO) [f37522f3752202.gif]
To The Purchasers Listed in Schedule “A” to
the Note Purchase Agreement
December 12, 2007
Page Two

  2.   The Notes;     3.   The Guaranty;     4.   The Certificate or Articles of
Incorporation, as the case may be, of the Company and of each Covered
Subsidiary, in each case certified as true and correct by the Secretary of State
or other applicable governmental authority of the state of incorporation of the
applicable entity, and the Bylaws of the Company and of each Covered Subsidiary,
in each case, certified to us by an officer of the Company as being in force as
of the date of this opinion;     5.   The resolutions of the Company’s Board of
Directors adopted at its meeting on December 6, 2007; the resolutions of the
Executive Committee of the Board of Directors of Granite Construction Company
adopted by unanimous written consent, and the resolutions of the Boards of
Directors of each other Guarantor adopted by unanimous written consent, in each
case authorizing the Transaction Documents;     6.   The Officers’ Certificate
(as defined below);     7.   A certificate issued by the Secretary of State for
the State of Delaware certifying to the good standing and existence as a
domestic corporation of the Company as of November 30, 2007;     8.   A
certificate of status issued by the Secretary of State for the State of
California certifying the status as a foreign corporation of the Company as of
November 30, 2007;     9.   A certificate of status issued by the Secretary of
State for the State of California certifying the good standing and status as a
domestic corporation of Granite Construction Company as of November 30, 2007;  
  10.   A certificate of status issued by the Secretary of State for the State
of California certifying the good standing and status as a domestic corporation
of GILC Incorporated November 30, 2007;     11.   A certificate of status issued
by the Secretary of State for the State of California certifying the good
standing and status as a domestic corporation of Granite Land Company as of
November 30, 2007;     12.   A certificate issued by the Secretary of State for
the State of New York certifying the good standing and status as a domestic
corporation of Granite Construction Northeast, Inc. as of November 29, 2007;

E-4.5(b)-3



--------------------------------------------------------------------------------



 



(DLA PIPER LOGO) [f37522f3752202.gif]
To The Purchasers Listed in Schedule “A” to
the Note Purchase Agreement
December 12, 2007
Page Three

  13.   A certificate of existence/authorization issued by the Secretary of
State for the State of Washington certifying the existence and authorization as
a domestic corporation of Granite Northwest, Inc. as of November 30, 2007;    
14.   The agreements filed by the Company as exhibits to its annual report on
Form 10-K for the fiscal year ended December 31, 2006, as filed with the United
States Securities and Exchange Commission (the “Material Agreements”): and    
15.   Amendment No. 2 to Credit Agreement, dated as of December 7, 2007, by
and among the Company, the guarantors named therein, Bank of America, N.A.
as administrative agent, and each of the lenders party thereto (the “Credit
Agreement Consent”).

In addition, we have examined and relied upon originals or copies certified to
our satisfaction of such records, documents, certificates, opinions, memoranda
and other instruments as in our judgment are necessary or appropriate to enable
us to render the opinions expressed below.
II. ASSUMPTIONS
With your permission, and without our verification, we have assumed the
following for the purpose of rendering the opinions set forth herein:

  (A)   The genuineness and authenticity of all signatures on original documents
(other than signatures on behalf of the Company and the Covered Subsidiaries on
the Transaction Documents) and that all natural persons who are signatories are
legally competent to execute and deliver such documents.     (B)   The
genuineness and authenticity of all documents submitted to us as originals,
and the conformity to authentic originals of all documents submitted to us as
copies.     (C)   The due authorization, execution and delivery of the Note
Purchase Agreement by each Purchaser, and that the Note Purchase Agreement is
the legal, valid and binding obligation of each Purchaser, enforceable against
such Purchaser in accordance with its terms, and that the representations and
warranties as to factual matters made by the Purchasers in the Note Purchase
Agreement are true and correct.     (D)   As to factual matters, we have relied
solely upon, and assumed the accuracy, completeness and genuineness of a
certificate signed by an officer of the Company and each Subsidiary concerning
certain matters set forth therein and attached hereto as Exhibit “A” (the
“Officers’ Certificate”), certificates of public officials and oral and written
representations made to us by officers of the Company and the Subsidiaries. In
addition, we have assumed that the representations and warranties as to
factual matters made by the Company and the Subsidiaries in the Transaction
Documents

E-4.5(b)-4



--------------------------------------------------------------------------------



 



(DLA PIPER LOGO) [f37522f3752202.gif]
To The Purchasers Listed in Schedule “A”
to the Note Purchase Agreement
December 12, 2007
Page Four

      and any certificate delivered in connection therewith are true and
correct. We have made no independent investigation of any of the facts stated in
any such certificate or representation and warranty; however, to our knowledge,
there is nothing which would lead us to believe that such facts are inaccurate.
    (E)   That the Purchasers possess all required authority, licenses and
permits and have satisfied all requirements respecting their power and authority
to perform their obligations pursuant to the Transaction Documents and to enter
into the Transaction Documents and to derive the intended benefits thereof.    
(F)   The reference in Paragraph II.D above, “to our knowledge”, is intended to
refer to the current actual knowledge of those attorneys in this firm who have
rendered or are rendering substantive legal services to the Company and the
Subsidiaries in the transactions contemplated by the Transaction Documents.
However, except as otherwise expressly indicated, we have not undertaken any
independent investigation to determine the accuracy of such statement and any
limited inquiry undertaken by us during the preparation of this opinion letter
should not be regarded as such an investigation; no inference as to our
knowledge of any matters bearing on the accuracy of any such statement should be
drawn from the fact of our representation of the Company and/or the
Subsidiaries.     (G)   With respect to our opinions in Paragraphs III.1 and
III.2 regarding the good standing and/or existence and qualification of the
Company and the Covered Subsidiaries in their respective states of incorporation
and certain foreign jurisdictions, we have relied exclusively on good standing
and other certificates of public officials identified in Paragraph I above.    
(H)   With respect to our opinion in Paragraph III.8 that the Guaranty is a
legal, valid and binding contract of the Guarantors enforceable in accordance
with its terms, we have assumed that (i) each Guarantor other than the Covered
Subsidiaries (the “Other Guarantors”) has been duly organized and is in good
standing in its jurisdiction of incorporation, (ii) the execution, delivery and
performance of the Guaranty has been duly authorized by all necessary corporate
action on the part of each Other Guarantor and is within the corporate power of
each Other Guarantor, (iii) no approval, consent or withholding of objection on
the part of, or filing, registration or qualification with, any governmental
body, federal or state (other than those required under the Applicable Laws), is
necessary in connection with the execution and delivery by any Other Guarantor
of the Guaranty; and (iv) the execution, delivery and performance by each Other
Guarantor of the Guaranty do not conflict with or result in any breach of any of
the provisions of or constitute a default under or result in the creation or
imposition of any Lien upon any of the property of such Other Guarantor pursuant
to the provisions of the charter documents or by-laws of such Other Guarantor.

E-4.5(b)-5



--------------------------------------------------------------------------------



 



(DLA PIPER LOGO) [f37522f3752202.gif]
To The Purchasers Listed in Schedule “A” to
the Note Purchase Agreement
December 12, 2007
Page Five

  (I)   With respect to our opinions in Paragraphs III.5 and III.9 regarding the
necessity for approvals, consents or withholding of objections on the part of,
or filing, registration or qualification with, any governmental body, federal or
state, under the Applicable Laws, we have not conducted any special
investigation of statutes, laws, ordinances, rules or regulations, and our
opinions with respect thereto are limited to the Applicable Laws.     (J)   With
respect to our opinions in Paragraphs III.6 and III.10 regarding conflicts,
breaches, defaults or creation of Liens under agreements or other instruments to
which the Company or any Guarantor is a party or by which the Company or any
Guarantor, or any of their assets, respectively, are bound, arising in
connection with the execution, delivery and performance of the Note Purchase
Agreement, Notes and Guaranty to which any of them are a party, we have relied
solely upon our review of the Material Agreements. With respect to the Material
Agreements, we have relied solely upon representations made to us in the
Officers’ Certificate regarding the absence of any conflict, breach, or default
and any creation or imposition of any Lien, except to the extent that such
conflict, breach, default or creation or imposition of a Lien, would be apparent
solely from an examination of the documents or agreements we have reviewed and
not based upon facts not set forth expressly in the Material Agreements or the
Transaction Documents. To the extent that any of the agreements and instruments
identified in the Officers’ Certificate is governed by laws other than the
Applicable Laws, our opinion relating to those agreements and instruments is
based solely upon the plain meaning of their language without regard to
interpretation or construction that might be indicated by the laws governing
those agreements and instruments and without consideration of any parol
evidence. Moreover, we have not reviewed, and express no opinion on
(i) financial covenants or similar provisions requiring financial calculations
or determinations to ascertain compliance or (ii) provisions relating to the
occurrence of a “material adverse event” or words of similar import contained in
any such agreement or instrument. Without limiting the generality of the
foregoing, we express no opinion with respect to whether the Company’s or any
Guarantor’s execution and delivery of, or performance under, the Transaction
Documents to which it is a party, will conflict with or result in any breach of
any of the provisions of, or constitute a default under, or result in the
creation or imposition of any Lien under Sections 10.3 or 10.4 of the Note
Purchase Agreement, dated as of May 1, 2001, by and among the Company and the
purchasers listed in the Schedule A attached thereto or under Sections 10.3 or
10.4 of the Amended and Restated Note Purchase Agreement, dated as of
November 1, 2001, by and among the Company and the purchasers listed in the
Schedule A attached thereto, in each case as amended, supplemented, modified or
restated as of the date hereof. We call your attention to the fact that
compliance with certain provisions of those agreements require financial
calculations that may change from time to time, and that the ability of the
Company and its Subsidiaries to achieve or maintain compliance with those
provisions may be impaired by events and circumstances that they do not control.

E-4.5(b)-6



--------------------------------------------------------------------------------



 



(DLA PIPER LOGO) [f37522f3752202.gif]
To The Purchasers Listed in Schedule “A” to
the Note Purchase Agreement
December 12, 2007
Page Six

  (K)   With respect to our opinions in Paragraphs III.6 and III.10 we have
assumed that the Credit Agreement Consent is in full force and effect and is the
legal, valid and binding contract and obligation of each of the parties thereto
and enforceable in accordance with its terms.     (L)   With respect to our
opinion in Paragraphs III.12, we have assumed, without independent
investigation, of the accuracy of the representations set forth in Section 5.14
of the Note Purchase Agreement: (i) that the proceeds of the Notes will be
applied as specified in Section 5.14 of the Note Purchase Agreement, and
(ii) the representations set forth in the second to last sentence of
Section 5.14 of the Note Purchase Agreement are true, correct and accurate. We
have further relied on the statement in the Officers’ Certificate that all
common stock of the Company repurchased pursuant to the Company’s publicly
announced share repurchase authorization prior to the date hereof, has been
cancelled and retired, and that all such stock repurchased after the date hereof
will be cancelled and retired immediately upon repurchase.

III. OPINIONS

  1.   The Company is a corporation duly incorporated, validly existing and in
good standing under the laws of the State of Delaware, has the corporate power
and the corporate authority to execute and perform the Note Purchase Agreement
and to issue the Notes and has the full corporate power and the corporate
authority to conduct the activities in which it is now engaged and is duly
licensed or qualified and in good standing as a foreign corporation in
California.     2.   Each California Subsidiary is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of California. Granite Northeast is a corporation duly incorporated, validly
existing and in good standing under the laws of the State of New York. Granite
Northwest is a corporation duly incorporated and validly existing under the laws
of the State of Washington.     3.   The Note Purchase Agreement has been duly
authorized by all necessary corporate action on the part of the Company, has
been duly executed and delivered by the Company and constitutes the legal, valid
and binding obligation of the Company enforceable in accordance with its terms.
    4.   The Notes have been duly authorized by all necessary corporate action
on the part of the Company, have been duly executed and delivered by the Company
and constitute the legal, valid and binding obligations of the Company
enforceable in accordance with their terms.     5.   No approval, consent or
withholding of objection on the part of, or filing, registration or
qualification with, any governmental body, federal or state, is required under
the

E-4.5(b)-7



--------------------------------------------------------------------------------



 



(DLA PIPER LOGO) [f37522f3752202.gif]
To The Purchasers Listed in Schedule “A” to
the Note Purchase Agreement
December 12, 2007
Page Seven

      Applicable Laws in connection with the execution and delivery by the
Company of the Note Purchase Agreement or the Notes.     6.   The issuance and
sale of the Notes and the execution, delivery and performance by the Company of
the Note Purchase Agreement do not: (a) violate the Applicable Laws that are
binding on the Company, or (b) conflict with or result in any breach of any of
the provisions of or constitute a default under, or result in the creation
or imposition of any Lien upon any of the property of the Company pursuant to,
the provisions of, the Certificate of Incorporation or By-laws of the Company or
any Material Agreement to which the Company is a party or by which the Company
may be bound.     7.   Each Covered Subsidiary has the corporate power and the
authority to execute, deliver and perform the Guaranty and to conduct the
activities in which it is now engaged.     8.   The Guaranty has been duly
authorized by all necessary corporate action on the part of each Covered
Subsidiary, has been duly executed and delivered by each Covered Subsidiary and
constitutes the legal, valid and binding contract of each Guarantor enforceable
in accordance with its terms.     9.   No approval, consent or withholding of
objection on the part of, or filing, registration or qualification with, any
governmental body, federal or state, is required under the Applicable Laws, in
connection with the execution and delivery by any Guarantor of the Guaranty.    
10.   The execution, delivery and performance by each Covered Subsidiary of
the Guaranty do not: (a) violate the Applicable Laws that are binding on such
Covered Subsidiary, or (b) conflict with or result in any breach of any of the
provisions of or constitute a default under, or result in the creation or
imposition of any Lien upon any of the property of such Covered Subsidiary
pursuant to the provisions of, the charter documents or by-laws of such Covered
Subsidiary. The execution, delivery and performance by each Guarantor of the
Guaranty do not conflict with or result in any breach of any of the provisions
of or constitute a default under, any Material Agreement to which such Guarantor
is a party or by which such Guarantor may be bound.     11.   The issuance, sale
and delivery of the Notes and the issuance and delivery of the Guaranty under
the circumstances contemplated by the Note Purchase Agreement do not, under
existing law, require the registration of the Notes or the Guaranty under the
Securities Act of 1933, as amended, or the qualification of an indenture under
the Trust Indenture Act 1939, as amended.

E-4.5(b)-8



--------------------------------------------------------------------------------



 



(DLA PIPER LOGO) [f37522f3752202.gif]
To The Purchasers Listed in Schedule “A” to
the Note Purchase Agreement
December 12, 2007
Page Eight

  12.   The issuance of the Notes and such application of proceeds will not
result in a violation of the margin requirements of Regulations T, U or X of the
Board of Governors of the Federal Reserve System.

IV. QUALIFICATIONS
The opinions expressed in this letter are subject to the following
qualifications:

  (A)   Enforcement of the Transaction Documents may be subject to applicable
bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium or
other similar laws now or hereafter in effect limiting the validity or
enforceability of creditors’ rights and remedies generally.     (B)  
Enforcement of the Transaction Documents may be subject to the effects of
general principles of equity, regardless of whether considered in proceedings in
equity or at law.     (C)   Certain provisions of the Transaction Documents
providing for penalties, forfeitures or late payment charges upon delinquency in
payment or the occurrence of a default, or unspecified fees or charges imposed
in the sole discretion of the Purchasers, may be unenforceable in whole or in
part.     (D)   Enforceability may be limited by any unconscionable,
inequitable, or unreasonable conduct on the part of the party seeking
enforcement, defenses arising from such party’s failure to act in accordance
with the terms and conditions of the Transaction Documents, defenses arising as
a consequence of the passage of time, or defenses arising as a result of such
party’s failure to act reasonably or in good faith or to comply with the terms
of the Transaction Documents.     (E)   We express no opinion herein as to the
applicability or effect of any fraudulent transfer or similar law on the
Transaction Documents or any of the transactions contemplated thereby.     (F)  
We express no opinion as to the effect on the opinions herein stated of (i)
the compliance or noncompliance of any Purchaser with any state, federal or
other laws or regulations applicable to it, or (ii) the legal or regulatory
status or nature of any Purchaser.     (G)   We express no opinion on the
enforceability of any provisions of the Transaction Documents requiring any
party to waive any procedural, judicial, or substantive rights or defenses, such
as rights to notice, statutes of limitation, appraisal or valuation rights,
redemption rights, and marshaling of assets, or any provisions purporting
to authorize or consent to a confessed judgment, or any provisions purporting to
waive any right to consequential or other damages, or any provisions purporting
to require

E-4.5(b)-9



--------------------------------------------------------------------------------



 



(DLA PIPER LOGO) [f37522f3752202.gif]
To The Purchasers Listed in Schedule “A” to
the Note Purchase Agreement
December 12, 2007
Page Nine

      the Company or any Subsidiary to give notice to any Purchaser of any acts
or omissions of any Purchaser or any Purchaser’s employees.     (H)   We express
no opinion on the enforceability of any provisions stating that the provisions
of the Transaction Documents are severable.     (I)   We express no opinion as
to the enforceability of any rights to indemnification or contribution provided
for in the Transaction Documents which are violative of the public policy
underlying any law, rule or regulation (including any federal or state
securities law, rule or regulation) or the enforceability of any rights to
specific performance contained in any Transaction Document.     (J)   We express
no opinion on the enforceability of any provisions of the Transaction Documents
that entitle any Purchaser, as a matter of right, to the appointment of a
receiver after the occurrence of a default.     (K)   The provisions of the
Transaction Documents which provide for jurisdiction of the courts of any
particular jurisdiction other than New York may not be binding on the courts in
the forums selected or excluded.     (L)   Enforceability of the Transaction
Documents may be limited by the effect of applicable statutes and judicial
decisions which provide, among other things, that a court may limit the granting
of attorneys’ fees to those attorneys’ fees which are determined by the court to
be reasonable and that attorneys’ fees may be granted only to a prevailing party
and that a contractual provision for attorneys’ fees is deemed to extend to both
parties (notwithstanding that such provision by its express terms benefits only
one party).     (M)   Enforceability of the Transaction Documents may be limited
by the effect of any New York or federal law or court decisions that requires a
lender to enforce its remedies in a commercially reasonable manner.     (N)   We
call to your attention that our opinion on the enforceability of the Note
Purchase Agreement, Notes and Guaranty does not mean that every provision
contained in the Transaction Documents is valid or enforceable, but to the
extent one or more provisions of the Transaction Documents may be invalid or
unenforceable, such invalidity or unenforceability will not render the
Transaction Documents invalid as a whole nor will it preclude or otherwise
impair (x) the provisions of the Note Purchase Agreement pertaining to
acceleration of the Notes or the Provisions of the Guaranty pertaining to demand
for payment thereunder, in each case, upon a material default under the
Transaction Documents, or (y) the judicial enforcement of the payment
obligations of the Company and the Subsidiaries under the Transaction Documents.

E-4.5(b)-10



--------------------------------------------------------------------------------



 



(DLA PIPER LOGO) [f37522f3752202.gif]
To The Purchasers Listed in Schedule “A” to
the Note Purchase Agreement
December 12, 2007
Page Ten

  (O)   Except as expressly set forth in Paragraph III.11 and Paragraph III.12,
we express no opinion as to any securities, anti-trust, tax, land use, safety,
insurance company or banking rules or regulations, or any laws, rules or
regulations applicable to any of the parties to the Transaction Documents other
than the Company and the Guarantors.     (P)   We express no opinion as to
whether the members of the board of directors of the Company or any Guarantor
have complied with any applicable fiduciary duties in connection with the
authorization, execution and delivery of the Transaction Documents.

We further advise you that:

  (A)   The enforceability of the Guaranty against any Guarantor may be subject
to statutory provisions and case law to the effect that a guarantor may be
exonerated if the beneficiary of the guaranty alters the original obligation of
the principal, fails to inform the guarantor of material information pertinent
to the principal or any collateral, elects remedies that may impair the
subrogation rights of the guarantor against the principal or that may impair the
value of the collateral, fails to accord the guarantor the protections afforded
a debtor under the Uniform Commercial Code or otherwise takes any action that
materially prejudices the guarantor. However, there is also authority to the
effect that a guarantor may validly waive such rights if the waivers are
expressly set forth in the guaranty. While we believe that a New York
court should hold that the explicit language contained in the guaranty waiving
such rights should be enforceable, we express no opinion with respect to the
effect of (i) any modification to or amendment of the obligations of the Company
that materially increases such obligations; or (ii) any other action by a holder
of a Note that materially prejudices a Guarantor, if, in any such instance, such
modification, election, or action occurs without notice to the Guarantor and
without granting to the Guarantor an opportunity to cure any default by Company.
    (B)   It could be contended that the Guaranty was not given for a fair or
reasonably equivalent consideration, that a Guarantor is, or, by entering into
the Guaranty, may become, insolvent, and that such Guaranty be voidable by
creditors of such Guarantor or by a trustee or receiver of such Guarantor in
bankruptcy or similar proceedings pursuant to applicable bankruptcy, fraudulent
conveyance or similar laws. Because of these possible contentions, our opinions
are further limited by and subject to the effect of such laws.

E-4.5(b)-11



--------------------------------------------------------------------------------



 



(DLA PIPER LOGO) [f37522f3752202.gif]
To The Purchasers Listed in Schedule “A” to
the Note Purchase Agreement
December 12, 2007
Page Eleven
We express no opinion concerning any law other than the Applicable Laws (as
defined below). As used herein, “Applicable Laws” means the law of the State of
California, the law of the State of New York, the law of the State of Washington
(excluding those rules, regulations, provisions, statutes, rulings, orders,
ordinances and other laws of the regional or local governmental bodies,
municipalities, and special political subdivisions within the States of
California, New York or Washington and the judicial and administrative decisions
relating to the foregoing), the law of the United States of America and the
General Corporation Law of Delaware (“Delaware Corporate Law”) that are binding
on the Company and the Guarantors, and in our experience, are normally
applicable to the transactions of the type contemplated by the Note Purchase
Agreement, the Notes and the Guaranty, without our having made any special
investigation as to the applicability of any specific law. With respect to
Delaware Corporate Law, we have based our opinion solely upon our examination of
such laws as reported in standard, unofficial compilations. Our opinions in
Paragraphs III.3 and III.4 as to the enforceability of the Note Purchase
Agreement and the Notes, and our opinion in Paragraph III.8 as to the
enforceability of the Guaranty, are each limited to the Applicable Laws of the
State of New York. Opinions of counsel licensed to practice law in states other
than the State of California, the State of New York and the State of Washington
have not been obtained to support the opinions contained herein.
This opinion letter is furnished to you solely for your benefit and may not be
relied upon other than by you or subsequent transferees of the Notes for any
purpose without our prior written consent, given in our sole discretion. We
expressly disclaim any obligation to update this opinion after the date hereof
for any reason, including, but not limited to, any new or changed facts or laws
which come to our attention after the date hereof.
Sincerely yours,

E-4.5(b)-12



--------------------------------------------------------------------------------



 



Form of Opinion of Special Counsel
to the Purchasers
     The closing opinion of Schiff Hardin LLP, special counsel to the
Purchasers, called for by Section 4.5(c) of the Agreement, shall be dated the
date of the Closing and addressed to the Purchasers, shall be satisfactory in
form and substance to the Purchasers and shall be to the effect that:
     1. The Company is a corporation validly existing and in good standing under
the laws of the State of Delaware.
     2. The Agreement and the 2007-A Notes being delivered on the date
hereof constitute the legal, valid and binding contracts of the Company
enforceable in accordance with their respective terms.
     3. The issuance, sale and delivery of the Series 2007-A Notes under
the circumstances contemplated by the Agreement do not, under existing law,
require the registration of such Series 2007-A Notes under the Securities Act or
the qualification of an indenture under the Trust Indenture Act of 1939, as
amended.
     The opinion of Schiff Hardin LLP shall also state that the opinions of
Michael Futch, Esq., and DLA Piper US LLP are satisfactory in scope and form to
Schiff Hardin LLP and that, in their opinion, the Purchasers are justified in
relying thereon.
     In rendering the opinion set forth in paragraph 1 above, Schiff Hardin LLP
may rely, as to matters referred to in paragraph 1, solely upon an examination
of the Certificate of Incorporation certified by, and a certificate of good
standing of the Company from, the Secretary of State of the State of Delaware.
The opinion of Schiff Hardin LLP is limited to the laws of the State of New York
and the federal laws of the United States.
     With respect to matters of fact upon which such opinion is based, Schiff
Hardin LLP may rely on appropriate certificates of public officials and officers
of the Company and upon representations of the Company and the Purchasers
delivered in connection with the issuance and sale of the Series 2007-A Notes.
Exhibit 4.5(c)
(to Note Purchase Agreement)

 



--------------------------------------------------------------------------------



 



Form of Supplement to Note Purchase Agreement
 
Granite Construction Incorporated
[Number] Supplement to Note Purchase Agreement
Dated as of                                          , 20                    
Re: $                                          .                     %
Series                      Senior Notes,[Tranche                      ,]
Due                                           , 20                    
 
Exhibit S
(to Note Purchase Agreement)

 



--------------------------------------------------------------------------------



 



Granite Construction Incorporated
585 West Beach Street
Watsonville, California 95076
Dated as of
                                         ,20                    
To the Purchaser(s) listed in
  the attached Schedule A hereto
Ladies and Gentlemen:
     This [Number] Supplement to Note Purchase Agreement (this “Supplement”) is
between Granite Construction Incorporated, a Delaware corporation (the
“Company”), and the institutional investors named on Schedule A attached hereto
(the “Purchasers”).
     Reference is hereby made to that certain Note Purchase Agreement dated as
of December 12, 2007 (the “Note Purchase Agreement”) between the Company and the
purchasers listed on Schedule A thereto. All capitalized terms not otherwise
defined herein shall have the same meaning as specified in the Note Purchase
Agreement. Reference is further made to Section 2.2(c)(2) of the Note Purchase
Agreement which requires that, prior to the delivery of any Additional Notes,
the Company and each Additional Purchaser shall execute and deliver a
Supplement.
     The Company hereby agrees with the Purchaser(s) as follows:
     1. The Company has authorized the issue and sale of $                    
aggregate principal amount of its                     .                    %
Series                      Senior Notes [, Tranche                      ,] due
                                         , 20                      (the “Series
                     Notes”). The Series                      Notes, together
with the Series 2007-A Notes [and the Series                      Notes]
initially issued pursuant to the Note Purchase Agreement [and the
                     Supplement, respectively,] and each Series of Additional
Notes which may from time to time hereafter be issued pursuant to the provisions
of Section 2.2 of the Note Purchase Agreement, are collectively referred to as
the “Notes” (such term shall also include any such notes issued in substitution
therefor pursuant to Section 13 of the Note Purchase Agreement). The
Series                      Notes shall be. substantially in the form set out in
Exhibit 1 hereto with such changes therefrom, if any, as may be approved by the
Purchaser(s) and the Company.
     2. Subject to the terms and conditions hereof and as set forth in the Note
Purchase Agreement and on the basis of the representations and warranties
hereinafter set forth, the Company will issue and sell to each Purchaser, at the
Closing provided for in Section 3, and each Purchaser will purchase from the
Company, Series                      Notes in the principal amount specified
opposite such Purchaser’s name in Schedule A hereto at a price of 100% of the
principal amount thereof. Each Purchaser’s obligations hereunder are several and
not joint
E-S-2

 



--------------------------------------------------------------------------------



 



obligations and no Purchaser shall have any liability to any Person for the
performance or non-performance of any obligation by any other Purchaser
hereunder.
     3. The sale and purchase of the Series                      Notes to be
purchased by each Purchaser shall occur at the offices of Schiff Hardin LLP, 900
Third Avenue, 23rd Floor, New York, New York 10022 at 11:00 a.m. New York, New
York time, at a closing (the “Closing”) on                     
                    , 20                     or on such other Business Day
thereafter on or prior to                      , 20                     as may
be agreed upon by the Company and the Purchasers. At the Closing, the Company
will deliver to each Purchaser the Series                      Notes to be
purchased by such Purchaser in the form of a single Series                     
Note (or such greater number of Series                      Notes in
denominations of at least $1,000,000 as such Purchaser may request) dated the
date of the Closing and registered in such Purchaser’s name (or in the name of
its nominee), against delivery by such Purchaser to the Company or its order of
immediately available funds in the amount of the purchase price therefor by wire
transfer of immediately available funds for the account of the Company. If, at
the Closing, the Company shall fail to tender such Series                     
Notes to any Purchaser as provided above in this Section 3, or any of the
conditions specified in Section 4 shall not have been fulfilled to any
Purchaser’s satisfaction, such Purchaser shall, at its election, be relieved of
all further obligations under this Supplement, without thereby waiving any
rights such Purchaser may have by reason of such failure or such nonfulfillment.
     4. Except as supplemented, amended or superseded by any conditions to
Closing set forth below, each Purchaser’s obligation to purchase and pay for the
Series                      Notes to be sold to such Purchaser at the Closing is
subject to the fulfillment to such Purchaser’s satisfaction, prior to or at the
Closing, of the conditions set forth in Section 4 of the Note Purchase Agreement
with respect to the Series                      Notes to be purchased at the
Closing, and to the following additional conditions:
     (a) Except as supplemented, amended or superseded by the representations
and warranties set forth in Exhibit A hereto, each of the representations and
warranties of the Company set forth in Section 5 of the Note Purchase Agreement
shall be correct as of the date of the Closing and the Company shall have
delivered to each Purchaser an Officer’s Certificate, dated the date of the
Closing, certifying that such condition has been fulfilled.
     (b) Contemporaneously with the Closing, the Company shall sell to each
other Purchaser and each other Purchaser shall purchase the
Series              Notes to be purchased by it at the Closing as specified in
Schedule A.
     [(c) Here insert a description of any changes to, deletions of or additions
to, any of the conditions set forth in Section 4 of the Note Purchase
Agreement.]
     5. [Here insert special provisions for Series                      Notes
including prepayment provisions applicable to Series                      Notes
(including Make-Whole Amount) and closing conditions applicable to Series
                     Notes.]
E-S-3

 



--------------------------------------------------------------------------------



 



     6. Each Purchaser represents and warrants that the representations and
warranties set forth in Section 6 of the Note Purchase Agreement are true and
correct on the date hereof with respect to the purchase of the Series
                     Notes by such Purchaser.
     7. The Company and each Purchaser agree to be bound by and comply with the
terms and provisions of the Note Purchase Agreement as fully and completely as
if such Purchaser were an original signatory to the Note Purchase Agreement.
     8. All references in the Note Purchase Agreement and all other instruments,
documents and agreements relating to, or entered into in connection with the
foregoing documents and agreements, to the Note Purchase Agreement shall be
deemed to refer to the Note Purchase Agreement, as supplemented by this
                     Supplement.
     9. Except as expressly supplemented by this                     
Supplement, all terms and provisions of the Note Purchase Agreement remain
unchanged and continue, unabated, in full force and effect and the Company
hereby reaffirms its obligations and liabilities under the Note Purchase
Agreement.
     10. This                      Supplement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the law of
the State of New York excluding choice-of-law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.
     11. Any provision of this Supplement that is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.
     12. All covenants and other agreements contained in this
                     Supplement by or on behalf of any of the parties hereto
bind and inure to the benefit of their respective successors and assigns
(including, without limitation, any subsequent holder of a Note) whether so
expressed or not.
     13. This                      Supplement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.
E-S-4

 



--------------------------------------------------------------------------------



 



     The execution hereof shall constitute a contract between the Company and
the Purchaser(s) for the uses and purposes hereinabove set forth.

            Granite Construction Incorporated
      By           Name:           Title:                 By           Name:    
      Title:        

Accepted as of                                          , 20                    

            [Variation]
      By           Name:           Title:        

E-S-5

 



--------------------------------------------------------------------------------



 



Information Relating to Purchasers

          Principal Name and Address of Purchaser   Amount of Series
 
              Notes to     be Purchased   [Name of Purchaser]   $

(1)   All payments by wire transfer of immediately available funds to:      
with sufficient information to identify the source and application of such
funds.   (2)   All notices of payments and written confirmations of such wire
transfers:   (3)   All other communications:

Schedule A
(to                      Supplement to Note Purchase Agreement)

 



--------------------------------------------------------------------------------



 



Supplemental Representations
     The Company represents and warrants to each Purchaser that except as
hereinafter set forth in this Exhibit A, each of the representations and
warranties set forth in Section 5 of the Note Purchase Agreement is true and as
of the date hereof with respect to the Series            Notes with the same
force and effect as if each reference to “Series 2007-A Notes” set forth therein
was modified to refer the “Series                      Notes,” each reference to
“this Agreement” therein was modified to refer to “the Note Purchase Agreement
as supplemented by the                      Supplement” and each reference to
“the Purchasers” set forth therein was modified to refer to “the institutional
investors named on Schedule A to the                      Supplement.” The
Section references hereinafter set forth correspond to the similar sections of
the Note Purchase Agreement which are supplemented hereby:
     Section 5.3 Disclosure. The Company, through its agent, [Banc of America
Securities LLC] has delivered to each Purchaser a copy of a [Private Placement
Memorandum], dated                      (the “Memorandum”), relating to the
transactions contemplated by the                      Supplement. The Memorandum
fairly describes, in all material respects, the general nature of the business
and principal properties of the Company and its Subsidiaries. The Note Purchase
Agreement, the                      Supplement, the Memorandum and the
documents, certificates or other writings delivered to the Purchasers by or on
behalf of the Company in connection with the transactions contemplated by the
                     Supplement and identified in Schedule 5.3 to the
           Supplement and the financial statements listed in Schedule 5.5 to the
           Supplement (the Note Purchase Agreement, the                     
Supplement, the Memorandum and such documents, certificates or other writings
and such financial statements delivered to each Purchaser prior to
                    , 20                     * being referenced to,
collectively, as the “Disclosure Documents”) taken as a whole, do not contain
any untrue statement of a material fact or omit to state any material fact
necessary to make the statements therein not misleading in the light of the
circumstances under which they were made. Except as disclosed in the Disclosure
Documents since                     , there has been no adverse Material change
in the financial condition, operations, business, properties or prospects of the
Company and its Subsidiaries, taken as a whole.
     Section 5.4 Organization and Ownership of Shares of Subsidiaries.
(a) Schedule 5.4 to the                      Supplement contains (except as
noted therein) complete and correct lists (1) of the Company’s Subsidiaries,
showing, as to each Subsidiary, the correct name thereof, the jurisdiction of
its organization and the percentage of shares of each class of its capital stock
or similar equity interests outstanding owned by the Company and each other
Subsidiary, (2) of the Company’s Affiliates and (3) the Company’s directors and
executive officers.
     Section 5.5 Financial Statements; Material Liabilities. The Company has
delivered to each Purchaser copies of the consolidated financial statements of
the Company listed on Schedule 5.5 to the                      Supplement. All
of said financial statements (including, in each case, the related schedules and
notes) fairly present in all material respects the consolidated financial
position of the Company and its Subsidiaries as of the respective dates
specified in such financial statements and the consolidated results of their
operations and cash flows for the
Exhibit A
(to                      Supplement to Note Purchase Agreement)

 



--------------------------------------------------------------------------------



 



respective periods so specified and have been prepared in accordance with GAAP
consistently applied throughout the periods involved except as set forth in the
notes thereto (subject, in the case of any interim financial statements, to
normal year-end adjustments and the absence of certain footnotes). The Company
and its Subsidiaries do not have any Material liabilities that are not disclosed
on such financial statements or otherwise disclosed in the Disclosure Documents.
     Section 5.13 Private Offering by the Company. Neither the Company nor
anyone acting on its behalf has offered the Series                      Notes or
the Guaranty Agreement or any similar Securities for sale to, or solicited any
offer to buy any of the same from, or otherwise approached or negotiated in
respect thereof with, any Person other than the Purchasers and not more than
                     other Institutional Investors of the type described in
clause (c) of the definition thereof, each of which has been offered the Series
                     Notes and the Guaranty Agreement at a private sale for
investment pursuant to an exemption from the registration requirements under the
Securities Act. Neither the Company nor anyone acting on its behalf has taken,
or will take, any action that would subject the issuance or sale of the Series
                     Notes or the Guaranty Agreement to the registration
requirements of Section 5 of the Securities Act or to the registration
requirements of any securities or blue sky laws of any applicable jurisdiction.
     Section 5.14 Use of Proceeds; Margin Regulations. The Company will apply
the proceeds of the sale of the Series                      Notes as set forth
in Section                      of the Memorandum. No part of the proceeds from
the sale of the Series                      Notes pursuant to the
                     Supplement will be used, directly or indirectly, for the
purpose of buying or carrying any margin stock within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System (12 CFR
221), or for the purpose of buying or carrying or trading in any securities
under such circumstances as to involve the Company in a violation of
Regulation X of said Board (12 CFR 224) or to involve any broker or dealer in a
violation of Regulation T of said Board (12 CFR 220). Margin stock does not
constitute more than 25% of the value of Consolidated Total Assets and the
Company does not have any present intention that margin stock will constitute
more than 25% of such assets. As used in this Section, the terms “margin stock”
and “purpose of buying or carrying” shall have the meanings assigned to them in
said Regulation U.
     Section 5.15 Existing Debt; Future Liens.
     (a) Except as described therein, Schedule 5.15 to the                     
Supplement sets forth a complete and correct list of all outstanding Debt of the
Company and its Subsidiaries as of                                          ,
20                     (including a description of the obligors and obligees,
principal amount outstanding and collateral therefor, if any, and Guaranty
thereof, if any), since which date there has been no Material change in the
amounts, interest rates, sinking funds, installment payments or maturities of
such Debt of the Company and its Subsidiaries. Neither the Company nor any
Subsidiary is in default and no waiver of default is currently in effect, in the
payment of any principal or interest on any Debt of the Company or such
Subsidiary and no event or condition exists with respect to any Debt of the
Company or any Subsidiary that would permit (or that with notice or the lapse of
time, or both, would permit) one or more Persons to cause such Debt to become
due and payable before its stated maturity or before its regularly scheduled
dates of payment.
E-A-2

 



--------------------------------------------------------------------------------



 



     (b) Except as disclosed in Schedule 5.15 to the                     
Supplement, neither the Company nor any Subsidiary has agreed or consented to
cause or permit in the future (upon the happening of a contingency or otherwise)
any of its property, whether now owned or hereafter acquired, to be subject to a
Lien not permitted by Section 10.5 of the Note Purchase Agreement.
     (c) Neither the Company nor any Subsidiary is a party to, or otherwise
subject to any provision contained in, any instrument evidencing Debt of the
Company or such Subsidiary, any agreement relating thereto or any other
agreement (including, but not limited to, its charter or other organizational
document) which limits the amount of, or otherwise imposes restrictions on the
incurring of, Debt of the Company, except as specifically indicated in
Schedule 5.15 to the                      Supplement.
[Add any additional Sections as appropriate at the time the Series
                     Notes are issued]
E-A-3

 



--------------------------------------------------------------------------------



 



Form of Series 20                     —                      Senior Note [,
Tranche       ]
Granite Construction Incorporated
                 .                     % Series 20               -           
Senior Note [, Tranche                     ], due                     
                  , 20       

     
No. 20                    -                    R-                    
                                           , 20                      $
                            PPN                                         

     For value received, the undersigned, Granite Construction Incorporated
(herein called the “Company”), a corporation organized and existing under the
laws of the State of Delaware, hereby promises to pay to
                                        , or registered assigns, the principal
sum of                                         DOLLARS (or so much thereof as
shall not have been prepaid) on                                          ,
20                    , with interest (computed on the basis of a 360-day year
of twelve 30-day months) (a) on the unpaid balance hereof at the rate of
                    .                    % per annum from the date hereof,
payable [semiannually], on the                      day of                     
and                      in each year, commencing with the                      
                    , or                                           next
succeeding the date hereof, until the principal hereof shall have become due and
payable, and (b) to the extent permitted by law, on any overdue payment
(including any overdue prepayment) of principal, any overdue payment of interest
and any overdue payment of any Make-Whole Amount, payable [semiannually] as
aforesaid (or, at the option of the registered holder hereof, on demand), at a
rate per annum from time to time equal to the greater of
(1)                    .                     % and (2) 2.00% over the rate of
interest publicly announced by Bank of America, N.A., in San Francisco,
California as its “reference” rate.
     Payments of principal of, interest on and any Make-Whole Amount with
respect to this Note are to be made in lawful money of the United States of
America at the principal offices of [Bank of America, N.A.] in New York, New
York or at such other place as the Company shall have designated by written
notice to the holder of this Note as provided in the Note Purchase Agreement
referred to below.
     This Note is one of the                     .                     %
Series 20                     -                     Senior Notes [, Tranche
                    ,] (herein called the “Notes”) issued pursuant to the
                     Supplement dated as of                      (the
“Supplement”) which supplements that certain Note Purchase Agreement dated as of
December 12, 2007 (as from time to time amended, supplemented or otherwise
modified, the “Note Purchase Agreement”), originally between the Company and the
respective Purchasers named therein and is entitled to the benefits of the Note
Purchase Agreement. Each holder of this Note will be deemed, by its acceptance
hereof, to have (i) agreed to the confidentiality provisions set forth in
Section 20 of the Note Purchase Agreement and (ii) made the representation set
forth in Section 6.2 of the Note Purchase Agreement. Unless otherwise indicated,
capitalized terms used in this Note shall have the respective meanings ascribed
to such terms in the Note Purchase Agreement.
     This Note is a registered Note and, as provided in the Note Purchase
Agreement, upon surrender of this Note for registration of transfer, duly
endorsed, or accompanied by a written instrument of transfer duly executed, by
the registered holder hereof or such holder’s attorney
Exhibit A
(to                      Supplement to Note Purchase Agreement)

 



--------------------------------------------------------------------------------



 



duly authorized in writing, a new Note for a like principal amount will be
issued to, and registered in the name of, the transferee. Prior to due
presentment for registration of transfer, the Company may treat the person in
whose name this Note is registered as the owner hereof for the purpose of
receiving payment and for all other purposes, and the Company will not be
affected by any notice to the contrary.
     This Note and the holders hereof are entitled equally and ratably with the
holders of all other Notes to the rights and benefits provided pursuant to the
terms and provisions of the Guaranty Agreement. Reference is hereby made to the
Guaranty Agreement for a statement of the nature and extent of the benefits and
security for the Notes afforded thereby and the rights of the holders of the
Notes and the Company in respect thereof.
     [The Company will make required prepayments of principal on the dates and
in the amounts specified in the Supplement.] [This Note is not subject to
regularly scheduled prepayments of principal.] This Note is [also] subject to
[optional] prepayment, in whole or from time to time in part, at the times and
on the terms specified in the Supplement and/or the Note Purchase Agreement, but
not otherwise.
     If an Event of Default exists, the principal of this Note may be declared
or otherwise become due and payable in the manner, at the price (including any
applicable Make-Whole Amount) and with the effect provided in the Note Purchase
Agreement.
     This Note shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of New York
excluding choice of law principles of the law of such State that would require
the application of the laws of a jurisdiction other than such State.

            Granite Construction Incorporated
      By           Name:           Title:                 By           Name:    
      Title:        

E-A-2

 